Exhibit 10.5

 

 

WILLIAMS SCOTSMAN OF CANADA, INC.

 

as Obligor

 

 

and

 

 

BANK OF AMERICA, N.A.



as Collateral Agent

 

 

AMENDED AND RESTATED CANADIAN SECURITY AGREEMENT

 

June 28, 2005

 

 

DAVIES WARD PHILLIPS & VINEBERG LLP

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

ARTICLE 1
INTERPRETATION

 

 

 

 

Section 1.1

Defined Terms

 

Section 1.2

Terms Incorporated by Reference

 

Section 1.3

Statutes

 

Section 1.4

Certain Phrases, etc.

 

Section 1.5

Gender and Number

 

Section 1.6

Headings, etc.

 

Section 1.7

Schedules

 

 

 

 

 

ARTICLE 2
SECURITY

 

Section 2.1

Grant of Security

 

Section 2.2

Obligations Secured

 

Section 2.3

Attachment

 

Section 2.4

Scope of Security Interest

 

Section 2.5

Grant of Licence to Use Intellectual Property

 

Section 2.6

Care and Custody of Collateral

 

Section 2.7

Rights of the Obligor

 

 

 

 

 

ARTICLE 3
ENFORCEMENT

 

 

 

 

Section 3.1

Enforcement

 

Section 3.2

Remedies

 

Section 3.3

Additional Rights

 

Section 3.4

Receiver’s Powers

 

Section 3.5

Appointment of Attorney

 

Section 3.6

Dealing with the Collateral

 

Section 3.7

Standards of Sale

 

Section 3.8

Dealings by Third Parties

 

Section 3.9

Registration Rights

 

 

 

 

 

ARTICLE 4
REPRESENTATIONS, WARRANTIES AND COVENANTS

 

 

 

 

Section 4.1

General Representations, Warranties and Covenants

 

Section 4.2

After Acquired Receivables

 

Section 4.3

Maintenance of Records for Receivables and Contracts

 

Section 4.4

Modification of Terms, etc.

 

Section 4.5

Collection

 

 

i

--------------------------------------------------------------------------------


 

Section 4.6

Obligor Remains Liable

 

Section 4.7

Collateral in the Possession of a Bailee

 

Section 4.8

Intellectual Property

 

Section 4.9

Representations and Warranties Concerning Trade-marks

 

Section 4.10

Trade-mark Licenses and Assignments

 

Section 4.11

Trade-mark Infringements

 

Section 4.12

Preservation of Trade-marks

 

Section 4.13

Maintenance of Trade-mark Registration

 

Section 4.14

Future Registered Trade-marks

 

Section 4.15

Representations and Warranties Concerning Patents, Copyrights and Designs

 

Section 4.16

Patent, Copyright and Design Licenses and Assignments

 

Section 4.17

Patent, Copyright and Design Infringements

 

Section 4.18

Maintenance of Patents, Copyrights and Designs

 

Section 4.19

Prosecution of Patent, Copyright and Design Applications

 

Section 4.20

Future Patents, Copyrights and Designs

 

Section 4.21

Remedies Concerning Intellectual Property

 

Section 4.22

Status of Accounts Collateral

 

Section 4.23

Business Outside Certain Jurisdictions

 

Section 4.24

Insurance

 

Section 4.25

Perfection and Protection of Security Interest

 

Section 4.26

Additional Security

 

Section 4.27

Financing Statements

 

Section 4.28

Deposit Accounts

 

 

 

 

 

ARTICLE 5
GENERAL

 

 

 

 

Section 5.1

Notices

 

Section 5.2

Discharge

 

Section 5.3

No Merger, Survival of Representations and Warranties

 

Section 5.4

Further Assurances

 

Section 5.5

Supplemental Security

 

Section 5.6

Successors and Assigns

 

Section 5.7

Severability

 

Section 5.8

Waivers, etc.

 

Section 5.9

Collateral Agent and/or Secured Creditors not a Partner or Limited Liability
Company Member

 

Section 5.10

Application of Proceeds

 

Section 5.11

Indemnity

 

Section 5.12

Indemnity Obligations Secured by Collateral; Survival

 

Section 5.13

Collateral Agent

 

Section 5.14

Governing Law

 

Section 5.15

Conflicts

 

 

ii

--------------------------------------------------------------------------------


 

Section 5.16

Acknowledgement and Confirmation

 

 

ADDENDA

 

SCHEDULE 2.1(1)(f)

SECURITIES AND INSTRUMENTS

 

SCHEDULE 2.1(1)(h)

INTELLECTUAL PROPERTY

 

SCHEDULE 4.1(a)

FORM OF CONFIRMATION OF SECURITY INTEREST IN INTELLECTUAL PROPERTY

 

EXHIBIT “A” TO CONFIRMATION TRADE-MARKS/PATENTS/COPYRIGHTS/INDUSTRIAL DESIGNS

 

SCHEDULE 4.1(c)

FINANCING STATEMENTS

 

SCHEDULE 4.1(d)

LOCATION OF CHIEF EXECUTIVE OFFICE AND CORPORATE MATTERS

 

SCHEDULE 4.1(e)

LOCATION OF INVENTORY AND EQUIPMENT

 

SCHEDULE 4.1(g)

TRADE NAMES

 

SCHEDULE 4.28

DEPOSIT ACCOUNTS

 

EXHIBIT “A” TO SCHEDULE 4.28 FORM OF CONTROL AGREEMENT REGARDING DEPOSIT
ACCOUNTS

 

 

iii

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED CANADIAN SECURITY AGREEMENT

 

Amended and restated security agreement dated as of March 26, 2002, amended and
restated as of August 18, 2003 and amended and restated as of June 28, 2005,
made by Williams Scotsman of Canada, Inc. (the “Obligor”), a corporation
incorporated and existing under the laws of the Province of Ontario, to and in
favour of Bank of America, N.A. (“BofA”), as Collateral Agent for the benefit of
the Secured Creditors (as defined herein).

 

WHEREAS:

 

(a)           Williams Scotsman International, Inc. (formerly known as Scotsman
Holdings, Inc.) (“Holdings”) and Williams Scotsman, Inc. (the “Borrower”), are
parties to a certain Credit Agreement, dated as of March 26, 2002, with the
lenders party thereto, Deutsche Bank Trust Company Americas (“DBTCA”), as
administrative agent, and certain other Persons, as amended by a First
Amendment, dated as of February 27, 2003, a Second Amendment, dated as of
August 11, 2003, a Third Amendment, dated as of December 22, 2003, a Fourth
Amendment, dated as of September 24, 2004 and a Fifth Amendment, dated as of
April 15, 2005 (as so amended, the “Existing Credit Agreement”);

 

(b)           the Borrower, Willscot Equipment, LLC, Space Master
International, Inc., Truck & Trailer Sales, Inc., Evergreen Mobile Company and
the Senior Secured Notes Trustee have entered into an Indenture, dated as of
August 18, 2003 (as amended, modified or supplemented from time to time, the
“Senior Secured Notes Indenture”), providing for (i) the issuance by the
Borrower of its 10% Senior Secured Notes due 2008 and all Senior Secured Notes
issued upon any exchange offer as contemplated in the Senior Secured Notes
Indenture (the “Senior Secured Notes”) to the holders thereof from time to time
(the “Senior Secured Noteholders” and, together with the Senior Secured Notes
Trustee, the “Second Lien Creditors” and, together with the First Lien
Creditors, the “Secured Creditors”) and (ii) the guaranty by the Guarantors (as
defined in the Senior Secured Notes Indenture) and the Subordinated Guarantor
(as defined in the Senior Secured Notes Indenture) of the Borrower’s obligations
under the Senior Secured Notes Indenture and the Senior Secured Notes (each such
guaranty, together with the Senior Secured Notes Indenture and the Senior
Secured Notes, are herein called the “Senior Secured Notes Documents”);

 

(c)           pursuant to the Canadian Subsidiaries Guaranty (as defined in the
Existing Credit Agreement), the Obligor has guaranteed to the First

 

--------------------------------------------------------------------------------


 

Lien Creditors the payment when due of all Guaranteed Obligations as described
therein;

 

(d)           the Obligor and DBTCA, as the collateral agent entered into the
Canadian Security Agreement, dated as of March 26, 2002 and amended and restated
as of August 18, 2003 (as amended, modified or supplemented through, but not
including, the date hereof, the “Original Canadian Security Agreement”),
pursuant to which the Obligor granted a security interest in the Collateral for
the benefit of the Secured Creditors under, and as defined in, the Original
Canadian Security Agreement;

 

(e)           it was a condition precedent to the making of loans to, and the
issuance of, and participation in, letters of credit for the account of the
Borrower under the Existing Credit Agreement that the Obligor shall have
executed and delivered to the Collateral Agent (as defined therein) the Original
Canadian Security Agreement;

 

(f)            it was a condition precedent to the issuance of the Senior
Secured Notes by the Borrower under the Senior Secured Notes Indenture that the
Obligor shall have executed and delivered the Original Canadian Security
Agreement;

 

(g)           BofA and DBTCA have purchased from the other lenders party to the
Existing Credit Agreement all of such lenders’ right, title and interest in and
to the Existing Credit Agreement and the documents and instruments executed and
delivered in connection therewith (with certain exceptions), all pursuant to a
certain Assignment and Assumption Agreement (the “Bank Assignment Agreement”),
dated as of the Effective Date, among BofA, DBTCA, the other lenders party to
the Existing Credit Agreement, the administrative agent and collateral agent
under the Existing Credit Agreement, the Borrower and Holdings, and which was
acknowledged and accepted therein, inter alia, by the Obligor;

 

(h)           Holdings, the Borrower, the financial institutions from time to
time party thereto (the “Lenders”), BofA, as Administrative Agent (together with
any successor administrative agent, the “Administrative Agent”), DBTCA, as
Syndication Agent, Citicorp USA, Inc., Wells Fargo Bank, N.A. and Lehman
Commercial Paper Inc., as Co-Documentation Agents, and Banc of America
Securities LLC and Deutsche Bank Securities Inc., as Co-Lead Arrangers and Joint
Book Runners, desire to amend and restate the Existing Credit Agreement in its
entirety and have entered into an Amended and Restated Credit Agreement, dated

 

2

--------------------------------------------------------------------------------


 

as of the Effective Date, (as further amended, modified, extended, renewed,
replaced, restated or supplemented from time to time, and including any
agreement or agreements extending the maturity of, or refinancing or
restructuring (including, but not limited to, the inclusion of additional
borrowers or guarantors thereunder or any increase in the amount borrowed) all
or any portion of, the indebtedness under such agreement or any successor
agreement or agreements, whether or not with the same agent, trustee,
representative, lenders or holders, the “Amended and Restated Credit
Agreement”), providing for the making of Loans and the issuance of, and
participation in, Letters of Credit for the account of the Borrower as
contemplated therein (the Lenders, each Issuing Lender, the Administrative Agent
and its affiliates, the Collateral Agent and each other Agent (as defined in the
Amended and Restated Credit Agreement) are herein called the “Bank Creditors”);

 

(i)            the Borrower may from time to time be party to one or more
interest rate agreements (including, without limitation, interest rate swaps,
caps, floors, collars, and similar agreements) (collectively, the “Interest Rate
Agreements”) with BofA, any Lender, any affiliate thereof or a syndicate of
financial institutions organized by BofA or an affiliate of BofA (even if BofA
or any such Lender ceases to be a Lender under the Amended and Restated Credit
Agreement for any reason), and any institution that participates, and in each
case their subsequent assigns, in such Interest Rate Agreement (collectively,
the “Interest Rate Creditors”, and the Interest Rate Creditors together with the
Bank Creditors, collectively, the “First Lien Creditors”);

 

(j)            it is a condition precedent to the amendment and restatement of
the Existing Credit Agreement as contemplated by the Amended and Restated Credit
Agreement and to the making of Loans to, and the issuance of, and participation
in, Letters of Credit for the account of the Borrower under the Amended and
Restated Credit Agreement, that the Original Canadian Security Agreement and the
Canadian Subsidiaries Guaranty be amended and restated in their entirety.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual agreements
contained herein (the receipt and adequacy of which are acknowledged), the
parties hereto agree that the Original Canadian Security Agreement be amended
and restated in its entirety as follows:

 

3

--------------------------------------------------------------------------------


 


ARTICLE 1
INTERPRETATION


 


SECTION 1.1            DEFINED TERMS.


 

As used in this security agreement and the recitals hereto, the following terms
have the following meanings:

 

“Administrative Agent” means BofA acting as administrative agent for the Lenders
under the Amended and Restated Credit Agreement and any successor appointed
pursuant to the Amended and Restated Credit Agreement.

 

“Amended and Restated Credit Agreement” has the meaning ascribed thereto in the
recitals of this security agreement.

 

“Applicable Value” means, with respect to any Subsidiary of the Borrower, the
aggregate amount, par value, book value as carried by the Borrower or the market
value, whichever is greater, of the capital stock or other securities of such
Subsidiary.

 

“Bank Assignment Agreement” has the meaning ascribed thereto in the recitals of
this security agreement.

 

“Bank Creditors” means, collectively, the Lenders, the Collateral Agent, the
Issuing Lender, the Syndication Agent, the Co-Documentation Agents, the
Administrative Agent and the Co-Lead Arrangers and Joint Book Runners.

 

“Borrower” means Williams Scotsman, Inc., a corporation incorporated and
existing under the laws of the State of Maryland, and its successors and
permitted assigns.

 

“Business Day” means any day excluding Saturday, Sunday and any day which shall
be in the City of New York a legal holiday or a day in which banking
institutions are authorized by law or other governmental actions to close.

 

“Co-Documentation Agents” means Citicorp USA, Inc., Wells Fargo Bank, N.A. and
Lehman Commercial Paper Inc. acting as co-documentation agents under the Amended
and Restated Credit Agreement and any successors appointed pursuant to the
Amended and Restated Credit Agreement, and their respective permitted assigns.

 

“Co-Lead Arrangers and Joint Book Runners” means Banc of America Securities LLC
and Deutsche Bank Securities Inc., as the co-lead arrangers and joint book
managers, and their respective successors and permitted assigns.

 

4

--------------------------------------------------------------------------------


 

“Collateral” has the meaning ascribed thereto in Section 2.1(1).

 

“Collateral Agent” means BofA acting as collateral agent for the Secured
Creditors, and any successor thereto, or sub-collateral agent, appointed
pursuant to the Amended and Restated Credit Agreement, and its permitted
assigns.

 

“Confidential Information” means all trade secrets, confidential information,
proprietary information, and confidential know-how including all unpatented
inventions, all customer and supplier lists, all unpublished studies and data,
prototypes, drawings, design and construction specifications and production,
operating and quality control manuals, all marketing strategies and business
plans, all current or proposed business opportunities, and all documents,
material and media embodying other items of Confidential Information.

 

“Contract Rights” means all rights of the Obligor (including all Rentals and all
other rights to payment) under each Contract.

 

“Contracts” means all contracts between the Obligor and one or more additional
parties (including any and all Interest Rate Agreements, Leases, licensing
agreements and any partnership agreements, joint venture agreements and limited
liability company agreements).

 

“Copyrights” means all copyrights, all registrations and applications that have
been or shall be made or filed in the Canadian Intellectual Property Office -
Copyrights or any similar office in any country and all records thereof and all
reissues, extensions or renewals thereof, and all common law and other rights in
the foregoing.

 

“Credit Document Obligations” has the meaning provided in the definition of
Obligations.

 

“Credit Documents” means the Amended and Restated Credit Agreement and each
other Credit Document under and as defined in the Amended and Restated Credit
Agreement.

 

“Credit Parties” means, collectively, Holdings, the Borrower and the Subsidiary
Guarantors.

 

“DBTCA” means Deutsche Bank Trust Company Americas, formerly named Bankers Trust
Company, and any successor thereto and its permitted assigns.

 

“Default” means any event which, with notice or lapse of time, or both, would
constitute an Event of Default.

 

5

--------------------------------------------------------------------------------


 

“Designs” means all industrial designs and other designs and all registrations
and applications that have been or shall be made or filed in the Canadian
Intellectual Property Office – Designs or any similar office in any country and
all records thereof and all reissues, extensions or renewals thereof, and all
common law and other rights in the foregoing.

 

“Effective Date” means June 28, 2005.

 

“Event of Default” means any Event of Default (or similar term) under, and as
defined in, the Amended and Restated Credit Agreement or any Interest Rate
Agreement entered into with an Interest Rate Creditor and shall in any event
include (i) any payment default on any of the Obligations (as defined in the
respective agreements) under the Amended and Restated Credit Agreement, any
Interest Rate Agreement or any Senior Secured Notes Document after the
expiration of any applicable grace period and (ii) at any time after the First
Lien Obligations have been paid in full, all Letters of Credit have been
terminated or cash collateralized in a manner satisfactory to the Administrative
Agent and all Commitments have been terminated, any “Event of Default” (or
similar term) under, and as defined in, the Senior Secured Notes Indenture.

 

“Existing Credit Agreement” has the meaning provided in the recitals of this
security agreement.

 

“First Lien Creditors” means, collectively, the Bank Creditors and the Interest
Rate Creditors.

 

“First Lien Obligations” means all Credit Document Obligations and all Interest
Rate Obligations.

 

“Governmental Entity” means any (i) multinational, federal, provincial, state,
municipal, local or other government, governmental or public department, central
bank, court, commission, board, bureau, agency or instrumentality, domestic or
foreign, (ii) any subdivision or authority of any of the foregoing, or (iii) any
quasi-governmental or private body exercising any regulatory, expropriation or
taxing authority under or for the account of any of the above.

 

“Guarantee” means the guarantee dated March 26, 2002 made by the Obligor in
favour of the First Lien Creditors and the Collateral Agent, as amended and
restated as of June 28, 2005 and as further amended, modified, extended,
restated or supplemented from time to time.

 

“Holdings” means Williams Scotsman International, Inc. and its successors.

 

“Indemnitees” has the meaning ascribed thereto in Section 5.11(1).

 

6

--------------------------------------------------------------------------------


 

“Instruments” means, (i) a bill, note or cheque within the meaning of the Bills
of Exchange Act (Canada) or any other writing that evidences a right to the
payment of money and is of a type that in the ordinary course of business is
transferred by delivery with any necessary endorsement or assignment, or (ii) a
letter of credit and an advice of credit if the letter or advice states that it
must be surrendered upon claiming payment thereunder, or (iii) chattel paper or
any other writing that evidences both a monetary obligation and a security
interest in or a lease of specific goods, or (iv) documents of title or any
other writing that purports to be issued by or addressed to a bailee and
purports to cover such goods in the bailee’s possession as are identified or
fungible portions of an identified mass, and that in the ordinary course of
business is treated as establishing that the person in possession of it is
entitled to receive, hold and dispose of the document and the goods it covers,
or (v) any document or writing commonly known as an instrument.

 

“Intellectual Property” has the meaning ascribed thereto in Section 2.1(1)(h).

 

“Intercreditor Agreement” means the intercreditor agreement dated August 18,
2003 among the Collateral Agent, the Administration Agent and the Senior Secured
Notes Trustee as the same may from time to time be amended, modified, restated
or supplemented.

 

“Interest Rate Agreement” means any interest rate agreement (including interest
rate swaps, caps, floors, collars and similar agreements) between the Borrower
and any Interest Rate Creditor.

 

“Interest Rate Creditors” means, collectively, any Lender, any affiliate thereof
or a syndicate of financial institutions organized by BofA or an affiliate of
BofA (even if BofA or any such Lender subsequently ceases to be a Lender under
the Amended and Restated Credit Agreement for any reason) and any institution
that participates, and in each case their subsequent assigns, in any Interest
Rate Agreement with the Borrower.

 

“Interest Rate Obligations” has the meaning provided in the definition of
Obligations.

 

“Inventory” means (i) merchandise, inventory and goods, and all additions,
substitutions and replacements thereof and all accessions thereto, wherever
located, together with all goods, supplies, incidentals, packaging materials,
labels, materials and any other items used or usable in manufacturing,
processing, packaging or shipping same, in all stages of production from raw
materials through work in process to finished goods, and all products and
proceeds of whatever sort and wherever located and any portion thereof which may
be returned, rejected, reclaimed or repossessed by the Collateral

 

7

--------------------------------------------------------------------------------


 

Agent from the Obligor’s customers, and (ii) any and all other “inventory” as
such term is defined in the PPSA as in effect on the Effective Date.

 

“Leases” means any agreement between the Obligor and any other Person for the
lease or rental of Rental Equipment, Inventory or other assets or property,
whether (x) by the Obligor to such Person or (y) by such Person to the Obligor.

 

“Lenders” means, collectively, the financial institutions listed from time to
time on Schedule I to the Amended and Restated Credit Agreement, as lenders, as
well as any Person which becomes a Lender pursuant to Section 11.6 of the
Amended and Restated Credit Agreement, and their respective successors and
assigns.

 

“Licensed Trade-marks” has the meaning ascribed thereto in Section 4.9.

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), security agreement of any
kind or nature whatsoever (including any conditional sale or other title
retention agreement, any financing or similar statement or notice filed under
the PPSA or any other similar recording or notice statute, and any lease having
substantially the same effect as any of the foregoing).

 

“Negotiable Collateral” has the meaning ascribed thereto in Section 2.3(3).

 

“Obligations” means:

 

(I)            THE FULL AND PROMPT PAYMENT WHEN DUE (WHETHER AT THE STATED
MATURITY, BY ACCELERATION OR OTHERWISE) OF ALL OBLIGATIONS, LIABILITIES AND
INDEBTEDNESS (INCLUDING PRINCIPAL, PREMIUM, INTEREST (INCLUDING ALL INTEREST
THAT ACCRUES AFTER THE COMMENCEMENT OF ANY CASE, PROCEEDING OR OTHER ACTION
RELATING TO THE BANKRUPTCY, INSOLVENCY, REORGANIZATION OR SIMILAR PROCEEDING OF
THE OBLIGOR AT THE RATE PROVIDED FOR IN THE RESPECTIVE DOCUMENTATION, WHETHER OR
NOT A CLAIM FOR POST-PETITION INTEREST IS ALLOWED IN ANY SUCH PROCEEDING),
REIMBURSEMENT OBLIGATIONS UNDER LETTERS OF CREDIT, FEES, COSTS AND INDEMNITIES)
OF THE OBLIGOR OWING TO THE BANK CREDITORS, NOW EXISTING OR HEREAFTER INCURRED
UNDER, ARISING OUT OF OR IN CONNECTION WITH ANY CREDIT DOCUMENT TO WHICH THE
OBLIGOR IS A PARTY (INCLUDING ALL SUCH OBLIGATIONS, LIABILITIES AND INDEBTEDNESS
UNDER THE GUARANTEE) AND THE DUE PERFORMANCE AND COMPLIANCE BY THE OBLIGOR, WITH
THE TERMS, CONDITIONS AND AGREEMENTS OF EACH SUCH CREDIT DOCUMENT (ALL SUCH
OBLIGATIONS AND LIABILITIES UNDER THIS PARAGRAPH (I), EXCEPT TO THE EXTENT
GUARANTEEING OBLIGATIONS OF THE BORROWER UNDER INTEREST RATE AGREEMENTS,

 

8

--------------------------------------------------------------------------------


 

BEING HEREIN COLLECTIVELY CALLED THE “CREDIT DOCUMENT OBLIGATIONS”);

 

(II)           THE FULL AND PROMPT PAYMENT WHEN DUE (WHETHER AT THE STATED
MATURITY, BY ACCELERATION OR OTHERWISE) OF ALL OBLIGATIONS, LIABILITIES AND
INDEBTEDNESS (INCLUDING ALL INTEREST THAT ACCRUES AFTER THE COMMENCEMENT OF ANY
CASE, PROCEEDING OR OTHER ACTION RELATING TO THE BANKRUPTCY, INSOLVENCY,
REORGANIZATION OR SIMILAR PROCEEDING OF THE OBLIGOR AT THE RATE PROVIDED FOR IN
THE RESPECTIVE DOCUMENTATION, WHETHER OR NOT A CLAIM FOR POST-PETITION INTEREST
IS ALLOWED IN ANY SUCH PROCEEDING) OF THE OBLIGOR OWING TO THE INTEREST RATE
CREDITORS, NOW EXISTING OR HEREAFTER INCURRED UNDER, ARISING OUT OF OR IN
CONNECTION WITH ANY INTEREST RATE AGREEMENT, WHETHER SUCH INTEREST RATE
AGREEMENT IS NOW IN EXISTENCE OR HEREAFTER ARISING, AND THE DUE PERFORMANCE AND
COMPLIANCE BY THE OBLIGOR WITH ALL OF THE TERMS, CONDITIONS AND AGREEMENTS OF
EACH INTEREST RATE AGREEMENT INCLUDING ALL OBLIGATIONS, LIABILITIES AND
INDEBTEDNESS UNDER THE GUARANTEE (ALL SUCH OBLIGATIONS AND LIABILITIES UNDER
THIS PARAGRAPH (II) BEING HEREIN COLLECTIVELY CALLED THE “INTEREST RATE
OBLIGATIONS”);

 

(III)          THE FULL AND PROMPT PAYMENT WHEN DUE (WHETHER AT THE STATED
MATURITY, BY ACCELERATION OR OTHERWISE) OF ALL OBLIGATIONS, INDEBTEDNESS AND
LIABILITIES (INCLUDING PRINCIPAL, PREMIUM AND INTEREST (INCLUDING ALL INTEREST
THAT ACCRUES AFTER THE COMMENCEMENT OF ANY CASE, PROCEEDING OR OTHER ACTION
RELATING TO THE BANKRUPTCY, INSOLVENCY, REORGANIZATION OR SIMILAR PROCEEDING OF
THE OBLIGOR AT THE RATE PROVIDED FOR IN THE RESPECTIVE DOCUMENTATION, WHETHER OR
NOT A CLAIM FOR POST-PETITION INTEREST IS ALLOWED IN ANY SUCH PROCEEDING)) OWING
BY THE OBLIGOR TO THE SECOND LIEN CREDITORS, WHETHER NOW EXISTING OR HEREAFTER
INCURRED UNDER, ARISING OUT OF, OR IN CONNECTION WITH THE SENIOR SECURED NOTES
AND THE OTHER SENIOR SECURED NOTES DOCUMENTS TO WHICH THE OBLIGOR IS A PARTY
(INCLUDING ALL SUCH OBLIGATIONS, INDEBTEDNESS AND LIABILITIES OF THE OBLIGOR
UNDER ANY GUARANTY CONSTITUTING A SENIOR SECURED NOTES DOCUMENT) AND THE DUE
PERFORMANCE AND COMPLIANCE BY THE OBLIGOR WITH ALL OF THE TERMS, CONDITIONS AND
AGREEMENTS CONTAINED IN THE SENIOR SECURED NOTES AND IN SUCH OTHER SENIOR
SECURED NOTES DOCUMENTS (ALL SUCH OBLIGATIONS, INDEBTEDNESS AND LIABILITIES
UNDER THIS CLAUSE (III) BEING HEREIN COLLECTIVELY CALLED THE “SECOND LIEN
OBLIGATIONS”);

 

9

--------------------------------------------------------------------------------


 

(IV)          ANY AND ALL SUMS ADVANCED BY THE COLLATERAL AGENT IN ORDER TO
PRESERVE THE COLLATERAL OR PRESERVE ITS SECURITY INTEREST IN THE COLLATERAL;

 

(V)           IN THE EVENT OF ANY PROCEEDING FOR THE COLLECTION OR ENFORCEMENT
OF ANY INDEBTEDNESS, OBLIGATIONS OR LIABILITIES OF THE OBLIGOR REFERRED TO IN
PARAGRAPHS (I), (II) AND (III) ABOVE, AFTER AN EVENT OF DEFAULT SHALL HAVE
OCCURRED AND BE CONTINUING, THE REASONABLE EXPENSES OF RE-TAKING, HOLDING,
PREPARING FOR SALE OR LEASE, SELLING OR OTHERWISE DISPOSING OF OR REALIZING THE
COLLATERAL, OR OF ANY EXERCISE BY THE COLLATERAL AGENT OF ITS RIGHTS HEREUNDER,
TOGETHER WITH REASONABLE ATTORNEYS’ FEES AND COURT COSTS;

 

(VI)          ALL AMOUNTS PAID BY AN INDEMNITEE AS TO WHICH SUCH INDEMNITEE HAS
THE RIGHT TO REIMBURSEMENT UNDER SECTION 5.11 OF THIS SECURITY AGREEMENT; AND

 

(VII)         ALL AMOUNTS OWING TO ANY AGENT PURSUANT TO ANY OF THE CREDIT
DOCUMENTS IN ITS CAPACITY AS SUCH;

 

it being acknowledged and agreed that the “Obligations” shall include extensions
of credit of the types described above, whether outstanding on Effective Date or
extended from time to time after the Effective Date.

 

“Obligor” means Williams Scotsman of Canada, Inc., a corporation incorporated
and existing under the laws of the Province of Ontario and its successors and
permitted assigns.

 

“Original Canadian Security Agreement” has the meaning provided in the recitals
of this security agreement.

 

 “Owned Trade-marks” has the meaning ascribed thereto in Section 4.9.

 

“Patents” means all letters patent for an invention and all registrations and
applications that have been or shall be made or filed in the Canadian
Intellectual Property Office - Patents or any similar office in any country and
all records thereof and all renewals, reissues, extensions, divisions,
continuations and continuations-in-part thereof and any and all resulting
letters patent and all other rights in the foregoing.

 

“Person” means a natural person, partnership, corporation, joint stock company,
trust, unincorporated association, joint venture or other entity or Governmental
Entity, and pronouns have a similarly extended meaning.

 

“PPSA” has the meaning ascribed thereto in Section 1.2.

 

10

--------------------------------------------------------------------------------


 

“Receivables” means, collectively:

 

(A)           ANY “ACCOUNT” AS SUCH TERM IS DEFINED IN THE PERSONAL PROPERTY
SECURITY ACT (ONTARIO) AS IN EFFECT ON THE EFFECTIVE DATE AND ANY RIGHT TO
PAYMENT FOR GOODS SOLD OR LEASED OR SERVICES PERFORMED WHETHER NOW IN EXISTENCE
OR ARISING FROM TIME TO TIME HEREAFTER, INCLUDING ANY RIGHT EVIDENCED BY AN
ACCOUNT, NOTE, CONTRACT, SECURITY AGREEMENT, CHATTEL PAPER OR OTHER EVIDENCE OF
INDEBTEDNESS OR SECURITY; AND

 

(B)           ALL (I) SECURITY PLEDGED, ASSIGNED, HYPOTHECATED OR GRANTED TO OR
HELD BY THE OBLIGOR TO SECURE THE ACCOUNTS AND RIGHTS DESCRIBED IN PARAGRAPH
(A); (II) RIGHT, TITLE AND INTEREST IN AND TO ANY GOODS, THE SALE OF WHICH GAVE
RISE TO THE ACCOUNTS AND RIGHTS DESCRIBED IN PARAGRAPH (A); (III) GUARANTEES,
ENDORSEMENTS AND INDEMNIFICATIONS ON, OR OF, ANY OF THE ACCOUNTS AND RIGHTS
DESCRIBED IN PARAGRAPH (A); (IV) POWERS OF ATTORNEY FOR THE EXECUTION OF ANY
EVIDENCE OF INDEBTEDNESS OR SECURITY OR OTHER WRITING IN CONNECTION WITH THE
ACCOUNTS AND RIGHTS DESCRIBED IN PARAGRAPH (A); (V) BOOKS, RECORDS, LEDGER
CARDS, AND INVOICES RELATING TO THE ACCOUNTS AND RIGHTS DESCRIBED IN PARAGRAPH
(A); (VI) EVIDENCES OF THE FILING OF FINANCING STATEMENTS AND OTHER STATEMENTS
AND THE REGISTRATION OF OTHER INSTRUMENTS IN CONNECTION WITH THE ACCOUNTS AND
RIGHTS DESCRIBED IN PARAGRAPH (A) AND AMENDMENTS TO THE ACCOUNTS AND RIGHTS
DESCRIBED IN PARAGRAPH (A), NOTICES TO OTHER CREDITORS OR SECURED PARTIES, AND
CERTIFICATES FROM FILING OR OTHER REGISTRATION OFFICERS; (VII) CREDIT
INFORMATION, REPORTS AND MEMORANDA RELATING TO THE ACCOUNTS AND RIGHTS DESCRIBED
IN PARAGRAPH (A); AND (VIII) OTHER WRITINGS RELATED IN ANY WAY TO THE ACCOUNTS
AND RIGHTS DESCRIBED IN PARAGRAPH (A) AND THIS PARAGRAPH (B).

 

“Rental Equipment” means all Units which are sold or leased or held for sale or
lease, by the Obligor to one or more third persons.

 

“Rentals” means all rents payable under the Leases in respect of the use of any
Rental Equipment by account debtors as lessees of such Rental Equipment to the
Obligor as the lessor of such Rental Equipment.

 

“Representative” means, with respect to the Interest Rate Creditors, the
trustee, paying agent or other similar representative for the Interest Rate
Creditors.

 

“Required Second Lien Creditors” means the holders of at least a majority of the
then outstanding principal amount of all Senior Secured Notes.

 

“Required Secured Creditors” shall mean (i) at any time when any Credit Document
Obligations are outstanding or any Commitments or Letters of

 

11

--------------------------------------------------------------------------------


 

Credit under the Amended and Restated Credit Agreement exist, the Required
Lenders (or, to the extent required by Section 11.10 of the Amended and Restated
Credit Agreement, each of the Lenders), (ii) at any time after all of the Credit
Document Obligations have been paid in full in cash in accordance with the terms
thereof and all Commitments and Letters of Credit under the Amended and Restated
Credit Agreement have been terminated, the holders of a majority of the Interest
Rate Obligations and (iii) at any time after all Credit Document Obligations and
Interest Rate Obligations have been paid in full in cash in accordance with the
terms thereof and all Commitments and Letters of Credit under the Amended and
Restated Credit Agreement have been terminated, the Senior Secured Notes Trustee
acting at the direction of the Required Second Lien Creditors.

 

“Restricted Asset” has the meaning ascribed thereto in Section 2.4(1).

 

“Second Lien Creditors” means collectively, the Senior Secured Noteholders and
the Senior Secured Notes Trustee.

 

“Second Lien Excluded Collateral” means and includes (i) any property or assets
owned by any Unrestricted Subsidiary (as defined in the Senior Secured Notes
Indenture), (ii) all capital stock or other securities of the Borrower or any
Unrestricted Subsidiary, (iii) all capital stock or other securities of
Restricted Subsidiaries (as defined in the Senior Secured Notes Indenture) to
the extent the Applicable Value of such capital stock or other securities (on a
Subsidiary by Subsidiary basis) is equal to or greater than 20% of the then
aggregate principal amount of the Senior Secured Notes outstanding, and (iv) all
proceeds and products from any and all of the foregoing excluded Collateral
described in clauses (i) through (iii), unless such proceeds or products would
otherwise constitute Collateral without regard to preceding clauses (i) through
(iii); provided, however, in the event that Rule 3-10 or Rule 3-16 of Regulation
S-X under the Securities Act is amended, modified or interpreted by the SEC to
require (or is replaced with another rule or regulation, or any other law,
rule or regulation is adopted, which would require) the filing with the SEC of
separate financial statements of any Restricted Subsidiary of the Borrower due
to the fact that such Restricted Subsidiary’s capital stock or other securities
secure the Senior Secured Notes, then the capital stock or other securities of
such Restricted Subsidiary shall automatically be deemed not to be part of the
Collateral in which the Second Lien Creditors have a security interest and shall
automatically be deemed to be part of the Second Lien Excluded Collateral, but
only to the extent necessary to not be subject to such requirement.  In such
event, the applicable Collateral Documents shall be deemed to be amended or
modified (without the consent of any Secured Creditor) to include as Second Lien
Excluded Collateral the shares of capital stock or other securities that are so
deemed to

 

12

--------------------------------------------------------------------------------


 

no longer constitute part of the Collateral.  In the event that Rule 3-10 or
Rule 3-16 of Regulation S-X under the Securities Act is amended, modified or
interpreted by the SEC to permit (or is replaced with another rule or regulation
or any other law, rule or regulation is adopted, which would permit) such
Restricted Subsidiary’s capital stock and other securities to secure the Senior
Secured Notes in excess of the amount or value then pledged pursuant to the
Collateral Documents without the filing with the SEC of separate financial
statements of such Restricted Subsidiary, then the capital stock and other
securities of such Restricted Subsidiary shall automatically be deemed to be a
part of the Collateral, but only to the greatest extent which would not cause
the financial statements of such Restricted Subsidiary to be subject to any such
financial statement requirement.

 

“Second Lien Obligations” has the meaning provided in the definition of
Obligations.

 

“Secured Creditors” means, collectively, the First Lien Creditors and the Second
Lien Creditors.

 

“Secured Debt Agreements” shall mean and include this security agreement, the
other Credit Documents, the Interest Rate Agreements entered into with an
Interest Rate Creditor and the Senior Secured Notes Documents.

 

“Securities” means a document that is, (i) issued in bearer, order or registered
form, (ii) of a type commonly dealt in upon securities exchanges or markets or
commonly recognized in any area in which it is issued or dealt in as a medium
for investments, (iii) one of a class or series or by its terms is divisible
into a class or series of documents, and (iv) evidence of a share, participation
or other interest in property or in an enterprise or is evidence of an
obligation of the issuer, and includes an uncertificated security.

 

“security agreement” means this Amended and Restated Canadian Security Agreement
as the same may modified, supplemented or amended from time to time in
accordance with its terms.

 

“Security Interest” has the meaning ascribed thereto in Section 2.2(1).

 

“Senior Secured Noteholders” means collectively, the holders from time to time
of the Senior Secured Notes.

 

“Senior Secured Notes Documents” means collectively, the guarantee by the
Obligor, inter alia, of the Borrower’s obligations under the Senior Secured
Notes, the Senior Secured Notes Indenture and the Senior Secured Notes.

 

13

--------------------------------------------------------------------------------


 

“Senior Secured Notes Indenture” means the indenture, dated August 18, 2003
among, the Senior Secured Notes Trustee and the Obligor, inter alia, as the same
may from time to time be amended, modified or supplemented.

 

“Senior Secured Notes” means collectively, the 10% senior secured notes of the
Borrower due 2008 and all Senior Secured Notes issued upon the exchange offer
contemplated in the Senior Secured Notes Indenture.

 

“Senior Secured Notes Trustee” means U.S. Bank National Association and any
successor trustee;

 

“Software” means all computer programs and databases and portions thereof, in
whatever form and on whatever medium those programs or databases are expressed,
fixed, embodied or stored from time to time, and the copyright therein
including, the object code and source code versions of each such program and
portions thereof and all corrections, updates, enhancements, translations,
modifications, adaptations and new versions thereof together with both the media
upon or in which such programs, databases and portions thereof are expressed,
fixed, embodied or stored (such as disks, diskettes, tapes and semiconductor
chips) and all flow charts, manuals, instructions, documentation and other
material relating thereto.

 

“Syndication Agent” means DBTCA acting as syndication agent for the Lenders
under the Amended and Restated Credit Agreement and any successor appointed
pursuant to the Amended and Restated Credit Agreement, and its permitted
assigns.

 

“Termination Date” means the date upon which the Total Commitments under the
Amended and Restated Credit Agreement have been terminated and all Interest Rate
Agreements entered into with any Interest Rate Creditor have been terminated (or
cash collateralized Collateral in a manner reasonably satisfactory to the
Administrative Agent), no Note under the Amended and Restated Credit Agreement
is outstanding and all Loans thereunder have been repaid in full in cash in
accordance with the terms thereof, all Letters of Credit issued under the
Amended and Restated Credit Agreement have been terminated (or cash
collateralized in a manner satisfactory to the Administrative Agent), all Second
Lien Obligations have been paid in full in cash (or defeased or discharged) in
accordance with the terms thereof and all other Obligations then due and payable
have been paid in full; provided, however, at such time as (x) all First Lien
Obligations have been paid in full in cash in accordance with the terms thereof
and all Commitments under the Amended and Restated Credit Agreement have been
terminated and all Letters of Credit have been terminated or cash collateralized
in a manner satisfactory to the Administrative Agent or (y) the First Lien
Creditors have

 

14

--------------------------------------------------------------------------------


 

released their Liens on all of the Collateral then, in either case, this
security agreement and the security interests created hereby shall terminate
(provided that all indemnities set forth herein (including in Section 5.11
hereof) and in Section 6 of Annex N of the U.S. Security Agreement shall survive
such termination) unless, in the case of preceding clause (x), any Event of
Default under the Senior Secured Notes Indenture exists as of the date on which
the First Lien Obligations are repaid in full and terminated as described in
such clause (x), in which case the security interests created under this
security agreement in favour of the Second Lien Creditors will not be released
except to the extent the Collateral or any portion thereof was disposed of in
order to repay the First Lien Obligations (although the security interests
created in favour of the Second Lien Creditors will be released when such Event
of Default and all other Events of Default under the Senior Secured Notes
Indenture cease to exist).

 

“Trade-marks” means: (i) trade-marks, whether registered or unregistered and
whether in use or proposed; (ii) designs, logos, indicia, trade names, corporate
names, company names, business names, trade styles and other source or business
identifiers; (iii) fictitious characters and names; (iv) prints and labels on
which any of the foregoing have appeared or appear or shall appear; (v) all
registrations and applications that have been or shall be made or filed in the
Canadian Intellectual Property Office - Trade-marks or any similar office in any
country and all records thereof and all reissues, extensions, or renewals
thereof, and (vi) all goodwill associated with or symbolized by any of the above
and all common law and other rights in the foregoing.

 

“Trade-mark License Agreement” means the trade-mark licence agreement dated
November 23, 1998 between the Obligor and the Borrower pursuant to which the
Borrower has licensed the Trade-marks to the Obligor.

 

“Units” means the mobile structures generally constructed of steel or using a
steel frame and undercarriage with an exterior of wood or aluminium owned by the
Obligor used to provide office, classroom, storage, commercial or other space,
whether in single units or physically attached to such other units (and
including in such form, storage containers, mobile offices and modular
structures and related equipment), which structures are capable of being
transported to and assembled on remote sites, and which may be equipped with air
conditioning and heating, electrical outlets, floors, partitions, plumbing,
carpeting, moldings, wall coverings, lighting and other accessories.

 

“U.S. Security Agreement” has the meaning ascribed thereto in Section 3.2(i).

 

15

--------------------------------------------------------------------------------


 


SECTION 1.2            TERMS INCORPORATED BY REFERENCE.


 


(1)           TERMS DEFINED IN THE PERSONAL PROPERTY SECURITY ACT (ONTARIO) (AS
AMENDED FROM TIME TO TIME, THE “PPSA”) AND USED BUT NOT OTHERWISE DEFINED IN
THIS SECURITY AGREEMENT SHALL HAVE THE SAME MEANINGS.


 


(2)           EXCEPT AS OTHERWISE DEFINED HEREIN, ALL CAPITALIZED TERMS USED
HEREIN AND DEFINED IN THE AMENDED AND RESTATED CREDIT AGREEMENT SHALL BE USED
HEREIN AS THEREIN DEFINED (OR, AT ANY TIME ON OR AFTER THE FIRST DATE WHEN ALL
CREDIT DOCUMENT OBLIGATIONS SHALL HAVE BEEN REPAID IN FULL AND ALL LETTERS OF
CREDIT HAVE BEEN TERMINATED OR CASH COLLATERALIZED IN A MANNER SATISFACTORY TO
THE ADMINISTRATIVE AGENT AND THE TOTAL COMMITMENTS UNDER THE AMENDED AND
RESTATED CREDIT AGREEMENT HAVE BEEN TERMINATED AND THEREAFTER FOR SO LONG AS NO
AMENDED AND RESTATED CREDIT AGREEMENT IS IN EFFECT, THE AMENDED AND RESTATED
CREDIT AGREEMENT AS IN EFFECT ON SUCH DATE IMMEDIATELY PRIOR TO SUCH REPAYMENT
AND TERMINATION, PROVIDED THAT ALL DETERMINATIONS REQUIRED TO BE MADE TO THE
SATISFACTION OF THE ADMINISTRATIVE AGENT AND ALL MATTERS REQUIRED TO BE
ACCEPTABLE TO THE ADMINISTRATIVE AGENT IN EACH CASE AS PROVIDED IN ANY SUCH
DEFINITION SHALL, AFTER SUCH DATE, INSTEAD BE REQUIRED TO BE MADE TO THE
SATISFACTION OF THE COLLATERAL AGENT OR BE REQUIRED TO BE ACCEPTABLE TO THE
COLLATERAL AGENT, AS THE CASE MAY BE).


 


SECTION 1.3            STATUTES.


 

Unless specified otherwise, reference in this security agreement to a statute
refers to that statute as it may be amended, or to any restated or successor
legislation of comparable effect.

 


SECTION 1.4            CERTAIN PHRASES, ETC.


 

In this security agreement the words “including” and “includes” mean “including
(or includes) without limitation”.

 


SECTION 1.5            GENDER AND NUMBER.


 

Any reference in this security agreement to gender shall include all genders and
words importing the singular number only shall include the plural and vice
versa.

 


SECTION 1.6            HEADINGS, ETC.


 

The division of this security agreement into Articles and Sections and the
insertion of headings are for convenient reference only and are not to affect
its interpretation.  The expressions “Article” and “Section” followed by a
number mean and refer to the specified Articles or Section of this security
agreement.

 


SECTION 1.7            SCHEDULES.


 

The Schedules attached to this security agreement shall, for all purposes of
this security agreement, form an integral part of it.

 

16

--------------------------------------------------------------------------------


 


ARTICLE 2
SECURITY


 


SECTION 2.1            GRANT OF SECURITY.


 


(1)           SUBJECT TO SECTION 2.4, THE OBLIGOR CHARGES, ASSIGNS,
HYPOTHECATES, PLEDGES AND TRANSFERS TO THE COLLATERAL AGENT, AND GRANTS TO THE
COLLATERAL AGENT FOR THE BENEFIT OF THE SECURED CREDITORS (AND, TO THE EXTENT
THE FOLLOWING CONSTITUTES “COLLATERAL” UNDER, AND AS DEFINED IN, THE ORIGINAL
CANADIAN SECURITY AGREEMENT, DOES HEREBY RECONFIRM (WITHOUT INTERRUPTION) ITS
CHARGE, ASSIGNMENT, HYPOTHECATION, PLEDGE, TRANSFER AND GRANT TO THE COLLATERAL
AGENT UNDER THE ORIGINAL CANADIAN SECURITY AGREEMENT OF), A SECURITY INTEREST IN
ALL THE OBLIGOR’S RIGHT, TITLE AND INTEREST IN AND TO THE PERSONAL PROPERTY AND
UNDERTAKING OF THE OBLIGOR NOW OWNED OR HEREAFTER ACQUIRED (COLLECTIVELY, THE
“COLLATERAL”) INCLUDING ANY AND ALL OF THE OBLIGOR’S:


 

(A)           INVENTORY INCLUDING GOODS HELD FOR SALE, LEASE OR RESALE, GOODS
FURNISHED OR TO BE FURNISHED TO THIRD PARTIES UNDER CONTRACTS OF LEASE,
CONSIGNMENT OR SERVICE, GOODS WHICH ARE RAW MATERIALS OR WORK IN PROCESS, GOODS
USED IN OR PROCURED FOR PACKING AND MATERIALS USED OR CONSUMED IN THE BUSINESS
OF THE OBLIGOR;

 

(B)           EQUIPMENT, MACHINERY, FURNITURE, FIXTURES, PLANT, VEHICLES AND
OTHER GOODS OF EVERY KIND AND DESCRIPTION AND ALL LICENCES AND OTHER RIGHTS AND
ALL RECORDS, FILES, CHARTS, PLANS, DRAWINGS, SPECIFICATIONS, MANUALS AND
DOCUMENTS RELATING THERETO;

 

(C)           UNITS;

 

(D)           RECEIVABLES AND ALL AGREEMENTS, BOOKS, ACCOUNTS, INVOICES,
LETTERS, DOCUMENTS AND PAPERS RECORDING, EVIDENCING OR RELATING THERETO;

 

(E)           MONEY, DOCUMENTS OF TITLE AND CHATTEL PAPER;

 

(F)            SECURITIES AND INSTRUMENTS, INCLUDING THE SECURITIES LISTED IN
SCHEDULE 2.1(1)(F);

 

(G)           INTANGIBLES INCLUDING ALL SECURITY INTERESTS, GOODWILL, CHOSES IN
ACTION, CONTRACTS, CONTRACT RIGHTS, SOFTWARE AND OTHER CONTRACTUAL BENEFITS;

 

(H)           COPYRIGHTS, DESIGNS, PATENTS, CONFIDENTIAL INFORMATION, TRADE
SECRET RIGHTS AND TRADE-MARKS AND OTHER INTELLECTUAL PROPERTY (COLLECTIVELY, THE
“INTELLECTUAL PROPERTY”) INCLUDING THE INTELLECTUAL PROPERTY DESCRIBED IN
SCHEDULE 2.1(1)(H);

 

(I)            INSURANCE POLICIES;

 

17

--------------------------------------------------------------------------------


 

(J)            SUBSTITUTIONS AND REPLACEMENTS OF AND INCREASES, ADDITIONS AND,
WHERE APPLICABLE, ACCESSIONS TO THE PROPERTY DESCRIBED IN
SECTION 2.1(1)(A) THROUGH SECTION 2.1(1)(I), INCLUSIVE; AND

 

(K)           PROCEEDS IN ANY FORM DERIVED DIRECTLY OR INDIRECTLY FROM ANY
DEALING WITH ALL OR ANY PART OF THE PROPERTY DESCRIBED IN SECTION 2.1(1)(A),
THROUGH SECTION 2.1(1)(J), INCLUSIVE, OR THE PROCEEDS OF SUCH PROCEEDS.

 


(2)           THE SECURITY INTEREST OF THE COLLATERAL AGENT UNDER THIS SECURITY
AGREEMENT EXTENDS TO ALL COLLATERAL OF THE KIND WHICH IS THE SUBJECT OF THIS
SECURITY AGREEMENT WHICH THE OBLIGOR MAY ACQUIRE AT ANY TIME DURING THE
CONTINUATION OF THIS SECURITY AGREEMENT.


 


(3)           NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS
SECURITY AGREEMENT, (X) THE SECOND LIEN CREDITORS SHALL NOT HAVE A SECURITY
INTEREST IN, AND THE GRANT OF SECURITY INTERESTS PURSUANT TO THIS SECURITY
AGREEMENT FOR THE BENEFIT OF THE SECOND LIEN CREDITORS SHALL NOT EXTEND TO, ANY
SECOND LIEN EXCLUDED COLLATERAL, AND WITH RESPECT TO THE SECOND LIEN CREDITORS
THE TERM “COLLATERAL” SHALL NOT INCLUDE THE SECOND LIEN EXCLUDED COLLATERAL,
(Y) TO THE EXTENT THAT THE GRANTING OR PERFECTING OF ANY ASSETS OR PROPERTY OF
THE OBLIGOR ACQUIRED AFTER THE EFFECTIVE DATE REQUIRES THE CONSENT OF A THIRD
PARTY THAT HAS NOT BEEN OBTAINED AFTER THE OBLIGOR HAS USED COMMERCIALLY
REASONABLE EFFORTS TO OBTAIN SUCH CONSENT, THE SECOND LIEN CREDITORS SHALL NOT
HAVE A SECURITY INTEREST IN, AND THE GRANT OF SECURITY INTEREST PURSUANT TO THE
SECURITY AGREEMENT FOR THE BENEFIT OF THE SECOND LIEN CREDITORS SHALL NOT EXTEND
TO, ANY SUCH PROPERTY OR ASSETS AND (Z) TO THE EXTENT THAT A SECURITY INTEREST
IN FAVOUR OF THE SECOND LIEN CREDITORS CANNOT BE GRANTED OR PERFECTED IN CERTAIN
ASSETS OR PROPERTY OF THE OBLIGOR UNDER APPLICABLE LAW, THE SECOND LIEN
CREDITORS SHALL NOT HAVE A SECURITY INTEREST IN, AND THE GRANT OF SECURITY
INTEREST PURSUANT TO THIS SECURITY AGREEMENT FOR THE BENEFIT OF THE SECOND LIEN
CREDITORS THAT NOT EXTEND TO, ANY SUCH ASSETS OR PROPERTY.


 


SECTION 2.2            OBLIGATIONS SECURED.


 


(1)           THE SECURITY INTEREST GRANTED HEREBY (THE “SECURITY INTEREST”)
SECURES THE PAYMENT AND PERFORMANCE OF ALL OBLIGATIONS.


 


SECTION 2.3            ATTACHMENT.


 


(1)           THE OBLIGOR ACKNOWLEDGES THAT (I) VALUE HAS BEEN GIVEN, (II) IT
HAS RIGHTS IN THE COLLATERAL (OTHER THAN AFTER-ACQUIRED COLLATERAL), (III) IT
HAS NOT AGREED TO POSTPONE THE TIME OF ATTACHMENT OF THE SECURITY INTEREST, AND
(IV) IT HAS RECEIVED A DUPLICATE ORIGINAL COPY OF THIS SECURITY AGREEMENT.


 


(2)           IF ANY SECURITY OR INSTRUMENT IS NOW OR AT ANY TIME HEREAFTER
BECOMES EVIDENCED, IN WHOLE OR IN PART, BY UNCERTIFICATED SECURITIES REGISTERED
OR RECORDED IN RECORDS MAINTAINED BY OR ON BEHALF OF THE ISSUER THEREOF IN THE
NAME OF A CLEARING AGENCY OR A CUSTODIAN OR OF A NOMINEE OF EITHER, THE OBLIGOR

 

18

--------------------------------------------------------------------------------


 


SHALL, AT THE REQUEST OF THE COLLATERAL AGENT, CAUSE THE SECURITY INTEREST TO BE
ENTERED IN THE RECORDS OF THE CLEARING AGENCY OR CUSTODIAN AND PROVIDE EVIDENCE
OF SUCH NOTATION TO THE COLLATERAL AGENT.


 


(3)           THE OBLIGOR HEREBY DEPOSITS WITH THE COLLATERAL AGENT ANY AND ALL
CERTIFICATES EVIDENCING THE SECURITIES LISTED IN SCHEDULE 2.1(1)(F), DULY
ENDORSED FOR TRANSFER IN BLANK.  IF THE OBLIGOR ACQUIRES ANY INSTRUMENT,
SECURITY OR NEGOTIABLE DOCUMENT OF TITLE CONSTITUTING COLLATERAL (COLLECTIVELY,
“NEGOTIABLE COLLATERAL”), THE OBLIGOR WILL, WITHIN 10 BUSINESS DAYS AFTER
RECEIPT, NOTIFY THE COLLATERAL AGENT THEREOF, AND UPON REQUEST BY THE COLLATERAL
AGENT WILL PROMPTLY DELIVER TO THE COLLATERAL AGENT THE NEGOTIABLE COLLATERAL AS
SECURITY FOR THE OBLIGATIONS AND SHALL, AT THE REQUEST OF THE COLLATERAL AGENT
(I) CAUSE THE TRANSFER OF THE NEGOTIABLE COLLATERAL TO THE COLLATERAL AGENT TO
BE REGISTERED WHEREVER, IN THE REASONABLE OPINION OF THE COLLATERAL AGENT, SUCH
REGISTRATION MAY BE REQUIRED OR ADVISABLE, (II) DULY ENDORSE THE SAME FOR
TRANSFER IN BLANK OR AS THE COLLATERAL AGENT MAY REASONABLY DIRECT, AND
(III) UPON REQUEST OF THE COLLATERAL AGENT, USE COMMERCIALLY REASONABLE EFFORTS
TO DELIVER TO THE COLLATERAL AGENT ANY AND ALL CONSENTS OR OTHER DOCUMENTS WHICH
MAY BE NECESSARY TO EFFECT THE TRANSFER OF THE NEGOTIABLE COLLATERAL TO THE
COLLATERAL AGENT OR ANY THIRD PARTY.


 


(4)           THE OBLIGOR WILL PROMPTLY INFORM THE COLLATERAL AGENT IN WRITING
OF THE ACQUISITION BY THE OBLIGOR OF ANY PERSONAL PROPERTY WHICH IS NOT
ADEQUATELY DESCRIBED IN SECTION 2.1(1), AND THE OBLIGOR WILL EXECUTE AND
DELIVER, AT ITS OWN EXPENSE, FROM TIME TO TIME, AMENDMENTS TO THIS SECURITY
AGREEMENT AND ITS SCHEDULES OR ADDITIONAL SECURITY AGREEMENTS OR SCHEDULES AS
MAY BE REASONABLY REQUIRED BY THE COLLATERAL AGENT.


 


SECTION 2.4            SCOPE OF SECURITY INTEREST.


 


(1)           TO THE EXTENT THAT AN ASSIGNMENT OF AMOUNTS PAYABLE AND OTHER
PROCEEDS ARISING UNDER OR IN CONNECTION WITH ANY AGREEMENT, LICENSE, PERMIT OR
QUOTA OF THE OBLIGOR (EACH, A “RESTRICTED ASSET”) IS PROHIBITED BY THE TERMS
THEREOF, THE SECURITY INTEREST CREATED HEREUNDER WILL CONSTITUTE A TRUST CREATED
IN FAVOUR OF THE COLLATERAL AGENT AND THE SECURED CREDITORS PURSUANT TO WHICH
THE OBLIGOR SHALL HOLD AS TRUSTEE ALL PROCEEDS ARISING UNDER OR IN CONNECTION
WITH THE RESTRICTED ASSET IN TRUST FOR THE COLLATERAL AGENT ON THE FOLLOWING
BASIS:


 

(A)           UNTIL THE SECURITY INTEREST HAS BECOME ENFORCEABLE, THE OBLIGOR
SHALL BE ENTITLED TO RECEIVE ALL SUCH PROCEEDS; AND

 

(B)           WHENEVER THE SECURITY INTEREST HAS BECOME ENFORCEABLE, ALL RIGHTS
OF THE OBLIGOR TO RECEIVE SUCH PROCEEDS SHALL CEASE, THE OBLIGOR SHALL AT THE
REQUEST OF THE COLLATERAL AGENT TAKE ALL SUCH ACTIONS TO COLLECT AND ENFORCE
PAYMENT AND OTHER RIGHTS ARISING UNDER THE RESTRICTED ASSET IN ACCORDANCE WITH
THE INSTRUCTIONS OF THE COLLATERAL AGENT AND ALL SUCH PROCEEDS ARISING UNDER OR
IN CONNECTION WITH THE RESTRICTED ASSET SHALL

 

19

--------------------------------------------------------------------------------


 

BE IMMEDIATELY PAID OVER TO THE COLLATERAL AGENT FOR THE BENEFIT OF THE SECURED
CREDITORS.

 


THE OBLIGOR SHALL NOT EXERCISE ANY RIGHTS OF SET OFF WITH RESPECT TO AMOUNTS
PAYABLE BY IT UNDER OR IN CONNECTION WITH ANY RESTRICTED ASSET AND SHALL USE
COMMERCIALLY REASONABLE EFFORTS TO ENSURE THAT NO OTHER PARTY TO THE RESTRICTED
ASSET SHALL EXERCISE ANY RIGHTS OF SET OFF AGAINST ANY SUCH AMOUNTS.  THE
OBLIGOR SHALL USE COMMERCIALLY REASONABLE EFFORTS TO OBTAIN THE CONSENT OF EACH
OTHER PARTY TO THE RESTRICTED ASSET TO THE ASSIGNMENT OF THE RESTRICTED ASSET TO
THE COLLATERAL AGENT IN ACCORDANCE WITH THIS SECURITY AGREEMENT AND SHALL USE
COMMERCIALLY REASONABLE EFFORTS TO ENSURE THAT ALL AGREEMENTS ENTERED INTO ON
AND AFTER THE EFFECTIVE DATE EXPRESSLY PERMIT ASSIGNMENTS OF THE BENEFITS OF
SUCH AGREEMENT AS COLLATERAL SECURITY TO THE COLLATERAL AGENT IN ACCORDANCE WITH
THE TERMS OF THIS SECURITY AGREEMENT.


 


(2)           UNTIL THE SECURITY INTEREST SHALL HAVE BECOME ENFORCEABLE, THE
GRANT OF THE SECURITY INTEREST IN THE INTELLECTUAL PROPERTY SHALL NOT AFFECT IN
ANY WAY THE OBLIGOR’S RIGHTS TO COMMERCIALLY EXPLOIT THE INTELLECTUAL PROPERTY,
DEFEND IT, ENFORCE THE OBLIGOR’S RIGHTS IN IT OR WITH RESPECT TO IT AGAINST
THIRD PARTIES IN ANY COURT OR CLAIM AND BE ENTITLED TO RECEIVE ANY DAMAGES WITH
RESPECT TO ANY INFRINGEMENT OF IT.


 


(3)           THE SECURITY INTEREST SHALL NOT EXTEND TO CONSUMER GOODS.


 


(4)           THE SECURITY INTEREST SHALL NOT EXTEND OR APPLY TO THE LAST DAY OF
THE TERM OF ANY LEASE OR SUBLEASE OR ANY AGREEMENT FOR A LEASE OR SUBLEASE, NOW
HELD OR HEREAFTER ACQUIRED BY THE OBLIGOR IN RESPECT OF REAL PROPERTY, BUT THE
OBLIGOR SHALL STAND POSSESSED OF ANY SUCH LAST DAY UPON TRUST TO ASSIGN AND
DISPOSE OF IT AS THE COLLATERAL AGENT MAY REASONABLY DIRECT.


 


SECTION 2.5            GRANT OF LICENCE TO USE INTELLECTUAL PROPERTY.


 

Solely for purposes of enabling the Collateral Agent to exercise its rights and
remedies pursuant to Article 3 but subject to the next following sentence, and
for no other purpose, the Obligor grants to the Collateral Agent an irrevocable,
nonexclusive licence (exercisable without payment of royalty or other
compensation to the Obligor) to use, assign or sublicense, at any time after the
Security Interest shall have become enforceable, any of the Intellectual
Property owned or licensed by the Obligor wherever the same may be located,
including in such licence access to (i) all media in which any of the licensed
items may be recorded or stored, and (ii) all Software used for compilation or
print-out.  To the extent that the grant of a license under this Section 2.5
would constitute a breach or permit the acceleration or termination of any
Intellectual Property licensed by the Obligor, such Intellectual Property shall
not be subject to the licence in favour of the Collateral Agent but the Obligor
shall, upon the reasonable request therefor from the Collateral Agent, use
commercially reasonable efforts to obtain the consent of the third party to such
Intellectual Property to the grant of the licence to the Collateral Agent
hereunder

 

20

--------------------------------------------------------------------------------


 

and, upon obtaining such consent, the Obligor shall grant a license as set forth
in this Section 2.5 to the Collateral Agent.

 


SECTION 2.6            CARE AND CUSTODY OF COLLATERAL.


 


(1)           THE COLLATERAL AGENT AND THE SECURED CREDITORS SHALL HAVE NO
OBLIGATION TO KEEP FUNGIBLE COLLATERAL IN THEIR POSSESSION IDENTIFIABLE, BUT
SHALL BE BOUND TO EXERCISE IN THE KEEPING OF THE COLLATERAL THE SAME DEGREE OF
CARE AS IT WOULD EXERCISE WITH RESPECT TO SIMILAR PROPERTY OWNED BY IT.


 


(2)           THE COLLATERAL AGENT MAY, AFTER THE SECURITY INTEREST SHALL HAVE
BECOME ENFORCEABLE, (I) NOTIFY ANY PERSON OBLIGATED ON ANY RECEIVABLE OR ON
CHATTEL PAPER OR ANY OBLIGOR ON AN INSTRUMENT OR UNDER ANY CONTRACT TO MAKE
PAYMENTS TO THE COLLATERAL AGENT, WHETHER OR NOT THE OBLIGOR WAS PREVIOUSLY
MAKING COLLECTIONS ON SUCH RECEIVABLES, CHATTEL PAPER, INSTRUMENTS OR CONTRACTS,
(II) ASSUME CONTROL OF ANY PROCEEDS ARISING FROM THE COLLATERAL, (III) DIRECT
THE OBLIGOR TO CAUSE, AND THE OBLIGOR SHALL CAUSE, ALL PAYMENTS ON ACCOUNT OF
THE RECEIVABLES, CHATTEL PAPER, INSTRUMENTS AND CONTRACTS TO BE MADE DIRECTLY TO
THE CASH COLLATERAL ACCOUNT, AND (IV) DIRECT THE OBLIGOR TO PROMPTLY (AND IN ANY
EVENT WITHIN 10 DAYS) DELIVER ALL OF ITS CHATTEL PAPER TO THE COLLATERAL AGENT.


 


(3)           THE COLLATERAL AGENT NEED NOT SEE TO THE COLLECTION OF DIVIDENDS
ON, OR EXERCISE ANY OPTION OR RIGHT IN CONNECTION WITH, THE SECURITIES AND
INSTRUMENTS THAT ARE COLLATERAL HEREUNDER AND NEED NOT PROTECT OR PRESERVE THEM
FROM DEPRECIATING IN VALUE OR BECOMING WORTHLESS AND IS RELEASED FROM ALL
RESPONSIBILITY FOR ANY LOSS OF VALUE.  THE COLLATERAL AGENT SHALL BE BOUND TO
EXERCISE IN THE PHYSICAL KEEPING OF SUCH COLLATERAL ONLY THE SAME DEGREE OF CARE
AS IT WOULD EXERCISE WITH RESPECT TO ITS OWN SECURITIES.


 


SECTION 2.7            RIGHTS OF THE OBLIGOR.


 


(1)           UNTIL THE SECURITY INTEREST HAS BECOME ENFORCEABLE, THE OBLIGOR
SHALL BE ENTITLED TO VOTE THE SECURITIES AND TO RECEIVE ALL CASH DIVIDENDS.  IN
ORDER TO ALLOW THE OBLIGOR TO VOTE THE SECURITIES, THE COLLATERAL AGENT SHALL
FROM TIME TO TIME, AT THE REQUEST AND THE EXPENSE OF THE OBLIGOR, (I) EXECUTE
VALID PROXIES APPOINTING PROXYHOLDERS TO ATTEND AND ACT AT MEETINGS OF
SHAREHOLDERS, AND (II) EXECUTE RESOLUTIONS IN WRITING, ALL PURSUANT TO THE
RELEVANT PROVISIONS OF THE ISSUER’S GOVERNING LEGISLATION.  WHENEVER THE
SECURITY INTEREST HAS BECOME ENFORCEABLE, ALL RIGHTS OF THE OBLIGOR TO VOTE
(UNDER ANY PROXY GIVEN BY THE COLLATERAL AGENT (OR ITS NOMINEE) IN CONNECTION
HEREWITH OR OTHERWISE) OR TO RECEIVE DIVIDENDS SHALL CEASE AND ALL SUCH RIGHTS
SHALL BECOME VESTED SOLELY AND ABSOLUTELY IN THE COLLATERAL AGENT.


 


(2)           ANY DIVIDENDS RECEIVED BY THE OBLIGOR CONTRARY TO
SECTION 2.7(1) OR ANY OTHER MONEYS OR PROPERTY WHICH MAY BE RECEIVED BY THE
OBLIGOR AFTER THE SECURITY INTEREST HAS BECOME ENFORCEABLE FOR, OR IN RESPECT
OF, THE COLLATERAL SHALL BE


 


21

--------------------------------------------------------------------------------


 


RECEIVED AS TRUSTEE FOR THE COLLATERAL AGENT AND THE LENDERS AND SHALL BE
IMMEDIATELY PAID OVER TO THE COLLATERAL AGENT.


 


ARTICLE 3
ENFORCEMENT


 


SECTION 3.1            ENFORCEMENT.


 

The Security Interest shall be and become enforceable against the Obligor upon
the occurrence and during the continuance of an Event of Default.

 


SECTION 3.2            REMEDIES.


 

Whenever the Security Interest has become enforceable, the Collateral Agent may
realize upon the Collateral and enforce the rights of the Collateral Agent and
the Secured Creditors by:

 

(A)           ENTRY ONTO ANY PREMISES WHERE COLLATERAL CONSISTING OF TANGIBLE
PERSONAL PROPERTY MAY BE LOCATED;

 

(B)           ENTRY INTO POSSESSION OF THE COLLATERAL BY ANY METHOD PERMITTED BY
LAW;

 

(C)           SALE OR LEASE OF ALL OR ANY PART OF THE COLLATERAL;

 

(D)           EXERCISE AND ENFORCE ALL RIGHTS AND REMEDIES OF A HOLDER OF THE
SECURITIES AND INSTRUMENTS AS IF THE COLLATERAL AGENT WERE THE ABSOLUTE OWNER
THEREOF (INCLUDING, IF NECESSARY, CAUSING THE COLLATERAL TO BE REGISTERED IN THE
NAME OF THE COLLATERAL AGENT OR ITS NOMINEE IF NOT ALREADY DONE);

 

(E)           COLLECTION OF ANY PROCEEDS ARISING IN RESPECT OF THE COLLATERAL;

 

(F)            COLLECTION, REALIZATION OR SALE OF, OR OTHER DEALING WITH, THE
RECEIVABLES;

 

(G)           SUBJECT TO THE TERMS OF ANY INTELLECTUAL PROPERTY LICENSES AND
CONSENTS WITH RESPECT THERETO OBTAINED PURSUANT TO SECTION 2.5, LICENSE OR
SUBLICENSE, WHETHER ON AN EXCLUSIVE OR NONEXCLUSIVE BASIS, ANY INTELLECTUAL
PROPERTY OWNED OR LICENSED BY THE OBLIGOR FOR SUCH TERM AND ON SUCH CONDITIONS
AND IN SUCH MANNER AS THE COLLATERAL AGENT SHALL IN ITS SOLE JUDGMENT DETERMINE
(TAKING INTO ACCOUNT SUCH PROVISIONS AS MAY BE NECESSARY TO PROTECT AND PRESERVE
SUCH INTELLECTUAL PROPERTY);

 

(H)           INSTRUCTION TO ALL BANKS WHICH HAVE ENTERED INTO A CONTROL
AGREEMENT WITH THE COLLATERAL AGENT TO TRANSFER ALL MONEYS, SECURITIES AND
INSTRUMENTS HELD BY SUCH DEPOSITARY BANK TO AN ACCOUNT MAINTAINED WITH OR BY THE
COLLATERAL AGENT;

 

(I)            APPLICATION OF ANY MONEYS CONSTITUTING COLLATERAL OR PROCEEDS
THEREOF IN ACCORDANCE WITH SECTION 7.4 OF THE AMENDED AND RESTATED SECURITY
AGREEMENT DATED AS OF MARCH 26, 2002, AMENDED AND RESTATED AS OF THE

 

22

--------------------------------------------------------------------------------


 

AUGUST 18, 2003 DATE AND AMENDED AND RESTATED AS OF THE EFFECTIVE DATE (AS SUCH
AGREEMENT MAY BE AMENDED, RESTATED, MODIFIED AND/OR SUPPLEMENTED FROM TIME THE
“U.S. SECURITY AGREEMENT”) AMONG HOLDINGS, THE BORROWER, THE OTHER ASSIGNORS
PARTY THERETO AND BOFA, AS COLLATERAL AGENT FOR THE SECURED CREDITORS REFERRED
TO THEREIN.  SECTION 7.4 OF THE U.S. SECURITY AGREEMENT IS HEREBY INCORPORATED
HEREIN BY REFERENCE AND ALL OF THE PROVISIONS OF SUCH SECTION SHALL APPLY
HERETO, MUTATIS MUTANDIS;

 

(J)            APPOINTMENT BY INSTRUMENT IN WRITING OF A RECEIVER (WHICH TERM AS
USED IN THIS SECURITY AGREEMENT INCLUDES A RECEIVER AND MANAGER) OR AGENT OF ALL
OR ANY PART OF THE COLLATERAL AND REMOVAL OR REPLACEMENT FROM TIME TO TIME OF
ANY RECEIVER OR AGENT;

 

(K)           INSTITUTION OF PROCEEDINGS IN ANY COURT OF COMPETENT JURISDICTION
FOR THE APPOINTMENT OF A RECEIVER OF ALL OR ANY PART OF THE COLLATERAL;

 

(L)            INSTITUTION OF PROCEEDINGS IN ANY COURT OF COMPETENT JURISDICTION
FOR SALE OR FORECLOSURE OF ALL OR ANY PART OF THE COLLATERAL;

 

(M)          FILING OF PROOFS OF CLAIM AND OTHER DOCUMENTS TO ESTABLISH CLAIMS
TO THE COLLATERAL IN ANY PROCEEDING RELATING TO THE OBLIGOR; AND

 

(N)           ANY OTHER REMEDY OR PROCEEDING AUTHORIZED OR PERMITTED UNDER THE
PPSA OR OTHERWISE BY LAW OR EQUITY.

 

Such remedies may be exercised from time to time separately or in combination
and are in addition to, and not in substitution for, any other rights of the
Collateral Agent and the Secured Creditors however created.  The Collateral
Agent shall not be bound to exercise any right or remedy, and the exercise of
rights and remedies shall be without prejudice to the rights of the Collateral
Agent and the Secured Creditors in respect of the Obligations including the
right to claim for any deficiency.  By accepting the benefits of this security
agreement and each other Collateral Document, the Secured Creditors expressly
acknowledge and agree that this security agreement and each other Collateral
Document may be enforced only by the action of the Collateral Agent acting upon
the instructions of the Required Lenders (or, if no Credit Document Obligations
remain outstanding, the holders of at least a majority of the outstanding
Interest Rate Obligations) and that no other Secured Creditor shall have any
right individually to seek to enforce this security agreement or any other
Collateral Document or to realize upon the security to be granted hereby or
thereby, it being understood and agreed that such rights and remedies may be
exercised by the Collateral Agent for the benefit of the Secured Creditors upon
the terms of this security agreement, the Intercreditor Agreement and the other
Collateral Documents.

 

23

--------------------------------------------------------------------------------


 

Section 3.3            Additional Rights.

 

In addition to the remedies set forth in Section 3.2, the Collateral Agent may,
whenever the Security Interest has become enforceable:

 

(A)           REQUIRE THE OBLIGOR, AT THE OBLIGOR’S EXPENSE, TO ASSEMBLE THE
COLLATERAL AT A PLACE OR PLACES DESIGNATED BY NOTICE IN WRITING AND THE OBLIGOR
AGREES TO SO ASSEMBLE THE COLLATERAL;

 

(B)           REQUIRE THE OBLIGOR, BY NOTICE IN WRITING, TO DISCLOSE TO THE
COLLATERAL AGENT THE LOCATION OR LOCATIONS OF THE COLLATERAL AND THE OBLIGOR
AGREES TO MAKE SUCH DISCLOSURE WHEN SO REQUIRED;

 

(C)           REPAIR, PROCESS, MODIFY, COMPLETE OR OTHERWISE DEAL WITH THE
COLLATERAL AND PREPARE FOR THE DISPOSITION OF THE COLLATERAL, WHETHER ON THE
PREMISES OF THE OBLIGOR OR OTHERWISE;

 

(D)           CARRY ON ALL OR ANY PART OF THE BUSINESS OF THE OBLIGOR AND, TO
THE EXCLUSION OF ALL OTHERS INCLUDING THE OBLIGOR (EXCLUDING ANY TENANT LEASES
OR OTHER OCCUPANCY AGREEMENTS ENTERED INTO BY THE OBLIGOR, TO THE EXTENT
PERMITTED BY THE AMENDED AND RESTATED CREDIT AGREEMENT, IN ACCORDANCE WITH THE
AMENDED AND RESTATED CREDIT AGREEMENT), ENTER UPON, OCCUPY AND USE ALL OR ANY OF
THE PREMISES, BUILDINGS, AND OTHER PROPERTY OF OR USED BY THE OBLIGOR FOR SUCH
TIME AS THE COLLATERAL AGENT SEES FIT, FREE OF CHARGE, AND, EXCEPT AS REQUIRED
BY APPLICABLE LAW, THE COLLATERAL AGENT AND THE SECURED CREDITORS SHALL NOT BE
LIABLE TO THE OBLIGOR FOR ANY ACT, OMISSION OR NEGLIGENCE (OTHER THAN WILFUL
MISCONDUCT AND GROSS NEGLIGENCE (AS DETERMINED BY A COURT OF COMPETENT
JURISDICTION IN A FINAL AND NON-APPEALABLE DECISION) IN SO DOING OR FOR ANY
RENT, CHARGES, DEPRECIATION OR DAMAGES INCURRED IN CONNECTION WITH OR RESULTING
FROM SUCH ACTION;

 

(E)           BORROW FOR THE PURPOSE OF CARRYING ON THE BUSINESS OF THE OBLIGOR
OR FOR THE MAINTENANCE, PRESERVATION OR PROTECTION OF THE COLLATERAL AND GRANT A
SECURITY INTEREST IN THE COLLATERAL, WHETHER OR NOT IN PRIORITY TO THE SECURITY
INTEREST, TO SECURE REPAYMENT; AND

 

(F)            COMMENCE, CONTINUE OR DEFEND ANY JUDICIAL OR ADMINISTRATIVE
PROCEEDINGS FOR THE PURPOSE OF PROTECTING, SEIZING, COLLECTING, REALIZING OR
OBTAINING POSSESSION OR PAYMENT OF THE COLLATERAL, AND GIVE GOOD AND VALID
RECEIPTS AND DISCHARGES IN RESPECT OF THE COLLATERAL AND COMPROMISE OR GIVE TIME
FOR THE PAYMENT OR PERFORMANCE OF ALL OR ANY PART OF THE ACCOUNTS OR ANY OTHER
OBLIGATION OF ANY THIRD PARTY TO THE OBLIGOR.

 

24

--------------------------------------------------------------------------------


 

Section 3.4            Receiver’s Powers.

 


(1)           ANY RECEIVER APPOINTED BY THE COLLATERAL AGENT SHALL BE VESTED
WITH THE RIGHTS AND REMEDIES WHICH COULD HAVE BEEN EXERCISED BY THE COLLATERAL
AGENT IN RESPECT OF THE OBLIGOR OR THE COLLATERAL AND SUCH OTHER POWERS AND
DISCRETIONS AS ARE GRANTED IN THE INSTRUMENT OF APPOINTMENT AND ANY SUPPLEMENTAL
INSTRUMENTS.  THE IDENTITY OF THE RECEIVER, ITS REPLACEMENT AND ITS REMUNERATION
SHALL BE WITHIN THE SOLE AND UNFETTERED DISCRETION OF THE COLLATERAL AGENT.


 


(2)           ANY RECEIVER APPOINTED BY THE COLLATERAL AGENT SHALL ACT AS AGENT
FOR THE COLLATERAL AGENT FOR THE PURPOSES OF TAKING POSSESSION OF THE
COLLATERAL, BUT OTHERWISE AND FOR ALL OTHER PURPOSES (EXCEPT AS PROVIDED BELOW),
AS AGENT FOR THE OBLIGOR.  THE RECEIVER MAY SELL, LEASE, OR OTHERWISE DISPOSE OF
COLLATERAL AS AGENT FOR THE OBLIGOR OR AS AGENT FOR THE COLLATERAL AGENT AS THE
COLLATERAL AGENT MAY DETERMINE IN A COMMERCIALLY REASONABLE MANNER.  THE OBLIGOR
AGREES TO INDEMNIFY THE RECEIVER IN RESPECT OF ALL SUCH ACTIONS (EXCEPT FOR
ACTIONS CONSTITUTING GROSS NEGLIGENCE AND/OR WILFUL MISCONDUCT AS DETERMINED IN
A FINAL AND UNAPPEALABLE DECISION BY A COURT OF COMPETENT JURISDICTION).


 


(3)           THE COLLATERAL AGENT, IN APPOINTING OR REFRAINING FROM APPOINTING
ANY RECEIVER, SHALL NOT INCUR LIABILITY TO THE RECEIVER, THE OBLIGOR OR
OTHERWISE AND SHALL NOT, EXCEPT AS REQUIRED BY APPLICABLE LAW, BE RESPONSIBLE
FOR ANY MISCONDUCT OR NEGLIGENCE OF SUCH RECEIVER.


 

Section 3.5            Appointment of Attorney.

 

The Obligor hereby irrevocably appoints the Collateral Agent (and any officer
thereof) as attorney of the Obligor (with full power of substitution) to
exercise in the name of and on behalf of the Obligor, after the Security
Interest shall have become enforceable, any of the Obligor’s right (including
the right of disposal), title and interest in and to the Collateral including
the execution, endorsement, assignment, delivery and transfer of the Collateral
to the Collateral Agent, its nominees or transferees, and the Collateral Agent
and its nominees or transferees are hereby empowered to exercise all rights and
powers and to perform all acts of ownership with respect to the Collateral to
the same extent as the Obligor might do.  The attorney shall not be liable for
any act, failure to act or any other matter or thing, except for its own gross
negligence or wilful misconduct (as determined by a court of competent
jurisdiction in a final and non-appealable decision).  This appointment and
power of substitution, being coupled with an interest, are irrevocable and shall
not terminate upon the bankruptcy, dissolution, winding up or insolvency of the
Obligor.

 

Section 3.6            Dealing with the Collateral.

 


(1)           THE COLLATERAL AGENT AND THE SECURED CREDITORS SHALL NOT BE
OBLIGED TO EXHAUST THEIR RECOURSE AGAINST THE OBLIGOR OR ANY OTHER PERSON OR
AGAINST ANY OTHER SECURITY THEY MAY HOLD IN RESPECT OF THE OBLIGATIONS BEFORE
REALIZING UPON OR

 

25

--------------------------------------------------------------------------------


 


OTHERWISE DEALING WITH THE COLLATERAL IN SUCH MANNER AS THE COLLATERAL AGENT MAY
CONSIDER DESIRABLE.


 


(2)           THE COLLATERAL AGENT AND THE SECURED CREDITORS MAY GRANT
EXTENSIONS OR OTHER INDULGENCES, TAKE AND GIVE UP SECURITIES, ACCEPT
COMPOSITIONS, GRANT RELEASES AND DISCHARGES AND OTHERWISE DEAL WITH THE OBLIGOR
AND WITH OTHER PERSONS, SURETIES OR SECURITIES AS THEY MAY SEE FIT WITHOUT
PREJUDICE TO THE OBLIGATIONS, THE LIABILITY OF THE OBLIGOR OR THE RIGHTS OF THE
COLLATERAL AGENT AND THE SECURED CREDITORS IN RESPECT OF THE COLLATERAL.


 


(3)           EXCEPT AS OTHERWISE PROVIDED BY LAW OR THIS SECURITY AGREEMENT
(INCLUDING SECTION 2.6(3), THE COLLATERAL AGENT AND THE SECURED CREDITORS SHALL
NOT BE (I) LIABLE OR ACCOUNTABLE FOR ANY FAILURE TO COLLECT, REALIZE OR OBTAIN
PAYMENT IN RESPECT OF THE COLLATERAL, (II) BOUND TO INSTITUTE PROCEEDINGS FOR
THE PURPOSE OF COLLECTING, ENFORCING, REALIZING OR OBTAINING PAYMENT OF THE
COLLATERAL OR FOR THE PURPOSE OF PRESERVING ANY RIGHTS OF ANY PERSONS IN RESPECT
OF THE COLLATERAL, (III) RESPONSIBLE FOR ANY LOSS OCCASIONED BY ANY SALE OR
OTHER DEALING WITH THE COLLATERAL OR BY THE RETENTION OF OR FAILURE TO SELL OR
OTHERWISE DEAL WITH THE COLLATERAL, OR (IV) BOUND TO PROTECT THE COLLATERAL FROM
DEPRECIATING IN VALUE OR BECOMING WORTHLESS.


 

Section 3.7            Standards of Sale.

 

Without prejudice to the ability of the Collateral Agent to dispose of the
Collateral in any manner which is commercially reasonable, the Obligor
acknowledges that, to the extent not prohibited by law:

 

(A)           COLLATERAL MAY BE DISPOSED OF IN WHOLE OR IN PART;

 

(B)           COLLATERAL MAY BE DISPOSED OF BY PUBLIC AUCTION, PUBLIC TENDER OR
PRIVATE CONTRACT;

 

(C)           ANY ASSIGNEE OF SUCH COLLATERAL MAY BE THE COLLATERAL AGENT, A
SECURED CREDITOR OR A CUSTOMER OF ANY SUCH PERSON;

 

(D)           A DISPOSITION OF COLLATERAL MAY BE ON SUCH TERMS AND CONDITIONS AS
TO CREDIT OR OTHERWISE AS THE COLLATERAL AGENT, IN ITS SOLE DISCRETION, MAY DEEM
ADVANTAGEOUS; AND

 

(E)           THE COLLATERAL AGENT MAY ESTABLISH AN UPSET OR RESERVE BID OR
PRICE IN RESPECT OF COLLATERAL.

 

Section 3.8            Dealings by Third Parties.

 


(1)           NO PERSON DEALING WITH THE COLLATERAL AGENT, ANY OF THE SECURED
CREDITORS OR AN AGENT OR RECEIVER SHALL BE REQUIRED TO DETERMINE (I) WHETHER THE
SECURITY INTEREST HAS BECOME ENFORCEABLE, (II) WHETHER THE POWERS WHICH SUCH
PERSON IS PURPORTING TO EXERCISE HAVE BECOME EXERCISABLE, (III) WHETHER ANY
MONEY REMAINS DUE TO THE COLLATERAL AGENT OR THE SECURED CREDITORS BY THE
OBLIGOR,

 

26

--------------------------------------------------------------------------------


 


(IV) THE NECESSITY OR EXPEDIENCY OF THE STIPULATIONS AND CONDITIONS SUBJECT TO
WHICH ANY SALE OR LEASE IS MADE, (V) THE PROPRIETY OR REGULARITY OF ANY SALE OR
OTHER DEALING BY THE COLLATERAL AGENT OR ANY SECURED CREDITOR WITH THE
COLLATERAL, OR (VI) HOW ANY MONEY PAID TO THE COLLATERAL AGENT OR THE SECURED
CREDITORS HAS BEEN APPLIED.


 


(2)           ANY BONA FIDE PURCHASER OF ALL OR ANY PART OF THE COLLATERAL FROM
THE COLLATERAL AGENT OR ANY RECEIVER OR AGENT SHALL HOLD THE COLLATERAL
ABSOLUTELY, FREE FROM ANY CLAIM OR RIGHT OF WHATEVER KIND, INCLUDING ANY EQUITY
OF REDEMPTION, OF THE OBLIGOR, WHICH IT SPECIFICALLY WAIVES (TO THE FULLEST
EXTENT PERMITTED BY LAW) AS AGAINST ANY SUCH PURCHASER TOGETHER WITH ALL RIGHTS
OF REDEMPTION, STAY OR APPRAISAL WHICH THE OBLIGOR HAS OR MAY HAVE UNDER ANY
RULE OF LAW OR STATUTE NOW EXISTING OR HEREAFTER ADOPTED.


 

Section 3.9            Registration Rights.

 

If the Administrative Agent shall determine to exercise its right to sell any or
all of the Securities pledged hereunder, and if in the opinion of the
Administrative Agent it is necessary or advisable to have any such Securities:

 

(A)           QUALIFIED FOR DISTRIBUTION BY PROSPECTUS PURSUANT TO THE
APPLICABLE SECURITIES LEGISLATION IN ANY OR ALL PROVINCES OF CANADA, THE OBLIGOR
WILL CAUSE THE ISSUER THEREOF TO (I) USE ITS BEST EFFORTS TO FILE, AND OBTAIN A
RECEIPT FROM THE APPLICABLE SECURITIES REGULATORY AUTHORITIES, FOR A PRELIMINARY
AND FINAL PROSPECTUS OFFERING FOR SALE SUCH NUMBER OF SECURITIES AS THE
ADMINISTRATIVE AGENT SHALL DIRECT; AND (II) EXECUTE AND DELIVER, AND CAUSE THE
DIRECTORS AND OFFICERS OF SUCH ISSUER TO EXECUTE AND DELIVER, ALL SUCH
CERTIFICATES, INSTRUMENTS AND DOCUMENTS, AND DO OR CAUSE TO BE DONE ALL SUCH
OTHER ACTS AS MAY BE, IN THE OPINION OF THE ADMINISTRATIVE AGENT, NECESSARY OR
ADVISABLE TO QUALIFY SUCH SECURITIES FOR DISTRIBUTION BY PROSPECTUS PURSUANT TO
THE APPLICABLE SECURITIES LEGISLATION IN ANY OR ALL PROVINCES OF CANADA; OR

 

(B)           SOLD OR REGISTERED UNDER THE PROVISIONS OF THE U.S. SECURITIES ACT
OF 1933, AS AMENDED, THE OBLIGOR WILL CAUSE THE ISSUER THEREOF TO (I) EXECUTE
AND DELIVER, AND CAUSE THE DIRECTORS AND OFFICERS OF SUCH ISSUER TO EXECUTE AND
DELIVER, ALL SUCH INSTRUMENTS AND DOCUMENTS, AND DO OR CAUSE TO BE DONE ALL SUCH
OTHER ACTS AS MAY BE, IN THE OPINION OF THE ADMINISTRATIVE AGENT, NECESSARY OR
ADVISABLE TO REGISTER THE SECURITIES PLEDGED HEREUNDER, OR THAT PORTION THEREOF
TO BE SOLD, UNDER THE PROVISIONS OF THE U.S. SECURITIES ACT OF 1933, AS AMENDED,
(II) USE ITS BEST EFFORTS TO CAUSE THE REGISTRATION STATEMENT RELATING THERETO
TO BECOME EFFECTIVE AND TO REMAIN EFFECTIVE FOR A PERIOD OF ONE YEAR FROM THE
DATE OF THE FIRST PUBLIC OFFERING OF THE SECURITIES PLEDGED HEREUNDER, OR THAT
PORTION THEREOF TO BE SOLD, AND (III) MAKE ALL AMENDMENTS THERETO AND/OR TO THE
RELATED PROSPECTUS WHICH, IN THE OPINION OF THE

 

27

--------------------------------------------------------------------------------


 

ADMINISTRATIVE AGENT, ARE NECESSARY OR ADVISABLE, ALL IN CONFORMITY WITH THE
REQUIREMENTS OF THE U.S. SECURITIES ACT OF 1933, AS AMENDED, AND THE RULES AND
REGULATIONS APPLICABLE THERETO.

 

The Obligor agrees to cause such Issuer to comply with the provisions of the
securities legislation in effect in any or all of the provinces of Canada, the
U.S. Securities Act of 1933, as amended, and the securities or “Blue Sky” laws
of any jurisdictions outside Canada, in each case, which the Administrative
Agent shall designate.

 


ARTICLE 4
REPRESENTATIONS, WARRANTIES AND COVENANTS


 

Section 4.1            General Representations, Warranties and Covenants.

 

The Obligor hereby represents and warrants and covenants and agrees that:

 

(A)           NECESSARY FILINGS.  EXCEPT AS SET OUT FORTH IN SECTIONS 11.19 (A)
AND (B) OF THE AMENDED AND RESTATED CREDIT AGREEMENT, ALL FILINGS, REGISTRATIONS
AND RECORDINGS NECESSARY OR APPROPRIATE TO CREATE, PRESERVE AND PERFECT THE
SECURITY INTEREST GRANTED HEREBY IN RESPECT OF THE COLLATERAL LOCATED IN
JURISDICTIONS (SAVE AND EXCEPT FOR ANY FILINGS, REGISTRATIONS OR RECORDINGS: (A)
IN RESPECT OF FIXTURES IN THE APPROPRIATE LAND REGISTRY OFFICE; AND (B) IN
RESPECT OF ANY ASSIGNMENT OF CROWN DEBTS (AS THAT TERM IS DEFINED IN THE
FINANCIAL ADMINISTRATION ACT (CANADA)) TO WHICH PART VII OF THE FINANCIAL
ADMINISTRATION ACT (CANADA) APPLIES), WHICH FILINGS, REGISTRATIONS OR RECORDINGS
THE OBLIGOR IS NOT REQUIRED TO MAKE) HAVE BEEN ACCOMPLISHED OR WILL BE
ACCOMPLISHED WITHIN ONE BUSINESS DAY FROM THE EFFECTIVE DATE AND UPON SUCH
FILINGS, REGISTRATIONS OR RECORDATIONS, THE SECURITY INTEREST GRANTED HEREBY IN
AND TO THE COLLATERAL CONSTITUTES OR WILL CONSTITUTE A PERFECTED SECURITY
INTEREST THEREIN PRIOR TO THE RIGHTS OF ALL OTHER PERSONS THEREIN AND SUBJECT TO
NO OTHER LIENS (OTHER THAN PERMITTED LIENS) AND IS ENTITLED TO ALL THE RIGHTS,
PRIORITIES AND BENEFITS AFFORDED BY SUCH RELEVANT LAWS AS ENACTED IN ANY
RELEVANT JURISDICTION TO PERFECTED SECURITY INTERESTS, IN EACH CASE TO THE
EXTENT THAT THE COLLATERAL CONSISTS OF THE TYPE OF PROPERTY IN WHICH A SECURITY
INTEREST MAY BE CREATED;

 

(B)           NO LIENS. THE OBLIGOR IS, AND AS TO COLLATERAL ACQUIRED BY IT FROM
TIME TO TIME AFTER THE EFFECTIVE DATE THE OBLIGOR WILL BE, THE OWNER OR LICENSEE
OF ALL COLLATERAL FREE FROM ANY LIEN, ADVERSE CLAIM OR OTHER RIGHT, TITLE OR
INTEREST OF ANY OTHER PERSON (OTHER THAN PERMITTED LIENS AND THE SECURITY
INTEREST), AND THE OBLIGOR SHALL DEFEND THE COLLATERAL TO THE EXTENT OF ITS
RIGHTS THEREIN AGAINST ALL CLAIMS AND DEMANDS OF ALL PERSONS AT ANY TIME
CLAIMING THE SAME OR ANY INTEREST THEREIN ADVERSE TO THE COLLATERAL AGENT;

 

28

--------------------------------------------------------------------------------


 

(C)           OTHER FINANCING STATEMENTS.  AS OF THE EFFECTIVE DATE, IN THE
QUALIFIED CANADIAN JURISDICTIONS, THERE IS NO FINANCING STATEMENT (OR SIMILAR
STATEMENT OR INSTRUMENT OF REGISTRATION UNDER THE LAW OF ANY JURISDICTION)
COVERING OR PURPORTING TO COVER ANY INTEREST OF ANY KIND IN THE COLLATERAL
EXCEPT AS DISCLOSED IN SCHEDULE 4.1(C), AND THE OBLIGOR WILL NOT EXECUTE OR
AUTHORIZE TO BE FILED IN ANY PUBLIC OFFICE ANY FINANCING STATEMENT (OR SIMILAR
STATEMENT OR INSTRUMENT OF REGISTRATION UNDER THE LAW OF ANY JURISDICTION) OR
STATEMENTS RELATING TO THE COLLATERAL, EXCEPT FINANCING STATEMENTS FILED OR TO
BE FILED IN RESPECT OF AND COVERING THE SECURITY INTERESTS GRANTED HEREBY AND BY
THE OTHER CREDIT DOCUMENTS TO WHICH THE OBLIGOR IS A PARTY OR AS PERMITTED BY
THE AMENDED AND RESTATED CREDIT AGREEMENT OR IN CONNECTION WITH PERMITTED LIENS;

 

(D)           CHIEF EXECUTIVE OFFICE; RECORDS.  THE CHIEF EXECUTIVE OFFICE OF
THE OBLIGOR IS LOCATED AT THE ADDRESS INDICATED ON SCHEDULE 4.1(D).  THE OBLIGOR
WILL NOT MOVE ITS CHIEF EXECUTIVE OFFICE EXCEPT TO SUCH NEW LOCATION AS THE
OBLIGOR MAY ESTABLISH IN ACCORDANCE WITH THE LAST SENTENCE OF THIS
SECTION 4.1(D).  THE ORIGINALS OF ALL DOCUMENTS EVIDENCING ALL RECEIVABLES,
CONTRACT RIGHTS AND TRADE SECRET RIGHTS OF THE OBLIGOR AND THE ONLY ORIGINAL
BOOKS OF ACCOUNT AND RECORDS OF THE OBLIGOR RELATING THERETO ARE, AND WILL
CONTINUE TO BE, KEPT AT SUCH CHIEF EXECUTIVE OFFICE, AND/OR ONE OR MORE OF THE
OTHER RECORD LOCATIONS SET OUT ON SCHEDULE 4.1(D) OR AT SUCH NEW LOCATIONS AS
THE OBLIGOR MAY ESTABLISH IN ACCORDANCE WITH THE LAST SENTENCE OF THIS
SECTION 4.1(D).  ALL RECEIVABLES AND CONTRACT RIGHTS AND TRADE SECRET RIGHTS OF
THE OBLIGOR ARE, AND WILL CONTINUE TO BE, MAINTAINED AT, AND CONTROLLED AND
DIRECTED (INCLUDING FOR GENERAL ACCOUNTING PURPOSES) FROM, THE OFFICE LOCATIONS
DESCRIBED ABOVE OR SUCH NEW LOCATION ESTABLISHED IN ACCORDANCE WITH THE LAST
SENTENCE OF THIS SECTION 4.1(D).  THE OBLIGOR SHALL NOT ESTABLISH NEW LOCATIONS
FOR SUCH OFFICES UNTIL (I) IT SHALL HAVE GIVEN TO THE COLLATERAL AGENT NOT LESS
THAN 15 DAYS’ PRIOR WRITTEN NOTICE (OR SUCH LESSER NOTICE AS SHALL BE ACCEPTABLE
TO THE COLLATERAL AGENT IN THE CASE OF A NEW RECORD LOCATION TO BE ESTABLISHED
IN CONNECTION WITH NEWLY ACQUIRED CONTRACTS) OF ITS INTENTION TO DO SO, CLEARLY
DESCRIBING SUCH NEW LOCATION AND PROVIDING SUCH OTHER INFORMATION IN CONNECTION
THEREWITH AS THE COLLATERAL AGENT MAY REASONABLY REQUEST; (II) WITH RESPECT TO
SUCH NEW LOCATION, IT SHALL HAVE TAKEN ALL ACTION, REASONABLY SATISFACTORY TO
THE COLLATERAL AGENT, TO MAINTAIN THE SECURITY INTEREST OF THE COLLATERAL AGENT
IN THE COLLATERAL INTENDED TO BE GRANTED HEREBY AT ALL TIMES FULLY PERFECTED AND
IN FULL FORCE AND EFFECT; AND (III) AT THE REASONABLE REQUEST OF THE COLLATERAL
AGENT, IT SHALL HAVE FURNISHED AN OPINION OF COUNSEL OR OTHER EVIDENCE
ACCEPTABLE TO THE COLLATERAL AGENT TO THE EFFECT THAT ALL FINANCING AND
CONTINUATION STATEMENTS AND

 

29

--------------------------------------------------------------------------------


 

AMENDMENTS OR SUPPLEMENTS THERETO (AND SIMILAR DOCUMENTS AND FILINGS UNDER THE
LAW OF ANY RELEVANT JURISDICTION) HAVE BEEN FILED IN THE APPROPRIATE FILING
OFFICE OR OFFICES, AND ALL OTHER ACTIONS (INCLUDING THE PAYMENT OF ALL FILING
FEES AND TAXES, IF ANY, PAYABLE IN CONNECTION WITH SUCH FILINGS) HAVE BEEN
TAKEN, IN ORDER TO PERFECT (AND MAINTAIN THE PERFECTION OF AND PRIORITY OF) THE
SECURITY INTEREST GRANTED HEREBY (SUBJECT ONLY TO PERMITTED LIENS) IN RESPECT OF
THE TYPES OF COLLATERAL REFERRED TO IN SECTION 2.1(1);

 

(E)           LOCATION OF INVENTORY AND EQUIPMENT.  ALL INVENTORY AND EQUIPMENT
(INCLUDING UNITS) HELD ON THE EFFECTIVE DATE BY THE OBLIGOR (EXCLUDING UNITS AT
SUCH TIME LEASED TO CUSTOMERS) ARE LOCATED AT ONE OF THE LOCATIONS SHOWN ON
SCHEDULE 4.1(E).  ALL UNITS AND OTHER INVENTORY (INCLUDING UNITS AT SUCH TIME
LEASED TO CUSTOMERS) ARE LOCATED IN ONE OF THE JURISDICTIONS LISTED ON SCHEDULE
4.1(E).  THE OBLIGOR AGREES THAT ALL INVENTORY AND EQUIPMENT (INCLUDING UNITS)
NOW HELD OR SUBSEQUENTLY ACQUIRED BY IT (EXCLUDING UNITS AT SUCH TIME LEASED TO
CUSTOMERS) SHALL BE KEPT AT (OR SHALL BE IN TRANSPORT TO OR FROM) ANY ONE OF THE
LOCATIONS LISTED ON SCHEDULE 4.1(E), OR SUCH NEW LOCATION AS THE OBLIGOR MAY
ESTABLISH IN ACCORDANCE WITH THE LAST SENTENCE OF THIS SECTION 4.1(E).  THE
OBLIGOR MAY ESTABLISH A NEW LOCATION FOR INVENTORY AND EQUIPMENT (INCLUDING
UNITS BUT EXCLUDING UNITS LEASED TO CUSTOMERS) IF (I) IT SHALL HAVE GIVEN TO THE
COLLATERAL AGENT NOT LESS THAN 20 DAYS PRIOR WRITTEN NOTICE OF ITS INTENTION SO
TO DO, CLEARLY DESCRIBING SUCH NEW LOCATION AND PROVIDING SUCH OTHER INFORMATION
IN CONNECTION THEREWITH AS THE COLLATERAL AGENT MAY REASONABLY REQUEST,
(II) WITH RESPECT TO SUCH NEW LOCATION, IT SHALL HAVE TAKEN ALL ACTION
REASONABLY SATISFACTORY TO THE COLLATERAL AGENT TO MAINTAIN THE SECURITY
INTEREST OF THE COLLATERAL AGENT IN THE COLLATERAL INTENDED TO BE GRANTED HEREBY
AT ALL TIMES FULLY PERFECTED AND IN FULL FORCE AND EFFECT AND (III) AT THE
REASONABLE REQUEST OF THE COLLATERAL AGENT, IT SHALL HAVE FURNISHED AN OPINION
OF COUNSEL OR OTHER EVIDENCE ACCEPTABLE TO THE COLLATERAL AGENT TO THE EFFECT
THAT ALL FINANCING AND CONTINUATION STATEMENTS AND AMENDMENTS OR SUPPLEMENTS
THERETO (AND SIMILAR DOCUMENTS AND FILINGS UNDER THE LAW OF ANY RELEVANT
JURISDICTION) HAVE BEEN FILED IN THE APPROPRIATE FILING OFFICE OR OFFICES, AND
ALL OTHER ACTIONS (INCLUDING THE PAYMENT OF ALL FILING FEES AND TAXES, IF ANY,
PAYABLE IN CONNECTION WITH SUCH FILINGS) HAVE BEEN TAKEN, IN ORDER TO PERFECT
(AND MAINTAIN THE PERFECTION AND PRIORITY OF) THE SECURITY INTEREST GRANTED
HEREBY (SUBJECT ONLY TO PERMITTED LIENS);

 

(F)            RECOURSE.  THIS SECURITY AGREEMENT IS MADE WITH FULL RECOURSE TO
THE OBLIGOR AND PURSUANT TO AND UPON ALL THE WARRANTIES, REPRESENTATIONS,
COVENANTS AND AGREEMENTS ON THE PART OF THE OBLIGOR CONTAINED HEREIN,

 

30

--------------------------------------------------------------------------------


 

IN THE OTHER CREDIT DOCUMENTS TO WHICH THE OBLIGOR IS A PARTY, IN THE INTEREST
RATE AGREEMENTS, IF ANY, TO WHICH THE OBLIGOR IS A PARTY, AND OTHERWISE IN
WRITING IN CONNECTION HEREWITH OR THEREWITH;

 

(G)           TRADE NAMES, CHANGE OF NAME.  THE OBLIGOR HAS NOT AND DOES NOT
OPERATE IN ANY JURISDICTION UNDER, OR IN THE PRECEDING TWELVE MONTHS HAS NOT HAD
AND HAS NOT OPERATED IN ANY JURISDICTION UNDER, ANY TRADE NAMES, FICTITIOUS
NAMES OR OTHER NAMES (INCLUDING ANY NAMES OF DIVISIONS OR OPERATIONS) EXCEPT ITS
LEGAL NAME AND SUCH OTHER TRADE, FICTITIOUS OR OTHER NAMES AS ARE LISTED ON
SCHEDULE 4.1(G) SCHEDULE 4.1(G).  THE OBLIGOR HAS ONLY OPERATED UNDER EACH NAME
SET FORTH IN SCHEDULE 4.1(G) IN THE JURISDICTION OR JURISDICTIONS SET FORTH
OPPOSITE EACH SUCH NAME ON SCHEDULE 4.1(G).  THE OBLIGOR SHALL NOT CHANGE ITS
LEGAL NAME OR ASSUME OR OPERATE IN ANY JURISDICTION UNDER ANY TRADE, FICTITIOUS
OR OTHER NAME EXCEPT THOSE NAMES LISTED ON SCHEDULE 4.1(G) IN THE JURISDICTIONS
LISTED WITH RESPECT TO SUCH NAMES (INCLUDING ANY NAMES OF DIVISIONS OR
OPERATIONS) AND NEW NAMES AND/OR JURISDICTIONS ESTABLISHED IN ACCORDANCE WITH
THE LAST SENTENCE OF THIS SECTION 4.1(G).  THE OBLIGOR SHALL NOT ASSUME OR
OPERATE IN ANY JURISDICTION UNDER ANY NEW TRADE, FICTITIOUS OR OTHER NAME OR, TO
THE EXTENT SUCH OPERATION MIGHT IMPAIR THE CREATION, MAINTENANCE, PERFECTION OR
PRIORITY OF ANY SECURITY INTEREST GRANTED HEREUNDER, OPERATE UNDER ANY EXISTING
NAME IN ANY ADDITIONAL JURISDICTION UNTIL (I) IT SHALL HAVE GIVEN TO THE
COLLATERAL AGENT NOT LESS THAN 30 DAYS’ PRIOR WRITTEN NOTICE OF ITS INTENTION SO
TO DO, CLEARLY DESCRIBING SUCH NEW NAME AND/OR JURISDICTION AND, IN THE CASE OF
A NEW NAME, THE JURISDICTIONS IN WHICH SUCH NEW NAME SHALL BE USED AND PROVIDING
SUCH OTHER INFORMATION IN CONNECTION THEREWITH AS THE COLLATERAL AGENT MAY
REASONABLY REQUEST; AND (II) WITH RESPECT TO SUCH NEW NAME AND/OR NEW
JURISDICTION, IT SHALL HAVE TAKEN ALL ACTION TO MAINTAIN THE SECURITY INTEREST
OF THE COLLATERAL AGENT IN THE COLLATERAL INTENDED TO BE GRANTED HEREBY AT ALL
TIMES FULLY PERFECTED AND IN FULL FORCE AND EFFECT AND (III) AT THE REQUEST OF
THE COLLATERAL AGENT, IT SHALL HAVE FURNISHED AN OPINION OF COUNSEL OR OTHER
EVIDENCE REASONABLY ACCEPTABLE TO THE COLLATERAL AGENT TO THE EFFECT THAT ALL
FINANCING AND CONTINUATION STATEMENTS AND AMENDMENTS OR SUPPLEMENTS THERETO (AND
SIMILAR DOCUMENTS AND FILINGS UNDER THE LAW OF ANY RELEVANT JURISDICTION) HAVE
BEEN FILED IN THE APPROPRIATE FILING OFFICE OR OFFICES, AND ALL OTHER ACTIONS
(INCLUDING THE PAYMENT OF ALL FILING FEES AND TAXES, IF ANY, PAYABLE IN
CONNECTION WITH SUCH FILINGS) HAVE BEEN TAKEN, IN ORDER TO PERFECT (AND MAINTAIN
THE PERFECTION AND PRIORITY OF) THE SECURITY INTEREST GRANTED HEREBY (SUBJECT
ONLY TO PERMITTED LIENS) IN RESPECT OF THE TYPES OF COLLATERAL REFERRED TO IN
SECTION 2.1(1).

 

31

--------------------------------------------------------------------------------


 

(H)           UNITS.  SUBJECT TO SECTION 11.19(A) OF THE AMENDED AND RESTATED
CREDIT AGREEMENT AND SECTION 4.1(A), TO THE EXTENT ANY UNIT IS, OR UNDER
APPLICABLE LAW IS REQUIRED TO BE, COVERED BY ANY UNIT CERTIFICATE AND TO THE
EXTENT THAT ANY ACTION UNDER ANY APPLICABLE LAW IN LIEU OF OR IN ADDITION TO THE
FILING OF FINANCING STATEMENTS UNDER THE PPSA OR ANY OTHER PERSONAL PROPERTY
SECURITY LEGISLATION ENACTED IN ANY RELEVANT JURISDICTION ARE REQUIRED TO BE
TAKEN SO THAT THE SECURITY INTERESTS IN THE RESPECTIVE UNITS CREATED PURSUANT TO
THIS SECURITY AGREEMENT ARE FULLY PERFECTED UNDER SUCH LAW, ALL SUCH ACTIONS
HAVE BEEN TAKEN.  SUBJECT TO SECTION 11.19(A) OF THE AMENDED AND RESTATED CREDIT
AGREEMENT AND SECTION 4.1(A), IN THE EVENT ANY CHANGE IN APPLICABLE LAW IN ANY
RELEVANT JURISDICTION WHERE ANY UNIT IS LOCATED, OR A DECISION, OPINION, RULING,
REGULATION, DECREE OR ORDER OF A COURT, OR ADMINISTRATIVE, REGULATORY OR
GOVERNMENTAL AUTHORITY, OF ANY RELEVANT JURISDICTION IN WHICH ANY UNIT IS
LOCATED (WHETHER INVOLVING THE OBLIGOR OR ANY UNRELATED THIRD PERSON) SHALL
RENDER ANY OF THE INFORMATION PROVIDED PURSUANT TO THE PRECEDING SENTENCE
INACCURATE IN ANY RESPECT, THEN THE OBLIGOR SHALL INFORM (IN WRITING) THE
COLLATERAL AGENT OF THE RESPECTIVE CHANGE AND SHALL PROMPTLY TAKE SUCH ACTIONS
OR CAUSE SUCH ACTIONS TO BE TAKEN AS THE COLLATERAL AGENT SHALL REQUEST IN ORDER
TO CREATE, MAINTAIN, ESTABLISH OR PRESERVE THE PERFECTION OF THE SECURITY
INTEREST OF THE COLLATERAL AGENT IN SUCH UNIT.  SUBJECT TO SECTION 11.19(A) OF
THE AMENDED AND RESTATED CREDIT AGREEMENT AND SECTION 4.1(A), AS NEW UNITS ARE
ACQUIRED AFTER THE DATE OF THIS SECURITY AGREEMENT, OR TO THE EXTENT THAT UNITS
ARE MOVED TO DIFFERENT JURISDICTIONS AFTER THE DATE OF THIS SECURITY AGREEMENT,
THE OBLIGOR SHALL TAKE ALL ACTIONS WITH RESPECT THERETO (INCLUDING, TO THE
EXTENT REQUIRED UNDER APPLICABLE LAW, CAUSING A UNIT CERTIFICATE TO BE ISSUED
WHICH CONTAINS A NOTATION OF THE SECURITY INTEREST OF THE COLLATERAL AGENT
THEREON) AS SHALL BE REQUIRED UNDER APPLICABLE LAW TO ENSURE THAT THE SECURITY
INTERESTS OF THE COLLATERAL AGENT THEREIN ARE PERFECTED UNDER RELEVANT LAW. 
IMMEDIATELY UPON ANY REQUEST OF THE COLLATERAL AGENT MADE FOR THE PURPOSE SET
FORTH IN THIS SENTENCE, THE OBLIGOR SHALL PROVIDE THE SERIAL NUMBERS OR VEHICLE
IDENTIFICATION NUMBERS, AS APPLICABLE, FOR EACH UNIT AND SHALL PROMPTLY TAKE
SUCH ACTIONS OR CAUSE SUCH ACTIONS TO BE TAKEN AS THE COLLATERAL AGENT SHALL
REQUEST IN ORDER TO CREATE, MAINTAIN, ESTABLISH OR PRESERVE THE PERFECTION OR
PRIORITY OF THE SECURITY INTEREST OVER OTHER CREDITORS OR BUYERS OR LESSEES OF
THE UNITS IN ACCORDANCE WITH THE PPSA OR THE PERSONAL PROPERTY SECURITY
LEGISLATION ENACTED IN ANY RELEVANT JURISDICTION.  AS OF THE EFFECTIVE DATE,
NONE OF THE UNITS ARE SELF-PROPELLED OR CONSTITUTE “MOTOR VEHICLES” WITHIN THE
MEANING OF THE PPSA AND THE OBLIGOR WILL IMMEDIATELY NOTIFY THE COLLATERAL AGENT
IF ANY UNITS BECOME SELF-PROPELLED OR BECOME “MOTOR VEHICLES” WITHIN THE MEANING
OF THE PPSA.

 

32

--------------------------------------------------------------------------------


 

NONE OF THE UNITS ARE “EQUIPMENT” (AS THAT TERM IS DEFINED IN THE PPSA) TO THE
OBLIGOR.  NONE OF THE CONTRACTS WITH ACCOUNT DEBTORS (I) LOCATED IN THE PROVINCE
OF ONTARIO FOR THE PURPOSES OF THE PPSA CONSTITUTE “SECURITY AGREEMENTS” AS
DEFINED THEREIN; OR (II) LOCATED OUTSIDE OF THE PROVINCE OF ONTARIO FOR THE
PURPOSES OF THE PERSONAL PROPERTY SECURITY LEGISLATION ENACTED IN SUCH
JURISDICTION ARE SUBJECT TO THE PERFECTION, REGISTRATION AND PRIORITY PROVISIONS
OF SUCH LEGISLATION.  SUBJECT TO SECTION 11.19(A) OF THE AMENDED AND RESTATED
CREDIT AGREEMENT AND SECTION 4.1(A), THE OBLIGOR WILL TAKE ALL SUCH STEPS AS MAY
BE NECESSARY TO PERFECT UNDER THE PPSA OR THE PERSONAL PROPERTY SECURITY
LEGISLATION ENACTED IN ANY OTHER RELEVANT JURISDICTION ITS INTEREST IN ANY
CONTRACTS WHICH ARE SUBJECT TO THE PERFECTION, REGISTRATION AND PRIORITY
PROVISIONS OF SUCH LEGISLATION.

 

(I)            SECURITIES AND INSTRUMENTS.

 

(i)            The Obligor is the legal and beneficial owner of, and it has good
and marketable title to all Collateral consisting of one or more Securities and
it has sufficient interest in all Collateral in which a security interest is
purported to be created hereunder for such security interest to attach (subject,
in each case, to no Lien, option or adverse claim whatsoever, except the
Security Interest created by this security agreement);

 

(ii)           No person, firm or corporation has or will have any written or
oral option, warrant, right, call, commitment, conversion right, right of
exchange or other agreement or any right or privilege (whether by law,
pre-emptive or contractual) capable of becoming an option, warrant, right, call,
commitment, conversion right, right of exchange or other agreement to acquire
any right or interest in any of the Collateral consisting of Securities or
Instruments;.

 

(iii)          The Obligor has full power, authority and legal right to pledge
all the Collateral consisting of Securities and Instruments pledged by it
pursuant to this security agreement;

 

(iv)          All of the Collateral consisting of Securities and Instruments has
been duly and validly issued and acquired, is fully paid and non-assessable and
is subject to no options to purchase or similar rights;

 

(v)           Each of the Instruments pledged hereunder, constitutes, or when
executed by the obligor thereof will to the knowledge of the Obligor constitute,
the legal, valid and binding obligation of

 

33

--------------------------------------------------------------------------------


 

such obligor, enforceable in accordance with its terms, except to the extent
that the enforceability thereof may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws generally affecting
creditors’ rights and by equitable principles (regardless of whether enforcement
is sought in equity or at law);

 

(vi)          the pledge, collateral assignment and delivery to the Collateral
Agent of the Collateral consisting of certificated Securities pursuant to this
security agreement creates a valid and perfected first priority security
interest in such certificated Securities, and the proceeds thereof, subject to
no prior Lien or to any agreement purporting to grant to any third party a Lien
on the property or assets of such the Obligor which would include the Securities
(other than Permitted Liens) and the Collateral Agent is entitled to all the
rights, priorities and benefits afforded by the PPSA or other relevant personal
property securities legislation as enacted in any relevant jurisdiction to
perfect security interests in respect of such Collateral; and

 

(vii)         “possession” (within the meaning of the PPSA) has been obtained by
the Collateral Agent over all Collateral consisting of Securities and
Instruments.

 

(J)            TIMBER.  THE OBLIGOR DOES NOT OWN, OR EXPECT TO ACQUIRE, ANY
PROPERTY WHICH CONSTITUTES, OR WOULD CONSTITUTE, TIMBER.  IF AT ANY TIME AFTER
THE EFFECTIVE DATE, THE OBLIGOR OWNS, ACQUIRES OR OBTAINS RIGHTS TO ANY TIMBER,
THE OBLIGOR SHALL FURNISH THE COLLATERAL AGENT WITH PROMPT WRITTEN NOTICE
THEREOF (WHICH NOTICE SHALL DESCRIBE IN REASONABLE DETAIL THE TIMBER AND THE
LOCATIONS THEREOF) AND SHALL TAKE ALL ACTIONS AS MAY BE DEEMED REASONABLY
NECESSARY OR DESIRABLE BY THE COLLATERAL AGENT TO PERFECT THE SECURITY INTEREST
OF THE COLLATERAL AGENT THEREIN.

 

Section 4.2            After Acquired Receivables.

 

As of the time when each of its Receivables arises, the Obligor shall be deemed
to have represented and warranted that each such Receivable, and all records,
papers and documents delivered to the Collateral Agent relating thereto (if any)
are genuine and in all respects what they purport to be, and that all papers and
documents (if any) relating thereto (i) will, to the knowledge of the Obligor,
represent the genuine, legal, valid and binding obligation of the account debtor
evidencing indebtedness unpaid and owed by the respective account debtor arising
out of the performance of labour or services or the sale or lease and delivery
of the merchandise listed therein, or both, (ii) will, to the knowledge of the
Obligor, be the only original writings evidencing and embodying such obligation
of the account debtor named therein

 

34

--------------------------------------------------------------------------------


 

(other than copies created for general accounting purposes), (iii) will, to the
knowledge of the Obligor, evidence true and valid obligations, enforceable in
accordance with their respective terms, subject to adjustments customary in the
business of the Obligor in accordance with past practice, and (iv) will be in
compliance and will conform with all applicable federal, state and local laws
and material applicable laws of any relevant foreign jurisdiction.

 

Section 4.3            Maintenance of Records for Receivables and Contracts.

 

The Obligor will keep and maintain at its own cost and expense accurate records
of its Receivables and Contracts, including the originals of all documentation
(including each Contract) with respect thereto, records of all payments
received, all credits granted thereon, all merchandise returned and all other
dealings therewith, and the Obligor will make the same available to the
Collateral Agent for inspection on the Obligor’s premises, at the Obligor’s own
cost and expense, at any and all reasonable times upon one Business Day’s prior
notice.  Upon the occurrence and during the continuance of an Event of Default,
at the request of the Collateral Agent, the Obligor shall, at its own cost and
expense, deliver all tangible evidence of its Receivables and Contract Rights
(including all documents evidencing its Receivables and all Contracts) and such
books and records to the Collateral Agent or to its representatives (copies of
which evidence and books and records may be retained by the Obligor).  Upon the
occurrence and during the continuance of an Event of Default, if the Collateral
Agent so directs, the Obligor shall legend, in form and manner reasonably
satisfactory to the Collateral Agent, its Receivables and the Contracts, as well
as books, records and documents (if any) of the Obligor evidencing or pertaining
to such Receivables with an appropriate reference to the fact that such
Receivables and Contracts have been assigned to the Collateral Agent and that
the Collateral Agent has a security interest therein.

 

Section 4.4            Modification of Terms, etc.

 

The Obligor shall not rescind or cancel any indebtedness evidenced by any
Receivable or under any Contract, or modify any term thereof or make any
adjustment with respect thereto, or extend or renew the same, or compromise or
settle any material dispute, claim, suit or legal proceeding relating thereto,
or, except as permitted by the respective Secured Debt Agreements, sell any
Receivable or Contract, or interest therein, without the prior written consent
of the Collateral Agent except as permitted by Section 4.5.  The Obligor will
duly fulfill all obligations on its part to be fulfilled under or in connection
with its Receivables and the Contracts and will do nothing to impair the rights
of the Collateral Agent in the Receivables or Contracts.

 

Section 4.5            Collection.

 

The Obligor shall, in accordance with its ordinary business practices, endeavour
to cause to be collected from the account debtor named in each of its
Receivables or obligor under any Contract, as and when due (including amounts,

 

35

--------------------------------------------------------------------------------


 

services or products which are delinquent, such amounts, services or products to
be collected in accordance with generally accepted lawful collection procedures)
any and all amounts, services or products owing under or on account of such
Receivable or Contract, and apply forthwith upon receipt thereof all such
amounts as are so collected to the outstanding balance of such Receivable or
under such Contract, except that, prior to occurrence and continuance of an
Event of Default, the Obligor may allow in the ordinary course of business as
adjustments to amounts, services and products owing under its Receivables and
Contracts (i) an extension or renewal of the time or times of payment, or
settlement for less than the total unpaid balance, which the Obligor finds
appropriate in accordance with reasonable business judgment and (ii) a refund or
credit due as a result of returned or damaged merchandise or improperly
performed services or such other adjustments which the Obligor deems appropriate
in the exercise of its commercially reasonable business judgment.  The costs and
expenses (including reasonable attorneys’ fees) of collection, whether incurred
by the Obligor or the Collateral Agent, shall be borne by the Obligor.

 

Section 4.6            Obligor Remains Liable.

 

Anything herein to the contrary notwithstanding, the Obligor shall remain liable
to observe and perform all of the conditions and obligations to be observed and
performed under or with respect to the Collateral.  Neither the Collateral Agent
nor any Secured Creditor shall have any obligation or liability under or with
respect to any Collateral by reason of or arising out of this security agreement
or the receipt by the Collateral Agent or any Secured Creditor of any Collateral
pursuant hereto, nor shall the Collateral Agent or any Secured Creditor be
obligated in any manner to perform any of the obligations of the Obligor under
or with respect to any Collateral.

 

Section 4.7            Collateral in the Possession of a Bailee.

 

If any Inventory or other goods are at any time in the possession of a bailee,
the Obligor shall promptly notify the Collateral Agent thereof and, if requested
by the Collateral Agent, shall use its reasonable best efforts to promptly
obtain an acknowledgement from such bailee, in form and substance reasonably
satisfactory to the Collateral Agent, that the bailee holds such Collateral for
the benefit of the Collateral Agent and shall act upon the instructions of the
Collateral Agent, without the further consent of the Obligor.  The Collateral
Agent agrees with the Obligor that the Collateral Agent shall not give any such
instructions unless an Event of Default has occurred and is continuing or would
occur after taking into account any action by the Obligor with respect to any
such bailee.

 

Section 4.8            Intellectual Property

 

As of the Effective Date, the Obligor represents and warrants that, other than
the rights to use certain Trade-marks licensed to the Obligor, as more
particularly described in Section 4.9, there is no other Intellectual Property
owned by or licensed

 

36

--------------------------------------------------------------------------------


 

to the Obligor which is material to and used by the Obligor in the conduct of
its business.

 

Section 4.9            Representations and Warranties Concerning Trade-marks.

 

The Obligor represents and warrants that (i) pursuant to the Trade-mark License
Agreement, it is the authorized licensee of the Trade-marks listed on Schedule
2.1(1)(h) (the “Licensed Trade-marks”), and the said trade-mark license is
valid, subsisting and has not been cancelled, (ii) it is the true and lawful
owner of the Trade-marks listed on Schedule 2.1(1)(h) (the “Owned Trade-Marks”),
and that such Licensed Trade-marks and Owned Trade-marks constitute all
trade-marks, registrations of trade-marks and applications for registrations of
trade-marks in the Canadian Intellectual Property Office - Trade-marks or the
equivalent thereof in any other country, that the Obligor owns or uses that are
material to its business as of the Effective Date and that said registrations
and applications are valid, subsisting and have not been cancelled.  The Obligor
represents and warrants that it owns, is licensed to use or otherwise has the
right to use, all Trade-marks that it uses.  The Obligor further warrants that,
it has no knowledge of any third party claim received by it, that any aspect of
the Obligor’s present or contemplated business operations infringes or will
infringe any trade-mark, service mark or trade name of any other Person other
than as could not, either individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.  The Obligor represents and warrants
that the Obligor is not aware of any third-party claim that any registration is
invalid or unenforceable, and is not aware that there is any reason that any
registration is invalid or unenforceable.  The Obligor represents and warrants
that upon the recordation of Confirmation of a Security Interest in Intellectual
Property in the form of Schedule 4.1(a) in the Canadian Intellectual Property
Office – Trade-marks, together with filings of financial statements under the
PPSA and pursuant to the personal property security legislation enacted in
Alberta, all filings, registrations and recordings necessary or appropriate, to
the extent permitted by applicable law, to perfect any security interest granted
to the Collateral Agent in the Owned Trade-marks, if any, covered by this
security agreement under applicable federal and provincial law will have been
accomplished.  The Obligor agrees, if and when it owns any Trade-marks, to
execute such Confirmation of Security Interest in Intellectual Property covering
all right, title and interest in any such Owned Trade-marks, and the associated
goodwill, of the Obligor, and to record the same in the Canadian Intellectual
Property Office – Trade-marks.

 

Section 4.10         Trade-mark Licenses and Assignments.

 

Except as otherwise permitted by the Amended and Restated Credit Agreement, the
Obligor hereby agrees not to divest itself of any right under any material
Trade-mark, including the Licensed Trade-marks, other than in the ordinary
course of business in accordance with its reasonable business judgment absent
the prior written approval of the Collateral Agent which shall not be
unreasonably withheld or delayed.

 

37

--------------------------------------------------------------------------------


 

Section 4.11         Trade-mark Infringements.

 

The Obligor agrees, promptly upon learning thereof, to notify the Collateral
Agent in writing of the name and address of, and to furnish such pertinent
information that may be available with respect to, any party who the Obligor
believes is infringing, diluting or otherwise violating any of the Obligor’s
rights in and to any material Trade-mark, including the Licensed Trade-marks, in
any manner that could reasonably be expected to have a Material Adverse Effect,
or with respect to any party claiming that the Obligor’s use of any material
Trade-mark, including the Licensed Trade-marks, violates in any material respect
any property right of that party.  The Obligor further agrees to prosecute in
accordance with reasonable business practices any person infringing any
Trade-mark, including the Licensed Trade-marks, in any manner that could
reasonably be expected to have a Material Adverse Effect.

 

Section 4.12         Preservation of Trade-marks.

 

The Obligor agrees to use its Trade-marks in connection with its business
sufficiently, and to take all other actions as are reasonably necessary, to
preserve such Trade-marks as trade-marks under the laws of Canada and any
relevant foreign jurisdiction (other than any such Trade-marks which the Obligor
determines, in its reasonable business judgement, are no longer used or useful
in its business or operations), provided that such use with respect to the
Licensed Trade-marks shall be subject to and in accordance with the terms of the
Trade-mark License Agreement.

 

Section 4.13         Maintenance of Trade-mark Registration.

 

The Obligor shall, at its own expense, diligently (i) do all things required by
the Trade-mark License Agreement to remain in good standing thereunder, and
(ii) process all documents, filings, applications, affidavits of use and
applications for renewal required by the Trade-marks Act (Canada), or any other
applicable law of Canada or any foreign equivalent thereof, to maintain
registrations in respect of its material registered Trade-marks, if any, and
shall pay all fees and disbursements in connection therewith and shall not
abandon any such filing of affidavit of use or any such application of renewal
prior to the exhaustion of all administrative and judicial remedies without
prior written consent of the Collateral Agent (other than with respect to
registrations and applications that the Obligor determines, in its reasonable
business judgement, are no longer useful or prudent to pursue).

 

Section 4.14         Future Registered Trade-marks.

 

If registration for any Trade-mark which is material and/or necessary to its
business issues hereafter to the Obligor as a result of any application now or
hereafter pending before the Canadian Intellectual Property Office –
Trade-marks, or equivalent governmental agency in any foreign jurisdiction,
within 30 days of receipt of the certificate evidencing such registration, the
Obligor shall deliver to the Collateral Agent a copy of such certificate, and a
Confirmation of Security Interest in Intellectual Property in the form of
Schedule 4.1(a) in respect of such Trade-mark, to

 

38

--------------------------------------------------------------------------------


 

the Collateral Agent and at the expense of the Obligor, confirming the grant of
a security interest in such Trade-mark to the Collateral Agent hereunder.

 

Section 4.15             Representations and Warranties Concerning Patents,
Copyrights and Designs.

 

The Obligor represents and warrants that it is the true and lawful owner of all
rights in or otherwise has the right to use (i) all trade secrets and
proprietary information necessary to operate the business of the Obligor (the
“Trade Secret Rights”), (ii) the Patents listed on Schedule 2.1(1)(h) and that
such listed Patents include all the patents and applications for patents that
the Obligor owns as of the Effective Date, (iii) the Copyrights listed in
Schedule 2.1(1)(h) and that such listed Copyrights constitute all registrations
of copyrights and applications for copyright registrations that the Obligor now
owns, and (iv) the Designs listed in Schedule 2.1(1)(h) and that such listed
Designs constitute all registrations of industrial designs and applications for
industrial design registrations that the Obligor now owns.  The Obligor further
warrants that it has no knowledge of any third party claim that any aspect of
the Obligor’s present or contemplated business operations infringes or will
infringe any patent or any copyright of any other Person or that the Obligor has
misappropriated any trade secret or proprietary information which, either
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.  The Obligor represents and warrants that upon the
recordation of Confirmation of a Security Interest in Intellectual Property in
the form of Schedule 4.1(a) in the Canadian Intellectual Property Office -
Patents, together with filings of financial statements under the PPSA and
pursuant to the personal property security legislation enacted in Alberta, all
filings, registrations and recordings necessary or appropriate, to the extent
permitted by applicable law, to perfect the security interest granted to the
Collateral Agent in the Patents covered by this security agreement, if any,
under applicable federal and provincial law will have been accomplished.  The
Obligor agrees, if and when it owns any Patents, to execute such Confirmation of
Security Interest in Intellectual Property covering all right, title and
interest in each such Patent, and the associated goodwill, of the Obligor, and
to record the same in the Canadian Intellectual Property Office – Patents.

 

Section 4.16         Patent, Copyright and Design Licenses and Assignments.

 

Except as otherwise permitted by the Secured Debt Agreements, the Obligor hereby
agrees not to divest itself of any right under any material Patent or Copyright
or Design other than in the ordinary course of business, absent prior written
approval of the Collateral Agent.

 

Section 4.17         Patent, Copyright and Design Infringements.

 

The Obligor agrees, promptly upon learning thereof, to furnish the Collateral
Agent in writing with all pertinent information available to the Obligor with
respect to any infringement, contributory infringement or active inducement to
infringe in any Patent, Copyright or Design or with respect to any claim that
the practice of any

 

39

--------------------------------------------------------------------------------


 

Patent, or the use of any Copyright or Design violates any property right of any
other Person or with respect to any misappropriation of any Trade Secret Right
or any claim that practice of any Trade Secret Right violates any property
rights of any Person in each case, in any manner which, either individually or
in the aggregate, could reasonably be expected to have a Material Adverse
Effect.  The Obligor further agrees, absent direction of the Collateral Agent to
the contrary, diligently to prosecute, in accordance with its reasonable
business judgment, any Person infringing or misappropriating any Patent,
Copyright, Design or Trade Secret Right, in each case, to the extent that such
infringement or misappropriation, either individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.

 

Section 4.18         Maintenance of Patents, Copyrights and Designs.

 

At its own expense, the Obligor shall make timely payment of all post-issuance
or other fees and take all other actions necessary to maintain in force its
rights under each Patent, Copyright or Design of the Obligor, if any, absent
prior written approval of the Collateral Agent (other than any such Patents,
Copyrights or Designs which are no longer used or useful in its business or
operations).

 

Section 4.19         Prosecution of Patent, Copyright and Design Applications.

 

At its own expense, the Obligor shall diligently prosecute all material
applications for Patents, Copyrights and Designs listed in Schedule 2.1(1)(h),
and shall not abandon any such application prior to exhaustion of all
administrative and judicial remedies, (other than applications deemed by the
Obligor to be no longer prudent to pursue) absent written consent of the
Collateral Agent.

 

Section 4.20         Future Patents, Copyrights and Designs.

 

Within 30 days of the acquisition or issuance of a Patent, a Copyright
registration or Design, or of filing of an application for a Patent, Copyright
or Design, in each case, which is material or necessary to its business, the
Obligor shall deliver to the Collateral Agent a copy of the certificate of
registration of, or application for, such Patent, Copyright or Design, with a
Confirmation of Security Interest in the form of Schedule 4.1(a) in respect of
such Patent, Copyright or Design to the Collateral Agent and at the expense of
the Obligor, confirming the grant of a security interest in such Patent,
Copyright or Design to the Collateral Agent hereunder.

 

Section 4.21         Remedies Concerning Intellectual Property.

 

In addition to the remedies set forth in Article 3, if the Security Interest
becomes enforceable, the Collateral Agent may by written notice to the Obligor,
take any or all of the following actions:

 

(A)           EXERCISE, WITH RESPECT TO THE LICENSED TRADE-MARKS, ITS RIGHTS
PURSUANT TO SECTION 2.5;

 

(B)           DECLARE THE ENTIRE RIGHT, TITLE AND INTEREST OF THE OBLIGOR IN AND
TO EACH OF THE OWNED TRADE-MARKS, IF ANY, TOGETHER WITH ALL TRADE-MARK RIGHTS
AND

 

40

--------------------------------------------------------------------------------


 

RIGHTS OF PROTECTION TO THE SAME, VESTED IN THE COLLATERAL AGENT FOR THE BENEFIT
OF THE SECURED CREDITORS, IN WHICH EVENT SUCH RIGHTS, TITLE AND INTEREST SHALL
IMMEDIATELY VEST IN THE COLLATERAL AGENT FOR THE BENEFIT OF THE SECURED
CREDITORS, AND THE COLLATERAL AGENT SHALL BE ENTITLED TO EXERCISE THE POWER OF
ATTORNEY GRANTED UNDER SECTION 3.5 TO EXECUTE, CAUSE TO BE ACKNOWLEDGED AND
NOTARIZED AND RECORD ANY DOCUMENT REQUIRED BY THE CANADIAN TRADE-MARKS OFFICE OR
ANY EQUIVALENT GOVERNMENT AGENCY OR OFFICE IN ANY FOREIGN JURISDICTION IN ORDER
TO EFFECT AN ABSOLUTE ASSIGNMENT OF ALL RIGHT, TITLE AND INTEREST IN ANY OWNED
TRADE-MARK TO THE COLLATERAL AGENT AND REGISTER THE SAME WITH THE APPLICABLE
AGENCY;

 

(C)           TAKE AND USE OR SELL THE OWNED TRADE-MARKS AND THE GOODWILL OF THE
OBLIGOR’S BUSINESS SYMBOLIZED BY THE OWNED TRADE-MARKS AND THE RIGHT TO CARRY ON
THE BUSINESS AND USE THE ASSETS OF THE OBLIGOR IN CONNECTION WITH WHICH THE
OWNED TRADE-MARKS HAVE BEEN USED;

 

(D)           IN CONNECTION WITH THE EXERCISE OF ANY OF THE OTHER REMEDIES
PROVIDED FOR IN THIS SECURITY AGREEMENT OR ANY OTHER CREDIT DOCUMENT, DIRECT THE
OBLIGOR TO REFRAIN, IN WHICH EVENT THE OBLIGOR SHALL REFRAIN, FROM USING THE
OWNED TRADE-MARKS OR THE LICENSED TRADE-MARKS IN ANY MANNER WHATSOEVER, DIRECTLY
OR INDIRECTLY;

 

(E)           DIRECT THE OBLIGOR TO EXECUTE SUCH OTHER AND FURTHER DOCUMENTS
THAT THE COLLATERAL AGENT MAY REASONABLY REQUEST TO FURTHER CONFIRM THE
FOREGOING AND TO TRANSFER OWNERSHIP OF THE TRADE-MARKS AND REGISTRATIONS AND ANY
PENDING TRADE-MARK APPLICATION IN THE CANADIAN INTELLECTUAL PROPERTY OFFICE -
TRADE-MARKS OR ANY EQUIVALENT GOVERNMENT AGENCY OR OFFICE IN ANY FOREIGN
JURISDICTION TO THE COLLATERAL AGENT;

 

(F)            DECLARE THE ENTIRE RIGHT, TITLE, AND INTEREST OF THE OBLIGOR IN
EACH OF THE PATENTS, COPYRIGHTS AND DESIGNS, IF ANY, VESTED IN THE COLLATERAL
AGENT FOR THE BENEFIT OF THE SECURED CREDITORS, IN WHICH EVENT SUCH RIGHT,
TITLE, AND INTEREST SHALL IMMEDIATELY VEST IN THE COLLATERAL AGENT FOR THE
BENEFIT OF THE SECURED CREDITORS, IN WHICH CASE THE COLLATERAL AGENT SHALL BE
ENTITLED TO EXERCISE THE POWER OF ATTORNEY GRANTED UNDER SECTION 3.5 TO EXECUTE,
CAUSE TO BE ACKNOWLEDGED AND NOTARIZED AND RECORD ANY DOCUMENT REQUIRED BY THE
CANADIAN INTELLECTUAL PROPERTY OFFICE – PATENTS, - COPYRIGHTS OR - INDUSTRIAL
DESIGNS, AS THE CASE MAY BE, OR ANY EQUIVALENT GOVERNMENT AGENCY OR OFFICE IN
ANY FOREIGN JURISDICTION IN ORDER TO EFFECT AN ABSOLUTE ASSIGNMENT OF ALL RIGHT,
TITLE AND INTEREST IN EACH PATENT, EACH REGISTERED COPYRIGHT AND EACH REGISTERED
DESIGN, IN EACH CASE IF ANY, TO THE COLLATERAL AGENT AND REGISTER THE SAME WITH
THE APPLICABLE AGENCY;

 

41

--------------------------------------------------------------------------------


 

(G)           IN CONNECTION WITH THE EXERCISE OF ANY OF THE OTHER REMEDIES
PROVIDED FOR IN THIS SECURITY AGREEMENT OR ANY OTHER COLLATERAL DOCUMENT, TAKE
AND PRACTICE OR SELL THE PATENTS, COPYRIGHTS AND DESIGNS, IF ANY;

 

(H)           IN CONNECTION WITH THE EXERCISE OF ANY OF THE OTHER REMEDIES
PROVIDED FOR IN THIS SECURITY AGREEMENT OR ANY OTHER COLLATERAL DOCUMENT, DIRECT
THE OBLIGOR TO REFRAIN, IN WHICH EVENT THE OBLIGOR SHALL REFRAIN, FROM
PRACTISING THE PATENTS, THE COPYRIGHTS AND THE DESIGNS, IF ANY, DIRECTLY OR
INDIRECTLY; AND

 

(I)            THE OBLIGOR SHALL EXECUTE SUCH OTHER AND FURTHER DOCUMENTS AS THE
COLLATERAL AGENT MAY REASONABLY REQUEST FURTHER TO CONFIRM THE FOREGOING AND TO
TRANSFER OWNERSHIP OF THE PATENTS, COPYRIGHTS AND DESIGNS, IF ANY, TO THE
COLLATERAL AGENT FOR THE BENEFIT OF THE SECURED CREDITORS.

 

Section 4.22         Status of Accounts Collateral.

 

The Obligor agrees that it shall, with respect to the Collateral (i) maintain
books and records pertaining to the Collateral in such detail, form and scope as
the Collateral Agent may reasonably require, and (ii) if any amount payable
under or in connection with any account in excess of Cdn.$150,000 is evidenced
by a promissory note, letter of credit or other instrument, immediately pledge,
endorse, assign and deliver to the Collateral Agent the promissory note or
instrument, as additional Collateral.

 

Section 4.23         Business Outside Certain Jurisdictions.

 

The Obligor agrees that it shall notify the Collateral Agent in writing:

 

(A)           AT LEAST 10 BUSINESS DAYS PRIOR TO ANY OF THE FOLLOWING CHANGES
BECOMING EFFECTIVE, OF (I) ANY PROPOSED CHANGE IN THE LOCATION OF ANY PLACE OF
BUSINESS OF THE OBLIGOR OR ANY OF ITS SUBSIDIARIES AND (II) TANGIBLE PROPERTY OF
THE OBLIGOR OR ANY OF ITS SUBSIDIARIES BEING STORED IN ANY PLACE OUTSIDE THE
PROVINCE(S) OF ONTARIO, QUEBEC, ALBERTA, BRITISH COLUMBIA, MANITOBA AND
SASKATCHEWAN; AND

 

(B)           OF (I) ANY CHANGE, TO THE KNOWLEDGE OF THE OBLIGOR, IN THE
LOCATION OF THE CHIEF EXECUTIVE OFFICE OR HEAD OFFICE OF EACH ACCOUNT DEBTOR OF
THE OBLIGOR AND EACH OF ITS SUBSIDIARIES TO A JURISDICTION OTHER THAN ANY
PROVINCE OF CANADA OR STATE IN THE UNITED STATES OF AMERICA; OR (II) ANY NEW
ACCOUNT DEBTOR WITH ITS CHIEF EXECUTIVE OFFICE OR HEAD OFFICE IN A JURISDICTION
OTHER THAN ANY PROVINCE OF CANADA OR STATE IN THE UNITED STATES OF AMERICA; OR
(III) ANY CHANGE, TO THE KNOWLEDGE OF THE OBLIGOR, IN THE LOCATION OF UNITS
LEASED TO CUSTOMERS OF THE OBLIGOR AND EACH OF ITS SUBSIDIARIES TO A
JURISDICTION OTHER THAN THE JURISDICTIONS SPECIFIED UNDER THE HEADING “LEASED
UNITS” IN SCHEDULE 4.1(D).

 

42

--------------------------------------------------------------------------------


 

Section 4.24         Insurance.

 

Except as otherwise permitted by the Credit Documents, the Obligor will do
nothing to impair the rights of the Collateral Agent in the Collateral.  The
Obligor will at all times keep its Inventory and equipment (including the Units)
insured in favour of the Collateral Agent, at the Obligor’s own expense to the
extent required by the Amended and Restated Credit Agreement against fire, theft
and all other risks to which such Collateral may be subject; all policies or
certificates with respect to such insurance shall be endorsed to the Collateral
Agent’s reasonable satisfaction for the benefit of the Collateral Agent
(including by naming the Collateral Agent as additional insured and loss payee)
and deposited with the Collateral Agent.  If the Obligor shall fail to insure
such Inventory and equipment (including the Units) to the extent required by the
Amended and Restated Credit Agreement, or if the Obligor shall fail to so
endorse and deposit all policies or certificates with respect thereto, the
Collateral Agent, shall have the right (but shall be under no obligation), upon
five Business Days’ prior written notice to the Obligor, to procure such
insurance and the Obligor agrees to reimburse the Collateral Agent for all
reasonable costs and expenses of procuring such insurance.  Upon the occurrence
and during the continuance of an Event of Default (or a Default under Section
9.1(e) of the Amended and Restated Credit Agreement), the Collateral Agent may
apply any proceeds of such insurance required to be maintained pursuant to this
Section 4.24 in accordance with Section 5.10.  The Obligor assumes all liability
and responsibility in connection with the Collateral acquired by it and the
liability of the Obligor to pay the Obligations shall in no way be affected or
diminished by reason of the fact that such Collateral may be lost, destroyed,
stolen, damaged or for any reason whatsoever unavailable to the Obligor.

 

Section 4.25         Perfection and Protection of Security Interest.

 

The Obligor agrees that it shall perform, execute and deliver, and cause its
Subsidiaries to perform, execute and deliver, all acts, agreements, and other
documents as may be reasonably requested by the Collateral Agent at any time to
register, file, signify, publish, perfect, maintain, protect, and enforce the
Security Interest including (i) executing, recording and filing of the Credit
Documents and financing or continuation statements in connection therewith, in
form and substance satisfactory to the Collateral Agent, acting reasonably, and
pay all taxes, fees and other charges payable in connection therewith,
(ii) delivering to the Collateral Agent the originals of all instruments,
documents and chattel paper and all other Collateral of which the Collateral
Agent reasonably determines it should have physical possession in order to
perfect and protect the Security Interest, duly endorsed or assigned to the
Collateral Agent, (iii) delivering to the Collateral Agent warehouse receipts
covering any portion of the Collateral located in warehouses and for which
warehouse receipts are listed, (iv) placing notations on its books of account to
disclose the Security Interest, (v) delivering to the Collateral Agent all
letters of credit on which the Obligor or any of its Subsidiaries is named
beneficiary, and (vi) taking

 

43

--------------------------------------------------------------------------------


 

such other steps as are deemed necessary by the Collateral Agent, acting
reasonably, to maintain the Security Interest.

 

Section 4.26         Additional Security.

 

The Obligor agrees that it shall grant, and cause each of its Subsidiaries to
grant, to the Collateral Agent, for the benefit of the Secured Creditors,
security interests and mortgages in such assets and properties of the Obligor or
such Subsidiary as are not covered by the original Credit Documents or as may be
reasonably requested from time to time by the Collateral Agent pursuant to
documentation reasonably satisfactory in form and substance to the Collateral
Agent constituting valid and enforceable perfected security interests superior
to and prior to the rights of all third Persons and subject to no other Liens,
except for Permitted Liens.

 

Section 4.27         Financing Statements.

 

The Obligor agrees to execute and deliver to the Collateral Agent such financing
statements, in form reasonably acceptable to the Collateral Agent, as the
Collateral Agent may from time to time request or as are necessary in the
reasonable opinion of the Collateral Agent to establish and maintain a valid,
enforceable and first priority (subject only to Permitted Liens) perfected
security interest in the Collateral as provided herein and in the other rights
and security contemplated hereby all in accordance with the PPSA or the personal
property security legislation as enacted in any and all relevant jurisdictions
or any other relevant law.  The Obligor will pay any applicable filing fees,
recordation taxes and related expenses relating to its Collateral.  The Obligor
hereby authorizes the Collateral Agent to file any such financing statements
without the signature of the Obligor where permitted by law.

 


SECTION 4.28         DEPOSIT ACCOUNTS.


 


(1)           THE OBLIGOR DOES NOT MAINTAIN, AND SHALL NOT AT ANY TIME AFTER THE
EFFECTIVE DATE ESTABLISH OR MAINTAIN, ANY DEMAND, TIME, SAVINGS, PASSBOOK OR
SIMILAR ACCOUNT, EXCEPT FOR SUCH ACCOUNTS WHICH ARE PERMITTED PURSUANT TO
SECTION 8.16 OF THE AMENDED AND RESTATED CREDIT AGREEMENT.  SCHEDULE 4.28
ACCURATELY SETS FORTH EACH ACCOUNT MAINTAINED BY THE OBLIGOR (INCLUDING A
DESCRIPTION THEREOF AND THE RESPECTIVE ACCOUNT NUMBER), THE NAME OF THE
RESPECTIVE BANK WITH WHICH SUCH ACCOUNT IS MAINTAINED, AND THE BRANCH OF THE
BANK AT WHICH SUCH ACCOUNT IS MAINTAINED.  FOR EACH ACCOUNT, THE OBLIGOR SHALL
CAUSE THE BANK WITH WHICH THE ACCOUNT IS MAINTAINED TO EXECUTE AND DELIVER TO
THE COLLATERAL AGENT, WITHIN 30 DAYS AFTER THE COLLATERAL AGENT’S REQUEST
THEREFOR, A “CONTROL AGREEMENT” IN THE FORM OF EXHIBIT “A” TO SCHEDULE 4.28
(APPROPRIATELY COMPLETED) WITH SUCH CHANGES THERETO AS MAY BE ACCEPTABLE TO THE
COLLATERAL AGENT.  THE COLLATERAL AGENT AND THE OBLIGOR AGREE THAT: (I) THE
CONTROL AGREEMENT REGARDING DEPOSIT ACCOUNTS BETWEEN THE OBLIGOR, THE BANK OF
NOVA SCOTIA AND BANKERS TRUST COMPANY (NOW DEUTSCHE BANK TRUST

 

44

--------------------------------------------------------------------------------


 


COMPANY AMERICAS), A PREDECESSOR IN INTEREST OF THE COLLATERAL AGENT, DATED AS
OF MAY 10, 2002 (THE “EXISTING CONTROL AGREEMENT”), WHICH CONTROL AGREEMENT HAS
BEEN ASSIGNED BY DEUTSCHE BANK TRUST COMPANY AMERICAS TO THE COLLATERAL AGENT BY
AN AGREEMENT OF EVEN DATE HEREWITH, CONSTITUTES A CONTROL AGREEMENT FOR THE
PURPOSES OF THIS SECTION 4.28; AND (II) THE EXISTING CONTROL AGREEMENT IS
CONFIRMED IN ALL RESPECTS AND SHALL CONTINUE IN FULL FORCE AND EFFECT.  IF ANY
BANK WITH WHICH SUCH ACCOUNT IS MAINTAINED REFUSES TO, OR DOES NOT, ENTER INTO
SUCH A CONTROL AGREEMENT, THE OBLIGOR SHALL PROMPTLY (AND IN ANY EVENT WITHIN 30
DAYS OF THE DATE OF THE RESPECTIVE REQUEST) CLOSE THE RESPECTIVE ACCOUNT AND
TRANSFER ALL BALANCES THEREIN TO ANOTHER ACCOUNT MEETING THE REQUIREMENTS OF
THIS SECTION 4.28 (WITH RESPECT TO WHICH A “CONTROL AGREEMENT” MEETING THE
FOREGOING REQUIREMENTS HAS BEEN ENTERED INTO AND IS IN FULL FORCE AND EFFECT). 
IF ANY BANK WITH WHICH AN ACCOUNT IS MAINTAINED REFUSES TO SUBORDINATE ALL OF
ITS CLAIMS WITH RESPECT TO SUCH ACCOUNT TO THE COLLATERAL AGENT’S SECURITY
INTEREST THEREIN ON TERMS SATISFACTORY TO THE COLLATERAL AGENT, THEN THE
COLLATERAL AGENT, AT ITS OPTION, MAY (X) REQUIRE THAT SUCH ACCOUNT BE TERMINATED
IN ACCORDANCE WITH THE IMMEDIATELY PRECEDING SENTENCE OR (Y) AGREE TO A CONTROL
AGREEMENT WITHOUT SUCH SUBORDINATION, PROVIDED THAT IN SUCH EVENT THE COLLATERAL
AGENT MAY AT ANY TIME, AT ITS OPTION, SUBSEQUENTLY REQUIRE THAT SUCH ACCOUNT BE
TERMINATED (WITHIN 30 DAYS AFTER NOTICE FROM THE COLLATERAL AGENT) IN ACCORDANCE
WITH THE REQUIREMENTS OF THE IMMEDIATELY PRECEDING SENTENCE.


 


(2)           THE OBLIGOR SHALL NOT ESTABLISH ANY NEW DEMAND, TIME, SAVINGS,
PASSBOOK OR SIMILAR ACCOUNTS, EXCEPT FOR ACCOUNTS ESTABLISHED AND MAINTAINED
WITH BANKS AND MEETING THE REQUIREMENTS OF SECTION 4.28(1).  AT THE TIME SUCH AN
ACCOUNT IS ESTABLISHED, TO THE EXTENT SO REQUESTED BY THE COLLATERAL AGENT, THE
APPROPRIATE CONTROL AGREEMENT SHALL BE EXECUTED IN ACCORDANCE WITH THE
REQUIREMENTS OF SECTION 4.28(1) AND THE OBLIGOR SHALL FURNISH TO THE COLLATERAL
AGENT A SUPPLEMENT TO SCHEDULE 4.28 CONTAINING THE RELEVANT INFORMATION WITH
RESPECT TO THE RESPECTIVE ACCOUNT AND THE BANK WITH WHICH THE SAME IS
ESTABLISHED.


 


(3)           THE COLLATERAL AGENT (X) SHALL NOT DELIVER A NOTICE OF EXCLUSIVE
CONTROL (AS DEFINED IN THE FORM OF CONTROL AGREEMENT ATTACHED HERETO AS EXHIBIT
“B”) PURSUANT TO ANY “CONTROL AGREEMENT” (OTHER THAN WITH RESPECT TO ANY ACCOUNT
MAINTAINED WITH THE COLLATERAL AGENT) TO ANY BANK WITH WHICH THE OBLIGOR HAS
ESTABLISHED AN ACCOUNT UNLESS AN EVENT OF DEFAULT THEN EXISTS AND IS CONTINUING,
(Y) SHALL NOT GIVE INSTRUCTIONS (AS CONTEMPLATED IN THE FIRST SENTENCE OF
SECTION 2(1) OF EXHIBIT “B”) AS TO THE WITHDRAWAL OR DISPOSITION OF FUNDS IN ANY
ACCOUNT IN ANY SUCH “CONTROL AGREEMENT” (OTHER THAN WITH RESPECT TO ANY ACCOUNT
MAINTAINED WITH THE COLLATERAL AGENT) UNLESS AN EVENT OF DEFAULT THEN EXISTS AND
IS CONTINUING, AND (Z) SHALL PROVIDE THE BORROWER IN ACCORDANCE WITH THE NOTICE
PROVISIONS IN THE AMENDED AND RESTATED CREDIT

 

45

--------------------------------------------------------------------------------


 


AGREEMENT WITH A COPY OF ANY SUCH NOTICE OF EXCLUSIVE CONTROL DELIVERED PURSUANT
TO ANY SUCH “CONTROL AGREEMENT”.


 


ARTICLE 5
GENERAL

 

Section 5.1            Notices.

 

Except as otherwise specified herein, all notices, requests, demands or other
communications to or upon the respective parties hereto shall be sent or
delivered by mail, telegraph, telex, telecopy, cable or courier service and all
such notices and communications shall, when mailed, telegraphed, telexed,
telecopied, or cabled or sent by courier, be effective when deposited in the
mails, delivered to the telegraph company, cable company or overnight courier,
as the case may be, or sent by telex or telecopier, except that notices and
communications to the Collateral Agent or the Obligor shall not be effective
until received by the Collateral Agent or the Obligor, as the case may be.  All
notices and other communications shall be in writing and addressed as follows:

 

(a)           to the Obligor at:

 

c/o Williams Scotsman, Inc.
8211 Town Center Drive
Baltimore, Maryland 21236-5997

 

Attention:

John B. Ross

 

 

Telephone:

(410)931-6000 ext.6105

Facsimile:

(410)931-6117

 

With a copy to:

 

Davies Ward Phillips & Vineberg LLP
1 First Canadian Place
44th Floor
P.O. Box 63
Toronto, Ontario
M5X 1B1

 

Attention:

Kent F. Beattie

 

 

Telephone:

(416) 367-6927

Facsimile:

(416) 863-0871

 

46

--------------------------------------------------------------------------------


 

(b)           to the Collateral Agent at:

 

Bank of America, N.A.
335 Madison Avenue
New York, New York 10017

 

Attention:

Business Capital/URGENT

 

 

Telephone:

(212) 503-7632

Facsimile:

(212) 503—7330

 

(c)           to any Bank Creditor, other than the Collateral Agent, at such
address as such Bank Creditor shall have specified in the Amended and Restated
Credit Agreement;

 

(d)           to any Interest Rate Creditor at such address as such Interest
Rate Creditor shall have specified in writing to the Obligor and the Collateral
Agent;

 

(e)           to the Senior Secured Notes Trustee or any other Second Lien
Creditor, at:

 

U.S. Bank, National Association
60 Livingston Avenue
EP-MN-WS3C
St. Paul, MN 55107-2292

 

Attention:   Richard Prokosch

 

 

Telephone:  (651) 495-3918

Facsimile:  (651) 495-8097

 

or at such address or addressed to such other individual as shall have been
furnished in writing by any Person described above to the party required to give
notice hereunder.

 

Section 5.2            Discharge.

 


(1)           THE SECURITY INTEREST SHALL BE DISCHARGED UPON, BUT ONLY UPON THE
TERMINATION DATE.  UPON DISCHARGE OF THE SECURITY INTEREST AND AT THE REQUEST
AND EXPENSE OF THE OBLIGOR, THE COLLATERAL AGENT SHALL EXECUTE AND DELIVER TO
THE OBLIGOR SUCH RELEASES, DISCHARGES, FINANCING STATEMENTS AND OTHER DOCUMENTS
OR INSTRUMENTS AS THE OBLIGOR MAY REASONABLY REQUIRE AND TRANSFER AND DELIVER TO
THE OBLIGOR THE COLLATERAL IN ITS POSSESSION.


 


(2)           SO LONG AS NO PAYMENT DEFAULT ON ANY OF THE OBLIGATIONS IS IN
EXISTENCE OR WOULD EXIST AFTER THE APPLICATION OF PROCEEDS AS PROVIDED BELOW,
THE COLLATERAL AGENT SHALL, AT THE REQUEST OF THE OBLIGOR, RELEASE ANY OR ALL OF
THE COLLATERAL, PROVIDED THAT (X) SUCH RELEASE IS PERMITTED BY THE TERMS OF THE
SECURED DEBT AGREEMENTS OR OTHERWISE HAS BEEN APPROVED IN WRITING BY THE
REQUIRED LENDERS OR, TO THE EXTENT REQUIRED, ALL OF THE LENDERS AND (Y) THE
PROCEEDS OF

 

47

--------------------------------------------------------------------------------


 


SUCH COLLATERAL ARE APPLIED TO THE EXTENT REQUIRED PURSUANT TO THE RESPECTIVE
SECURED DEBT AGREEMENTS OR ANY CONSENT OR WAIVER WITH RESPECT THERETO. 
FURTHERMORE, UPON THE RELEASE OF THE OBLIGOR FROM THE GUARANTEE IN ACCORDANCE
WITH THE PROVISIONS THEREOF, THE OBLIGOR (AND THE COLLATERAL AT SUCH TIME
ASSIGNED BY THE OBLIGOR PURSUANT HERETO) SHALL BE RELEASED FROM THIS SECURITY
AGREEMENT.


 


(3)           AT ANY TIME THAT THE OBLIGOR DESIRES THAT THE COLLATERAL AGENT
TAKE ANY ACTION TO GIVE EFFECT TO ANY RELEASE OF COLLATERAL PURSUANT TO THE
FOREGOING SECTION 5.2(1) OR SECTION 5.2(2), IT SHALL DELIVER TO THE COLLATERAL
AGENT A CERTIFICATE SIGNED BY AN AUTHORIZED OFFICER STATING THAT THE RELEASE OF
THE RESPECTIVE COLLATERAL IS PERMITTED PURSUANT TO SECTION 5.2(1) OR
SECTION 5.2(2); PROVIDED THAT, SO LONG AS NO DEFAULT OR EVENT OF DEFAULT HAS
OCCURRED AND IS CONTINUING, IN THE EVENT THE OBLIGOR SELLS UNITS OR OTHER
INVENTORY IN THE ORDINARY COURSE AS (AND TO THE EXTENT) PERMITTED ELSEWHERE IN
THE CREDIT DOCUMENTS, THE OBLIGOR SHALL NOT BE REQUIRED TO DELIVER A CERTIFICATE
IN CONNECTION THEREWITH AND THE RELEASE OF SUCH UNITS OR OTHER INVENTORY SHALL
BE EFFECTED AS CONTEMPLATED BY THE BAILEE AGREEMENT AND CUSTODIAN AGREEMENT.  IN
THE EVENT THAT ANY PART OF THE COLLATERAL IS RELEASED AS PROVIDED IN
SECTION 5.2(2), THE COLLATERAL AGENT, AT THE REQUEST AND EXPENSE OF THE OBLIGOR,
WILL DULY ASSIGN, TRANSFER AND DELIVER TO THE OBLIGOR OR ITS DESIGNEE (WITHOUT
RECOURSE AND WITHOUT ANY REPRESENTATION OR WARRANTY) SUCH OF THE COLLATERAL AS
IS THEN BEING (OR HAS BEEN) SO SOLD AND AS MAY BE IN THE POSSESSION OF THE
COLLATERAL AGENT AND HAS NOT THERETOFORE BEEN RELEASED PURSUANT TO THIS SECURITY
AGREEMENT.  THE COLLATERAL AGENT SHALL HAVE NO LIABILITY WHATSOEVER TO ANY
SECURED CREDITOR AS THE RESULT OF ANY RELEASE OF COLLATERAL BY IT AS PERMITTED
BY THIS SECTION 5.2.  UPON ANY RELEASE OF COLLATERAL PURSUANT TO SECTION 5.2(1)
OR SECTION 5.2(2), NONE OF THE SECURED CREDITORS SHALL HAVE ANY CONTINUING RIGHT
OR INTEREST IN SUCH COLLATERAL, OR THE PROCEEDS THEREOF.


 


(4)           TO THE EXTENT NOT OTHERWISE PROVIDED IN PRECEDING CLAUSES, THE
COLLATERAL AGENT SHALL WITHOUT THE CONSENT OF ANY SECURED CREDITOR, RELEASE ALL
OR ANY PORTION OF THE COLLATERAL SECURING THE SECOND LIEN OBLIGATIONS TO THE
EXTENT PROVIDED IN THE SENIOR SECURED NOTES INDENTURE.


 

Section 5.3            No Merger, Survival of Representations and Warranties.

 

This security agreement shall not operate by way of merger of any of the
Obligations and no judgment recovered by the Collateral Agent or any of the
Secured Creditors shall operate by way of merger of, or in any way affect, the
Security Interest, which is in addition to, and not in substitution for, any
other security now or hereafter held by the Collateral Agent and the Secured
Creditors in respect of the Obligations.  The representations and warranties
herein set forth or contained in any certificates or documents delivered to the
Collateral Agent or the Secured Creditors pursuant to this security agreement or
the other Credit Documents shall not merge in or be prejudiced by and shall
survive any accommodation under

 

48

--------------------------------------------------------------------------------


 

the Amended and Restated Credit Agreement and shall continue in full force and
effect until the Security Interest has been discharged in accordance with
Section 5.2.

 

Section 5.4            Further Assurances.

 

The Obligor shall from time to time, whether before or after the Security
Interest shall have become enforceable, do all acts and things and execute and
deliver all transfers, assignments and instruments as the Collateral Agent may
reasonably require for (i) protecting the Collateral, (ii) perfecting the
Security Interest, and (iii) exercising all powers, authorities and discretions
conferred upon the Collateral Agent pursuant to or in connection with this
security agreement, or the other Credit Documents.  The Obligor shall, from time
to time after the Security Interest has become enforceable, do all acts and
things and execute and deliver all transfers, assignments and instruments as the
Collateral Agent may reasonably require for facilitating the sale or other
disposition of the Collateral in connection with its realization.

 

Section 5.5            Supplemental Security.

 

This security agreement is in addition and without prejudice to and supplemental
to all other security now held or which may hereafter be held by the Collateral
Agent or the Secured Creditors.

 

Section 5.6            Successors and Assigns.

 

This security agreement shall be binding upon the Obligor, its successors and
assigns, and shall enure to the benefit of the Collateral Agent and its
successors and assigns.  All rights of the Collateral Agent shall be assignable
and in any action brought by an assignee to enforce any such right, the Obligor
shall not assert against the assignee any claim or defence which the Obligor now
has or hereafter may have against the Collateral Agent or any of the Secured
Creditors.

 

Section 5.7            Severability.

 

If any provision of this security agreement is deemed by any court of competent
jurisdiction to be invalid or void, the remaining provisions shall remain in
full force and effect.

 

Section 5.8            Waivers, etc.

 

None of the terms and conditions of this security agreement or any of the other
Collateral Documents to which the Obligor is a party may be changed, waived,
modified or varied in any manner except as provided in the U.S. Security
Agreement, provided that for purposes of this Section 5.8 the term “Assignor” as
defined in the U.S. Security Agreement means “Obligor” as defined herein. 
Nothing in this section shall be interpreted to derogate from the provisions
contained in Section 5.2 of this security agreement.

 

49

--------------------------------------------------------------------------------


 

Section 5.9            Collateral Agent and/or Secured Creditors not a Partner
or Limited Liability Company Member

 


(1)           NOTHING HEREIN SHALL BE CONSTRUED TO MAKE THE COLLATERAL AGENT OR
ANY OTHER SECURED CREDITOR LIABLE AS A MEMBER OF ANY LIMITED LIABILITY COMPANY,
UNLIMITED LIABILITY COMPANY OR PARTNERSHIP AND NEITHER THE COLLATERAL AGENT NOR
ANY OTHER SECURED CREDITOR BY VIRTUE OF THIS SECURITY AGREEMENT OR OTHERWISE
(EXCEPT AS REFERRED TO IN THE FOLLOWING SENTENCE) SHALL HAVE ANY OF THE DUTIES,
OBLIGATIONS OR LIABILITIES OF A MEMBER OF ANY LIMITED LIABILITY COMPANY,
UNLIMITED LIABILITY COMPANY OR PARTNERSHIP.  THE PARTIES HERETO EXPRESSLY AGREE
THAT, UNLESS THE COLLATERAL AGENT SHALL BECOME THE ABSOLUTE OWNER OF COLLATERAL
CONSISTING OF THE ENTIRE INTEREST OWNED BY THE OBLIGOR IN A LIMITED LIABILITY
COMPANY, UNLIMITED LIABILITY COMPANY OR PARTNERSHIP PURSUANT HERETO, THIS
SECURITY AGREEMENT SHALL NOT BE CONSTRUED AS CREATING A PARTNERSHIP OR JOINT
VENTURE AMONG THE COLLATERAL AGENT, ANY OTHER SECURED CREDITOR AND/OR THE
OBLIGOR.


 


(2)           EXCEPT AS PROVIDED IN THE LAST SENTENCE OF SECTION 5.9(1), THE
COLLATERAL AGENT, BY ACCEPTING THIS SECURITY AGREEMENT, DID NOT INTEND TO BECOME
A MEMBER OF ANY LIMITED LIABILITY COMPANY, UNLIMITED LIABILITY COMPANY OR
PARTNERSHIP OR OTHERWISE BE DEEMED TO BE A CO-VENTURER WITH RESPECT TO THE
OBLIGOR OR ANY LIMITED LIABILITY COMPANY, UNLIMITED LIABILITY COMPANY OR
PARTNERSHIP EITHER BEFORE OR AFTER AN EVENT OF DEFAULT SHALL HAVE OCCURRED.  THE
COLLATERAL AGENT SHALL HAVE ONLY THOSE POWERS SET FORTH HEREIN AND THE SECURED
CREDITORS SHALL ASSUME NONE OF THE DUTIES, OBLIGATIONS OR LIABILITIES OF A
MEMBER OF ANY LIMITED LIABILITY COMPANY, UNLIMITED LIABILITY COMPANY OR
PARTNERSHIP OR THE OBLIGOR EXCEPT AS PROVIDED IN THE LAST SENTENCE OF
SECTION 5.9(1).


 


(3)           THE COLLATERAL AGENT AND THE OTHER SECURED CREDITORS SHALL NOT BE
OBLIGATED TO PERFORM OR DISCHARGE ANY OBLIGATION OF THE OBLIGOR AS A RESULT OF
THE SECURITY INTEREST HEREBY GRANTED.


 


(4)           THE ACCEPTANCE BY THE COLLATERAL AGENT OF THIS SECURITY AGREEMENT,
WITH ALL THE RIGHTS, POWERS, PRIVILEGES AND AUTHORITY SO CREATED, SHALL NOT AT
ANY TIME OR IN ANY EVENT OBLIGATE THE COLLATERAL AGENT OR ANY OTHER SECURED
CREDITOR TO APPEAR IN OR DEFEND ANY ACTION OR PROCEEDING RELATING TO THE
COLLATERAL TO WHICH IT IS NOT A PARTY, OR TO TAKE ANY ACTION HEREUNDER OR
THEREUNDER, OR TO EXPEND ANY MONEY OR INCUR ANY EXPENSES OR PERFORM OR DISCHARGE
ANY OBLIGATION, DUTY OR LIABILITY UNDER THE COLLATERAL.


 

Section 5.10         Application of Proceeds.

 


(1)           ALL MONIES COLLECTED BY THE COLLATERAL AGENT UPON ANY SALE OR
OTHER DISPOSITION OF THE COLLATERAL, TOGETHER WITH ALL OTHER MONIES RECEIVED BY
THE COLLATERAL AGENT HEREUNDER OR UNDER ANY OTHER COLLATERAL DOCUMENT WHICH
REQUIRES PROCEEDS OF COLLATERAL TO BE APPLIED IN ACCORDANCE WITH THIS SECURITY

 

50

--------------------------------------------------------------------------------


 


AGREEMENT, SHALL BE APPLIED AND PAYMENTS SHALL BE MADE IN ACCORDANCE WITH
SECTION 7.4 OF THE U.S. SECURITY AGREEMENT.


 


(2)           IT IS UNDERSTOOD THAT THE OBLIGOR SHALL REMAIN LIABLE TO THE
EXTENT OF ANY DEFICIENCY BETWEEN (X) THE AMOUNT OF THE PROCEEDS OF THE
COLLATERAL AND (Y) THE AGGREGATE OUTSTANDING AMOUNT OF THE OBLIGATIONS.


 

Section 5.11         Indemnity.

 


(1)           THE OBLIGOR AGREES TO INDEMNIFY, REIMBURSE AND HOLD THE COLLATERAL
AGENT, EACH OTHER SECURED CREDITOR THAT IS AN INDEMNITEE UNDER SECTION 6 OF
ANNEX N TO THE U.S. SECURITY AGREEMENT AND THEIR RESPECTIVE SUCCESSORS,
PERMITTED ASSIGNS, EMPLOYEES, AFFILIATES AND AGENTS (REFERRED TO INDIVIDUALLY AS
“INDEMNITEE”, AND COLLECTIVELY AS “INDEMNITEES”) HARMLESS FROM ANY AND ALL
LIABILITIES, OBLIGATIONS, DAMAGES, INJURIES, PENALTIES, CLAIMS, DEMANDS,
ACTIONS, SUITS, JUDGMENTS AND ANY AND ALL COSTS AND EXPENSES (INCLUDING
REASONABLE FEES AND DISBURSEMENTS OF COUNSEL AND OTHER PROFESSIONALS) (FOR THE
PURPOSES OF THIS SECTION 5.11 THE FOREGOING ARE COLLECTIVELY CALLED “EXPENSES”)
OF WHATSOEVER KIND AND NATURE IMPOSED ON, ASSERTED AGAINST OR INCURRED BY ANY OF
THE INDEMNITEES IN ANY WAY RELATING TO OR ARISING OUT OF THIS SECURITY
AGREEMENT, ANY OTHER SECURED DEBT AGREEMENT TO WHICH THE OBLIGOR IS A PARTY OR
ANY OTHER DOCUMENT EXECUTED IN CONNECTION HEREWITH OR THEREWITH TO WHICH THE
OBLIGOR IS A PARTY OR IN ANY OTHER WAY CONNECTED WITH THE ADMINISTRATION OF THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY OR THE ENFORCEMENT OF ANY OF THE
TERMS OF, OR THE PRESERVATION OF ANY RIGHTS HEREUNDER OR THEREUNDER, OR IN ANY
WAY RELATING TO OR ARISING OUT OF THE MANUFACTURE, OWNERSHIP, ORDERING,
PURCHASE, DELIVERY, CONTROL, ACCEPTANCE, LEASE, FINANCING, POSSESSION,
OPERATION, CONDITION, SALE, RETURN OR OTHER DISPOSITION, OR USE OF THE
COLLATERAL (INCLUDING LATENT OR OTHER DEFECTS, WHETHER OR NOT DISCOVERABLE), THE
VIOLATION OF LAWS ANY COUNTRY, STATE, PROVINCE OR OTHER GOVERNMENTAL ENTITY, ANY
TORT (INCLUDING CLAIMS ARISING OR IMPOSED UNDER THE DOCTRINE OF STRICT
LIABILITY, OR FOR OR ON ACCOUNT OF INJURY OR DEATH OF ANY PERSON (INCLUDING ANY
INDEMNITEE), OR PROPERTY DAMAGE), OR CONTRACT CLAIM; PROVIDED THAT NO INDEMNITEE
SHALL BE INDEMNIFIED PURSUANT TO THIS SECTION 5.11(1) FOR LOSSES, DAMAGES OR
LIABILITIES TO THE EXTENT CAUSED BY THE GROSS NEGLIGENCE OR WILFUL MISCONDUCT OF
SUCH INDEMNITEE (AS DETERMINED BY A COURT OF COMPETENT JURISDICTION IN A FINAL
AND UNAPPEALABLE DECISION).  THE OBLIGOR AGREES THAT UPON WRITTEN NOTICE BY ANY
INDEMNITEE OF THE ASSERTION OF SUCH LIABILITY, OBLIGATION, DAMAGE, INJURY,
PENALTY, CLAIM, DEMAND, ACTION, SUIT OR JUDGEMENT, THE OBLIGOR SHALL ASSUME FULL
RESPONSIBILITY FOR THE DEFENCE THEREOF.  EACH INDEMNITEE AGREES TO USE ITS BEST
EFFORTS TO PROMPTLY NOTIFY THE OBLIGOR OF ANY SUCH ASSERTION OF WHICH SUCH
INDEMNITEE HAS KNOWLEDGE.


 


(2)           WITHOUT LIMITING THE APPLICATION OF SECTION 5.11(1), THE OBLIGOR
AGREES TO PAY, OR REIMBURSE THE COLLATERAL AGENT FOR ANY AND ALL REASONABLE
FEES, COSTS AND EXPENSES OF WHATEVER KIND OR NATURE INCURRED IN CONNECTION WITH
THE CREATION,

 

51

--------------------------------------------------------------------------------


 


PRESERVATION OR PROTECTION OF THE COLLATERAL AGENT’S LIENS ON, AND THE SECURITY
INTEREST IN, THE COLLATERAL, INCLUDING ALL FEES AND TAXES IN CONNECTION WITH THE
RECORDING OR FILING OF INSTRUMENTS AND DOCUMENTS IN PUBLIC OFFICES, PAYMENT OR
DISCHARGE OF ANY TAXES OR LIENS UPON OR IN RESPECT OF THE COLLATERAL, PREMIUMS
FOR INSURANCE PAID BY THE COLLATERAL AGENT WITH RESPECT TO THE COLLATERAL AND
ALL OTHER FEES, COSTS AND EXPENSES IN CONNECTION WITH PROTECTING, MAINTAINING OR
PRESERVING THE COLLATERAL AND THE COLLATERAL AGENT’S INTEREST THEREIN, WHETHER
THROUGH JUDICIAL PROCEEDINGS OR OTHERWISE, OR IN DEFENDING OR PROSECUTING ANY
ACTIONS, SUITS OR PROCEEDINGS ARISING OUT OF OR RELATING TO THE COLLATERAL.


 


(3)           WITHOUT LIMITING THE APPLICATION OF SECTION 5.11(1) OR
SECTION 5.11(2), THE OBLIGOR AGREES TO PAY, INDEMNIFY AND HOLD EACH INDEMNITEE
HARMLESS FROM AND AGAINST ANY LOSS, COSTS, DAMAGES AND EXPENSES WHICH SUCH
INDEMNITEE MAY SUFFER, EXPEND OR INCUR IN CONSEQUENCE OF OR GROWING OUT OF ANY
MISREPRESENTATION BY THE OBLIGOR IN THIS SECURITY AGREEMENT, ANY OTHER SECURED
DEBT AGREEMENT TO WHICH THE OBLIGOR IS A PARTY OR IN ANY WRITING CONTEMPLATED BY
OR MADE OR DELIVERED PURSUANT TO OR IN CONNECTION WITH THIS SECURITY AGREEMENT
OR ANY OTHER SECURED DEBT AGREEMENT TO WHICH THE OBLIGOR IS A PARTY.


 


(4)           IF AND TO THE EXTENT THAT THE OBLIGATIONS OF THE OBLIGOR UNDER
THIS SECTION 5.11 ARE UNENFORCEABLE FOR ANY REASON, THE OBLIGOR HEREBY AGREES TO
MAKE THE MAXIMUM CONTRIBUTION TO THE PAYMENT AND SATISFACTION OF SUCH
OBLIGATIONS WHICH IS PERMISSIBLE UNDER APPLICABLE LAW.


 

Section 5.12         Indemnity Obligations Secured by Collateral; Survival.

 

Any amounts paid by any Indemnitee as to which such Indemnitee has the right to
reimbursement shall constitute Obligations secured by the Collateral.  The
indemnity obligations of the Obligor contained in Section 5.11 and Section 5.12
shall continue in full force and effect notwithstanding the full payment of all
of the other Obligations and notwithstanding the full payment of all the Notes
issued and Loans made, under the Amended and Restated Credit Agreement, the
termination of all Interest Rate Agreements entered into with the Interest Rate
Creditors, the full repayment of all the outstanding Senior Secured Notes and
the payment of all other Obligations and notwithstanding the discharge thereof.

 

Section 5.13         Collateral Agent.

 

By accepting the benefits of this security agreement, each Secured Creditor
acknowledges and agrees that the rights and obligations of the Collateral Agent
shall be as set forth in this security agreement and in Annex N to the U.S.
Security Agreement.  Notwithstanding anything to the contrary contained in
Section 5.8 of this security agreement or Section 11.10 of the Amended and
Restated Credit Agreement, this Section 5.13, and the duties and obligations of
the Collateral Agent

 

52

--------------------------------------------------------------------------------


 

set forth in this Section 5.13, may not be amended or modified without the
consent of the Collateral Agent.

 

Section 5.14         Governing Law.

 

This security agreement shall be governed by and interpreted and enforced in
accordance with the laws of the Province of Ontario and the federal laws of
Canada applicable therein.

 

Section 5.15         Conflicts.

 

Notwithstanding anything to the contrary contained in this security agreement,
in the event of any conflict between the provisions of this security agreement,
the Intercreditor Agreement or any other Collateral Document and the provisions
of the Senior Secured Notes Documents, the terms of this security agreement, the
Intercreditor Agreement and the other Collateral Documents shall prevail.

 

Section 5.16         Acknowledgement and Confirmation

 

The Obligor hereby acknowledges, confirms and agrees to and with the Collateral
Agent and each of the First Lien Creditors that:

 


(1)           IT HAS BEEN PROVIDED WITH AND HAS REVIEWED THE TERMS AND
CONDITIONS OF THE AMENDED AND RESTATED CREDIT AGREEMENT AND HEREBY CONSENTS TO
THE TERMS AND CONDITIONS OF THE AMENDED AND RESTATED CREDIT AGREEMENT;


 


(2)           IT HAS BEEN PROVIDED WITH AND HAS REVIEWED THE TERMS AND
CONDITIONS OF THIS SECURITY AGREEMENT AND HEREBY CONSENTS TO THE TERMS AND
CONDITIONS OF THIS SECURITY AGREEMENT;


 


(3)           THE GUARANTEE EXTENDS TO, INTER ALIA, THE OBLIGATIONS OF THE
BORROWER NOW OR HEREAFTER INCURRED UNDER, ARISING OUT OF OR IN CONNECTION WITH
THE AMENDED AND RESTATED CREDIT AGREEMENT, AS THE SAME MAY BE FROM TIME TO TIME
FURTHER AMENDED, MODIFIED, EXTENDED, RENEWED, REPLACED, RESTATED OR SUPPLEMENTED
AND INCLUDING ANY AGREEMENT EXTENDING THE MATURITY OF (INCLUDING THE INCLUSION
OF ADDITIONAL BORROWERS OR GUARANTORS THEREUNDER OR ANY INCREASE IN THE AMOUNT
BORROWED) ALL OR ANY PORTION OF THE INDEBTEDNESS UNDER SUCH AGREEMENT OR ANY
SUCCESSOR AGREEMENT, WHETHER OR NOT WITH THE SAME AGENT, TRUSTEE,
REPRESENTATIVE, LENDERS OR HOLDERS; AND


 


(4)           THE GUARANTEE AND THIS SECURITY AGREEMENT ARE AMENDMENTS AND
RESTATEMENTS OF THE CANADIAN SUBSIDIARIES GUARANTY AND THE ORIGINAL CANADIAN
SECURITY AGREEMENT, RESPECTIVELY, AND DO NOT CONSTITUTE NOVATIONS THEREOF, AND
THE OBLIGATIONS THEREUNDER ARE IN FULL FORCE AND EFFECT NOTWITHSTANDING THE
AMENDMENT AND RESTATEMENT OF THE EXISTING CREDIT AGREEMENT PURSUANT TO THE
AMENDED AND RESTATED CREDIT AGREEMENT AND THE AMENDMENT AND RESTATEMENT OF THE
ORIGINAL CANADIAN SECURITY AGREEMENT PURSUANT TO THIS SECURITY AGREEMENT AND
EACH CREDIT DOCUMENT TO WHICH IT IS A PARTY CONTINUES

 

53

--------------------------------------------------------------------------------


 


TO BE AND CONSTITUTES A LEGAL, VALID AND BINDING OBLIGATION OF THE OBLIGOR
ENFORCEABLE IN ACCORDANCE WITH ITS TERMS.


 

REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK

 

54

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF each of the Obligor and the Collateral Agent has caused this
security agreement to be executed by its duly authorized officer as of the date
first above written.

 

 

WILLIAMS SCOTSMAN OF
CANADA, INC.

 

 

 

By:

/s/ Tom Bruyea

 

 

 

Name: Tom Bruyea

 

 

 

Title: Authorized Signing Officer

 

 

 

 

BANK OF AMERICA, N.A., as
Collateral Agent

 

 

 

By:

/s/ Kevin W. Corcoran

 

 

 

Authorized Signing Officer

 

 

 

Vice President

 

 

55

--------------------------------------------------------------------------------


 

SCHEDULE 2.1(1)(f)
SECURITIES AND INSTRUMENTS

 

SECURITIES:

 

Issuer

 

Class of Securities

 

Number of
Securities

 

Certificate
Number

 

 

 

Nil.

 

 

 

 

 

 

INSTRUMENTS:

 

Issuer

 

Issue: Date and
Type of Instrument

 

Principal
Amount of
Instrument

 

Certificate
Number

 

 

 

Nil.

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 2.1(1)(h)
INTELLECTUAL PROPERTY

 

Patents, Patent Applications and Patent Licenses

 

Patents

 

None.

 

Patent Applications

 

None.

 

Patent Licenses

 

None.

 

Trade-marks, Trade Names, Predecessor Names and Trade-mark Licenses

 

 

Registered Trade-marks

 

None.

 

Other Trade-marks

 

None.

 

Trade-mark Licenses

 

The license to use the name of its parent, Williams Scotsman, Inc. pursuant to a
trade-mark license date November 23, 1998 between Williams Scotsman, Inc. (as
Licensor) and Williams Scotsman of Canada, Inc. (as Licensee).

 

Copyrights and Copyright Licenses

 

Copyrights

 

None.

 

Other Copyrights

 

None.

 

Copyright Licenses

 

None.

 

--------------------------------------------------------------------------------


 

Designs and Design Licenses

 

Registered Designs

 

None

 

Applications

 

None.

 

Design Licenses

 

None.

 

2

--------------------------------------------------------------------------------


 

SCHEDULE 4.1(a)
FORM OF CONFIRMATION OF SECURITY INTEREST IN INTELLECTUAL
PROPERTY

 

WHEREAS:

 

A.                                    Williams Scotsman of Canada, Inc. (the
“Debtor”), a corporation incorporated and existing under the laws of the
Province of Ontario with offices at [address], is the owner of the
trade-marks/patents/copyrights/industrial designs set forth in Exhibit A hereto,
the registrations and applications for the
trade-marks/patents/copyrights/industrial designs identified therein and the
underlying goodwill associated with such
trade-marks/patents/copyrights/industrial designs (collectively, the
“Trade-Marks/ Patents/Copyrights/Industrial Designs”); and

 

B.                                    Bank of America, N.A., as agent for
certain lenders (the “Collateral Agent”), with offices at 335 Madison Avenue,
New York, New York, has entered into an agreement with the Debtor, as reflected
by a separate document entitled the “Amended and Restated Security Agreement”
dated as of March 26, 2002, amended and restated as of August 18, 2003 and
amended and restated as of June 28, 2005, by which the Debtor granted to the
Collateral Agent, a security interest in certain property, including the
Trade-Marks/Patents/Copyrights/Industrial Designs, in consideration of the
provision of certain credit facilities to the Debtor;

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are acknowledged and in accordance with the terms and obligations set
forth in the Amended and Restated Security Agreement, the Debtor confirms the
grant to the Collateral Agent of a security interest in and to the
Trade-Marks/Patents/Copyrights/Industrial Designs.

 

DATED at [l] on this [l] day of [l], [l].

 

 

WILLIAMS SCOTSMAN OF
CANADA, INC.

 

 

 

 

 

By:

 

 

 

 Authorized Signing Officer

 

DATED at Toronto on this [l] day of [l], [l], before me appeared and the person
who signed this instrument, who acknowledged that [he/she] signed it as a free
act on [his/her] behalf or on behalf of the corporation identified and referred
to herein as the Debtor.

 

 

 

 

 

Signature of Notary Public

 

--------------------------------------------------------------------------------


 

EXHIBIT “A” TO CONFIRMATION
TRADE-MARKS/PATENTS/COPYRIGHTS/INDUSTRIAL DESIGNS

 

--------------------------------------------------------------------------------


 

SCHEDULE 4.1(c)
FINANCING STATEMENTS

 

British Columbia

 

Registration No.

 

Debtor

 

Secured Party

 

Collateral

214559B as amended by 431604C

 

Williams Scotsman of Canada, Inc.

 

Bank of America, N.A., as Collateral Agent

 

All present and after-acquired personal property of the debtor, excluding
consumer goods.

294542A, as amended by 214462B and 431601C

 

Williams Scotsman of Canada, Inc.

 

Bank of America, N.A., as Collateral Agent

 

All present and after-acquired personal property of the debtor, excluding
consumer goods.

431563C

 

Williams Scotsman of Canada, Inc.

 

Bank of America, N.A., as Collateral Agent

 

All present and after-acquired personal property of the debtor, excluding
consumer goods.

 

Alberta

 

Registration No.

 

Debtor

 

Secured Party

 

Collateral

01090516889

 

Williams Scotsman of Canada, Inc.

 

Caterpillar Financial Services Limited

 

1996 Caterpillar R80 4WD and all proceeds therefrom

01101223426

 

Williams Scotsman of Canada, Inc.

 

Caterpillar Financial Services Limited

 

2001 Cat Eagle Picher RT80-4WD and all proceeds therefrom

02032214369, as amended by 03081428546, 05062410708 and 05062826143

 

Williams Scotsman of Canada, Inc.

 

Bank of America, N.A., as Collateral Agent

 

All present and after-acquired personal property of the debtor. Proceeds:
chattel paper, documents of title, goods, instruments, intangibles, money and
securities.

02032214443 as amended by 03081428611, 05062410724 and 05062826176

 

Williams Scotsman of Canada, Inc.

 

Bank of America, N.A., as Collateral Agent

 

Land charge

03081428736 as amended by

 

Williams Scotsman of

 

Bank of America, N.A.,

 

All present and after-acquired personal property of the debtor

 

--------------------------------------------------------------------------------


 

05062410732 and 05062826200

 

Canada, Inc.

 

as Collateral Agent

 

Proceeds: goods, chattel paper, securities documents of title, instruments,
money and intangibles.

03081428801 as amended by 05062410773

 

Williams Scotsman of Canada, Inc.

 

Bank of America, N.A., as Collateral Agent

 

Land charge

05062410641 as amended by 05062826242

 

Williams Scotsman of Canada, Inc.

 

Bank of America, N.A., as Collateral Agent

 

All present and after-acquired personal property of the debtor Proceeds: goods,
chattel paper, securities documents of title, instruments, money and
intangibles.

05062803068 as amended by 05062826267

 

Williams Scotsman of Canada, Inc.

 

Bank of America, N.A., as Collateral Agent

 

Land charge

 

Saskatchewan

 

Registration No.

 

Debtor

 

Secured Party

 

Collateral

117819526

 

Williams Scotsman of Canada, Inc.

 

Bank of America, N.A., as Administrative Agent

 

All present and after-acquired personal property of the debtor

119826155

 

Williams Scotsman of Canada, Inc.

 

Bank of America, N.A., as Administrative Agent

 

All present and after-acquired personal property of the debtor

122224184

 

Williams Scotsman of Canada, Inc.

 

Bank of America, N.A., as Administrative Agent

 

All present and after-acquired personal property of the debtor

 

Manitoba

 

Registration No.

 

Debtor

 

Secured Party

 

Collateral

200205924506 as amended by 200317069714, 200511226111 and 200511232413

 

Williams Scotsman of Canada, Inc.

 

Bank of America, N.A., as Collateral Agent

 

The security interest is taken in all of the debtor’s present and after-acquired
personal property

 

2

--------------------------------------------------------------------------------


 

200317212703, as amended by 200511225719 and 200511231719

 

Williams Scotsman of Canada, Inc.

 

Bank of America, N.A., as Collateral Agent

 

The security interest is taken in all of the debtor’s present and after-acquired
personal property

200510460501, as amended by 200511226910 and 200511232812

 

Williams Scotsman of Canada, Inc.

 

Bank of America, N.A., as Collateral Agent

 

The security interest is taken in all of the debtor’s present and after-acquired
personal property

 

Quebec

 

Registration No.

 

Debtor

 

Secured Party

 

Collateral

03-0225668-0002

 

Williams Scotsman of Canada, Inc.

 

Deutsche Bank Trust Company Americas to be assigned at closing to Bank of
America, N.A., as Collateral Agent

 

All present and future movable property of the grantor, tangible or intangible,
wherever situate, including, without limitation, all of its claims, property in
stock, equipment, present and future, intellectual property, present and future.

05-0371075-001

 

Williams Scotsman of Canada, Inc.

 

Bank of America, N.A., as Collateral Agent

 

All present and future movable property of the grantor, tangible or intangible,
wherever situate, including, without limitation, all of its claims, property in
stock, equipment, present and future, intellectual property, present and future.

 

3

--------------------------------------------------------------------------------


 

Ontario

 

File No.

 

Debtor

 

Secured Party

 

Collateral

616311198

 

Williams Scotsman of Canada, Inc.

 

Bank of America, N.A., as Administrative Agent

 

I, E, A, O, MVI

087060177

 

Williams Scotsman of Can Inc.

 

Ottawa South Truck Centre Ltd.

 

E, MVI, 1992 Ford CTV

897292953

 

Williams Scotsman of Canada, Inc.

 

Bank of America, N.A., as Administrative Agent

 

I, E, A, O, MVI

881598465

 

Williams Scotsman of Canada, Inc.

 

Bank of America, N.A., as Administrative Agent

 

I, E, A, O, MVI

877035546

 

Williams Scotsman of Canada, Inc.

 

Caterpillar Financial Services Ltd.

 

E,O,MVI, 2001 Caterpillar RT80-4WD VIN

876224853

 

Williams Scotsman of Canada, Inc.

 

Caterpillar Financial Services Ltd.

 

E,O,MVI, 1996 Eagle Picher R80 4WD VIN

 

4

--------------------------------------------------------------------------------


 

SCHEDULE 4.1(d)
LOCATION OF CHIEF EXECUTIVE OFFICE AND CORPORATE MATTERS

 

Chief Executive Office:

 

12221 Barlow Trail NE
Calgary, AB T3J 4S1

 

Other Record Locations:

 

DAVIES WARD PHILLIPS & VINEBERG LLP
P.O. Box 6300
Suite 4400
1 First Canadian Place
Toronto, ON M5X 1B1

 

Trade Names:

 

None.

 

Jurisdictions of Operation:

 

Ontario, Manitoba, Saskatchewan, Alberta, British Columbia and Quebec

 

Predecessor Names:

 

None.

 

--------------------------------------------------------------------------------


 

SCHEDULE 4.1(e)
LOCATION OF INVENTORY AND EQUIPMENT

 

Locations of Inventory and Equipment:

 

Eastern Offices

 

Williams Scotsman of Canada, Inc.

13932 Woodbine Avenue (PO Box 89)

Gormley, ON L0H 1G0

Phone: (905) 726-3551

Fax: (905) 726-3543

 

Williams Scotsman of Canada, Inc.

1271 Confederation Street

Sarnia, ON N7S 4M7

Phone: (519) 336-1010

Fax: (519) 336-5175

 

Williams Scotsman of Canada, Inc.

3455 Hawthorne Road

Ottawa, ON K1G 4G2

Phone: (613) 736-9390

Fax: (613) 736-0881

 

Williams Scotsman of Canada, Inc.

715 - Dubois St.  CP 555

St. Eustache, Qc.  J7R 4Z1

Phone: (450) 473-4220

Fax: (450) 473-4290

 

Western Offices

 

Williams Scotsman of Canada, Inc.

12221 Barlow Trail NE

Calgary, AB T3J 4S1

Phone: (403) 241-5357

Fax: (403) 208-0405

 

--------------------------------------------------------------------------------


 

 

Williams Scotsman of Canada, Inc.

11755 - 231 Street NW

Edmonton, AB T5S 2C5

Phone: (780) 454-4551

Fax: (780) 454-4816

 

Williams Scotsman of Canada, Inc.

Hwy 63 North at Confederation Way

Mailing Address Box 5762

Fort McMurray, AB T6H 4V9

Phone: 780-743-4899

Fax: 780-743-4897

 

Williams Scotsman of Canada, Inc.

19520 Telegraph Trail

Surrey, BC V4N 4H1

Phone: (604) 513-5097

Fax: (604) 513-5067

 

Leased Units:

 

Ontario, Manitoba, Saskatchewan, Alberta, British Columbia and Quebec

 

2

--------------------------------------------------------------------------------


 

SCHEDULE 4.1(g)
TRADE NAMES

 

None.

 

--------------------------------------------------------------------------------


 

SCHEDULE 4.28
DEPOSIT ACCOUNTS

 

Bank of Nova Scotia
44 King Street West
Toronto, Ontario
Canada M5H 1H1

 

 

Disbursement

 

 

 

Lockbox

 

 

 

Payroll

 

 

 

Concentration

 

--------------------------------------------------------------------------------


 

EXHIBIT “A” TO SCHEDULE 4.28
FORM OF CONTROL AGREEMENT REGARDING DEPOSIT ACCOUNTS

 

Agreement (as amended, modified or supplemented from time to time, this
“Agreement”), dated as of l, among l (the “Obligor”), Bank of America, N.A., not
in its individual capacity but solely as Collateral Agent (the “Collateral
Agent”), and l (the “Deposit Account Bank”), as the bank with which one or more
accounts are maintained by the Obligor (with all such accounts now or at any
time in the future maintained by the Obligor with the Deposit Account Bank being
herein called the “Deposit Accounts”).

 

RECITALS:

 

(a)                                  the Obligor and the Collateral Agent have
entered into an amended and restated security agreement dated as of March 26,
2002, amended and restated as of August 18, 2003 and amended and restated as of
June 28, 2005, (as the same may be further amended and restated, modified or
supplemented from time to time, the “Security Agreement”), under which, among
other things, in order to secure the payment of the Obligations (as defined in
the Security Agreement), the Obligor has granted a security interest to the
Collateral Agent for the benefit of the Secured Creditors (as defined in the
Security Agreement) in all of the right, title and interest of the Obligor in
and into, inter alia, any and all accounts and in all moneys, securities,
instruments and other investments deposited therein from time to time
(collectively, herein called the “Collateral”); and

 

(b)                                 the Obligor desires that the Deposit Account
Bank enter into this Agreement in order to provide for the rights of the parties
under this Agreement with respect to its Deposit Accounts;

 

In consideration of the premises and the mutual promises and agreements
contained herein, and for other valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

 

Section 1                                             Obligor’s Dealings with
Deposit Accounts; Notice of Exclusive Control.

 

Until the Deposit Account Bank shall have received from the Collateral Agent a
Notice of Exclusive Control (as defined below), the Obligor shall be entitled to
present items drawn on and otherwise to withdraw or direct the disposition of
funds from the Deposit Accounts and give instructions in respect of the Deposit
Accounts; provided, however, that the Obligor may not, and the Deposit Account

 

--------------------------------------------------------------------------------


 

Bank agrees that it shall not permit the Obligor to, without the Collateral
Agent’s prior written consent, close any Deposit Account.  If the Collateral
Agent shall give to the Deposit Account Bank a notice of the Collateral Agent’s
exclusive control of the Deposit Accounts, which notice states that it is a
“Notice of Exclusive Control” (a “Notice of Exclusive Control”), only the
Collateral Agent shall be entitled to withdraw funds from the Deposit Accounts,
to give any instructions in respect of the Deposit Accounts and any funds held
therein or credited thereto or otherwise to deal with the Deposit Accounts.

 

Section 2                                             Collateral Agent’s Right
To Give Instructions As To Deposit Accounts.

 

(1)                                  Notwithstanding the foregoing or any
separate agreement that the Obligor may have with the Deposit Account Bank, the
Collateral Agent shall be entitled, for purposes of this Agreement, at any time
to give the Deposit Account Bank instructions as to the withdrawal or
disposition of any funds from time to time credited to any Deposit Account, or
as to any other matters relating to any Deposit Account or any other Collateral,
without further consent from the Obligor.  The Obligor hereby irrevocably
authorizes and instructs the Deposit Account Bank, and the Deposit Account Bank
hereby agrees, to comply with any such instructions from the Collateral Agent
without any further consent from the Obligor.  Such instructions may include the
giving of stop payment orders for any items being presented to any Deposit
Account for payment.  The Deposit Account Bank shall be fully entitled to rely
on, and shall comply with, such instructions from the Collateral Agent even if
such instructions are contrary to any instructions or demands that the Obligor
may give to the Deposit Account Bank.  In case of any conflict between
instructions received by the Deposit Account Bank from the Collateral Agent and
the Obligor, the instructions from the Collateral Agent shall prevail.

 

(2)                                  It is understood and agreed that the
Deposit Account Bank’s duty to comply with instructions from the Collateral
Agent regarding the Deposit Accounts is absolute, and the Deposit Account Bank
shall be under no duty or obligation, nor shall it have the authority, to
inquire or determine whether or not such instructions are in accordance with the
Security Agreement or any other Credit Document (as defined in the Security
Agreement), nor seek confirmation thereof from the Obligor or any other Person
(as defined in the Security Agreement).

 

Section 3                                             Obligor’s Exculpation And
Indemnification Of Depository Bank.

 

2

--------------------------------------------------------------------------------


 

The Obligor hereby irrevocably authorizes and instructs the Deposit Account Bank
to follow instructions from the Collateral Agent regarding the Deposit Accounts
even if the result of following such instructions from the Collateral Agent is
that the Deposit Account Bank dishonours items presented for payment from any
Deposit Account.  The Obligor further confirms that the Deposit Account Bank
shall have no liability to the Obligor for wrongful dishonour of such items in
following such instructions from the Collateral Agent.  The Deposit Account Bank
shall have no duty to inquire or determine whether the Obligor’s obligations to
the Collateral Agent are in default or whether the Collateral Agent is entitled,
under any separate agreement between the Obligor and the Collateral Agent, to
give any such instructions.  The Obligor further agrees to be responsible for
the Deposit Account Bank’s customary charges and to indemnify the Deposit
Account Bank from and to hold the Deposit Account Bank harmless against any
loss, cost or expense that the Deposit Account Bank may sustain or incur in
acting upon instructions which the Deposit Account Bank believes in good faith
to be instructions from the Collateral Agent.

 

Section 4                                             Subordination of Security
Interests; Deposit Account Bank’s Recourse to Deposit Accounts.

 

The Deposit Account Bank hereby subordinates any claims and security interests
it may have against, or with respect to, any Deposit Account at any time
established or maintained with it by the Obligor (including any amounts,
investments, instruments or other Collateral from time to time on deposit
therein) to the security interests of the Collateral Agent (for the benefit of
the Secured Creditors) therein, and agrees that no amounts shall be charged by
it to, or withheld or set-off or otherwise recouped by it from, any Deposit
Account of the Obligor or any amounts, investments, instruments or other
Collateral from time to time on deposit therein; provided that the Deposit
Account Bank may, however, from time to time debit the Deposit Accounts for any
of its customary charges in maintaining the Deposit Accounts or for
reimbursement for the reversal of any provisional credits granted by the Deposit
Account Bank to any Deposit Account, to the extent, in each case, that the
Obligor has not separately paid or reimbursed the Deposit Account Bank
therefor.(1)

 

Section 5               Representations, Warranties and Covenants of Deposit
Account Bank.

 

--------------------------------------------------------------------------------

(1)           If the respective Deposit Account Bank is unwilling to agree to
this paragraph, then the Collateral Agent may take the action described in
Section 4.28 of the Security Agreement. 

 

3

--------------------------------------------------------------------------------


 

The Deposit Account Bank represents and warrants to the Collateral Agent that:

 

(a)                                  All account agreements in respect of each
Deposit Account in existence on the date hereof are listed on Annex A hereto and
copies of all such account agreements have been furnished to the Collateral
Agent.  The Deposit Account Bank will promptly furnish to the Collateral Agent a
copy of the account agreement for each Deposit Account hereafter established by
the Deposit Account Bank for the Obligor.

 

(b)                                 The Deposit Account Bank has not entered and
will not enter, into any agreement with any other Person by which the Deposit
Account Bank is obligated to comply with instructions from such other Person as
to the disposition of funds from any Deposit Account or other dealings with any
Deposit Account or other of the Collateral.

 

(c)                                  On the date hereof the Deposit Account Bank
maintains no Deposit Accounts for the Obligor other than the Deposit Accounts
specifically identified in Annex A hereto.

 

(d)                                 Any items or funds received by the Deposit
Account Bank for the Obligor’s account will be credited to said Deposit Accounts
specified in paragraph (c) above or to any other Deposit Accounts hereafter
established by the Deposit Account Bank for the Obligor in accordance with this
Agreement.

 

(e)                                  The Deposit Account Bank will promptly
notify the Collateral Agent of each Deposit Account hereafter established by the
Deposit Account Bank for the Obligor (which notice shall specify the account
number of such Deposit Account and the location at which the Deposit Account is
maintained), and each such new Deposit Account shall be subject to the terms of
this Agreement in all respects.

 

Section 6                                             Deposit Account Statements
and Information.

 

The Deposit Account Bank agrees, and is hereby authorized and instructed by the
Obligor, to furnish to the Collateral Agent at its address indicated below
copies of all account statements and other information relating to each Deposit
Account that the Deposit Account Bank sends to the Obligor and to disclose to
the Collateral Agent all information requested by the Collateral Agent regarding
any Deposit Account.

 

4

--------------------------------------------------------------------------------


 

Section 7                                             Conflicting Agreements.

 

This Agreement shall have control over any conflicting agreement between the
Deposit Account Bank and the Obligor.

 

Section 8               Merger or Consolidation of Deposit Account Bank.

 

Without the execution or filing of any paper or any further act on the part of
any of the parties hereto, any bank into which the Deposit Account Bank may be
merged or with which it may be consolidated, or any bank resulting from any
merger to which the Deposit Account Bank shall be a party, shall be the
successor of the Deposit Account Bank hereunder and shall be bound by all
provisions hereof which are binding upon the Deposit Account Bank and shall be
deemed to affirm as to itself all representations and warranties of the Deposit
Account Bank contained herein.

 

Section 9               Notices.

 

(1)                                  All notices and other communications
provided for in this Agreement shall be in writing (including facsimile) and
sent to the intended recipient at its address or telex or facsimile number set
forth below:

 

 

If to the Collateral Agent, at:

 

 

 

 

 

Bank of America, N.A.

 

 

335 Madison Avenue

 

 

New York, New York 10017.

 

 

Attention:

Business Capital/URGENT.

 

Telephone:

(212) 503-7632

 

Facsimile:

(212) 503-7330

 

 

 

 

If to the Obligor, at:

 

 

 

 

 

c/o Williams Scotsman, Inc.

 

 

8211 Town Center Drive

 

 

Baltimore, Maryland 21236-5997

 

 

Attention:

John B. Ross

 

Telephone:

(410)931-6000 ext.6105

 

Facsimile:

(410)931-6117

 

5

--------------------------------------------------------------------------------


 

 

If to the Deposit Account Bank, at:

 

 

 

 

 

 

 

 

 

Attention:

 

Telephone:

 

Facsimile:

 

or, as to any party, to such other address or telex or facsimile number as such
party may designate from time to time by notice to the other parties.

 

(2)                                  Except as otherwise provided herein, all
notices and other communications hereunder shall be delivered by hand or by
commercial overnight courier (delivery charges prepaid), or mailed, postage
prepaid, or telexed or faxed, addressed as aforesaid, and shall be effective (i)
three business days after being deposited in the mail (if mailed), (ii) when
delivered (if delivered by hand or courier) and (iii) or when transmitted with
receipt confirmed (if telexed or faxed); provided that notices to the Collateral
Agent shall not be effective until actually received by it.

 

Section 10             Amendment.

 

This Agreement may not be amended, modified or supplemented except in writing
executed and delivered by all the parties hereto.

 

Section 11             Binding Agreement.

 

This Agreement shall bind the parties hereto and their successors and assigns
and shall inure to the benefit of the parties hereto and their successors and
assigns.  Without limiting the provisions of the immediately preceding sentence,
the Collateral Agent at any time or from time to time may designate in writing
to the Deposit Account Bank a successor Collateral Agent (at such time, if any,
as such entity becomes the Collateral Agent under the Security Agreement, or at
any time thereafter) who shall thereafter succeed to the rights of the existing
Collateral Agent hereunder and shall be entitled to all of the rights and
benefits provided hereunder.

 

Section 12             Continuing Obligations.

 

The rights and powers granted herein to the Collateral Agent will be affected
neither by any purported revocation by the Obligor of this Agreement or the
rights granted to the Collateral Agent hereunder, or by the bankruptcy,
insolvency, conservatorship or receivership of the Obligor or the Deposit
Account Bank, or by the lapse of time.  The rights of the Collateral Agent
hereunder and in respect of the Deposit Accounts and the other Collateral, and
the obligations of the Obligor and

 

6

--------------------------------------------------------------------------------


 

Deposit Account Bank hereunder, shall continue in effect until the security
interests of Collateral Agent in the Deposit Accounts and such other Collateral
have been terminated and the Collateral Agent has notified the Deposit Account
Bank of such termination in writing.

 

Section 13             Governing Law.

 

This Agreement shall be governed by and construed in accordance with the laws of
the Province of Ontario.

 

Section 14             Counterparts.

 

This Agreement may be executed in any number of counterparts, all of which shall
constitute one and the same instrument, and any party hereto may execute this
Agreement by signing and delivering one or more counterparts.

 

[Remainder of this page intentionally left blank; signature page follows]

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Agreement as of the date first written above.

 

 

 

[OBLIGOR]

 

 

 

 

 

By:

 

 

 

 

  Name: l

 

 

  Title: l

 

 

 

 

 

 

 

BANK OF AMERICA, N.A., as
Collateral Agent

 

 

 

 

 

By:

 

 

 

 

  Name: l

 

 

  Title: l

 

 

 

 

 

 

 

[DEPOSIT ACCOUNT BANK]

 

 

 

 

 

By:

 

 

 

 

  Name: l

 

 

  Title: l

 

8

--------------------------------------------------------------------------------